Exhibit 10.1

Deal CUSIP 74734DAA7

Revolving Credit Facility CUSIP 74734DAC3

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

QC HOLDINGS, INC.

and

THE LENDERS THAT ARE PARTIES HERETO

and

U.S. BANK NATIONAL ASSOCIATION,

as Agent, Sole Bookrunner and Lead Arranger

July 23, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

INTRODUCTION

     1   

ARTICLE I. DEFINITIONS

     1   

1.01

 

Certain Definitions

     1   

1.02

 

Certain Rules of Construction

     22   

ARTICLE II. THE CREDIT FACILITY

     22   

2.01

 

Revolving Loans

     22   

2.02

 

Swingline Loans

     24   

2.03

 

[Intentionally Omitted

     27   

2.04

 

Borrowings

     27   

2.05

 

Prepayments and Conversions

     27   

2.06

 

Loan Periods; Renewals

     28   

2.07

 

Changes of Commitments

     28   

2.08

 

Certain Notices

     28   

2.09

 

Minimum Amounts

     29   

2.10

 

Interest

     29   

2.11

 

Fees

     30   

2.12

 

Letters of Credit

     30   

2.13

 

Payments Generally

     33   

2.14

 

No Setoff or Deduction

     34   

2.15

 

Payment on Non-Business Day

     34   

ARTICLE III. YIELD PROTECTION; ILLEGALITY; ETC

     34   

3.01

 

Yield Protection

     34   

3.02

 

Changes in Capital Adequacy Regulations

     35   

3.03

 

Availability of Types of Advances; Adequacy of Interest Rate

     35   

3.04

 

Funding Indemnification

     36   

3.05

 

Taxes

     36   

3.06

 

Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity

     39   

ARTICLE IV. SECURITY

     40   

4.01

 

Security

     40   

4.02

 

Further Assurances

     40   

4.03

 

Information Regarding Collateral

     40   

ARTICLE V. CONDITIONS TO LOANS

     41   

5.01

 

Conditions for Initial Loans

     41   

5.02

 

Further Conditions for Disbursement

     42   

 

i



--------------------------------------------------------------------------------

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     43   

6.01

 

Corporate Existence and Power

     43   

6.02

 

Corporate Authority

     43   

6.03

 

Binding Effect

     44   

6.04

 

Subsidiaries

     44   

6.05

 

Litigation

     44   

6.06

 

Financial Condition

     44   

6.07

 

Use of Loans

     44   

6.08

 

Consents, Etc

     45   

6.09

 

Taxes

     45   

6.10

 

Title to Properties

     45   

6.11

 

Compliance with Governmental Regulations

     45   

6.12

 

ERISA

     45   

6.13

 

Environmental Matters

     46   

6.14

 

Investment Company Act; Public Utility Holding Company Act

     46   

6.15

 

Solvency

     46   

6.16

 

Disclosure

     46   

6.17

 

Intellectual Properties; Licenses

     46   

6.18

 

Prior Agreements

     47   

ARTICLE VII. COVENANTS

     47   

7.01

 

Affirmative Covenants

     47   

7.02

 

Negative Covenants

     52   

ARTICLE VIII. DEFAULT

     55   

8.01

 

Events of Default

     55   

8.02

 

Remedies

     58   

ARTICLE IX. AGENCY PROVISIONS

     58   

9.01

 

Appointment of Agent

     58   

9.02

 

Powers

     59   

9.03

 

General Immunity of Agent

     59   

9.04

 

No Responsibility for Loans, Recitals, etc

     59   

9.05

 

Actions on Instructions of Required Lenders

     59   

9.06

 

Employment of Agents and Counsel

     59   

9.07

 

Reliance on Documents; Counsel

     59   

9.08

 

Agent’s Reimbursement and Indemnification Rights

     59   

9.09

 

Rights as a Lender

     60   

9.10

 

Independent Credit Decisions

     60   

9.11

 

Successor Agents

     60   

9.12

 

Notification of Lenders

     60   

9.13

 

No Knowledge of Default

     61   

9.14

 

Agent May File Proofs of Claim

     61   

9.15

 

Collateral Matters

     61   

 

ii



--------------------------------------------------------------------------------

ARTICLE X. PAYMENT CONVENTIONS

     63   

10.01

 

Pro Rata Payments

     63   

10.02

 

Intraday Funding

     63   

10.03

 

Defaulting Lenders

     64   

ARTICLE XI. MISCELLANEOUS

     66   

11.01

 

Amendments and Waivers

     66   

11.02

 

Notices

     66   

11.03

 

No Waiver By Conduct; Remedies Cumulative

     67   

11.04

 

Reliance on and Survival of Various Provisions

     67   

11.05

 

Expenses; Indemnification

     67   

11.06

 

Successors and Assigns

     68   

11.07

 

Assignments and Participations

     68   

11.08

 

Disclosure of Information

     70   

11.09

 

Counterparts; Facsimile Signatures

     70   

11.10

 

Governing Law

     71   

11.11

 

Table of Contents and Headings

     71   

11.12

 

Construction of Certain Provisions

     71   

11.13

 

Integration and Severability

     71   

11.14

 

Independence of Covenants

     71   

11.15

 

Interest Rate Limitation

     72   

11.16

 

Limitation of Liability

     72   

11.17

 

Electronic Communication

     72   

11.18

 

USA Patriot Act Notice

     73   

11.19

 

WAIVER OF JURY TRIAL

     73   

11.20

 

NO ORAL AGREEMENTS

     73   

SCHEDULES

 

Schedule 1.01    Key Man Policies Schedule 2.01    Revolving Loan Commitments
Schedule 4.03    Collateral Information Schedule 6.04    Subsidiaries Schedule
6.05    Litigation Schedule 6.06    Financial Condition Schedule 6.13   
Environmental Matters Schedule 7.02(e)    Existing Liens Schedule 7.02(l)   
Indebtedness

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

A    Form of Revolving Note B    Form of Swingline Note C    Form of Subsidiary
Guaranty D    Form of Subsidiary Security Agreement E    Form of Notice of
Borrowing F    Form of Assignment and Acceptance G    Form of Compliance
Certificate H    Form of Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
July 23, 2014, is by and among QC HOLDINGS, INC., a Kansas corporation (the
“Borrower”), the Lenders that are parties hereto (being hereinafter referred to
individually as a “Lender” or collectively as the “Lenders”), and U.S. BANK
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”).

INTRODUCTION

A. The Borrower, certain banks party thereto and the Agent previously entered
into an Amended and Restated Credit Agreement dated December 7, 2007 (the
“Amended and Restated Credit Agreement”) pursuant to which the Lenders committed
to make revolving credit, swingline and term loan facilities available to the
Borrower.

B. On September 30, 2011, the Borrower, certain banks party thereto and the
Agent entered into a Second Amended and Restated Credit Agreement (the “Second
Amended and Restated Credit Agreement”) pursuant to which the Lenders committed
to make revolving credit, swingline and term loan facilities available to the
Borrower.

C. The Borrower, the Lenders and the Agent enter into this Agreement for the
purpose of amending and restating the Second Amended and Restated Credit
Agreement and to set forth the terms and conditions pursuant to which the
Borrower may obtain revolving credit (which includes provisions permitting the
issuance of letters of credit) and swingline loan facilities.

Now, therefore, the parties agree as follows:

ARTICLE I. DEFINITIONS

1.01 Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, when used in this Agreement, the following capitalized terms shall
have the following meanings:

“2011 Subordinated Debt” means the outstanding principal amount, together with
all interest that accrues thereon (whether payable in cash or as PIK Interest)
and all fees, collection costs and expenses and other amounts related thereto,
up to an aggregate original principal amount of $3,000,000 incurred by Borrower
and its Subsidiaries, payable to Don Early and Gregory L. Smith and subject at
all times to the Subordination Agreement.

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (ii) assets of another Person which
constitute a material part of the assets of such Person or of a line or lines of
business conducted by such Person.

“Adjusted LIBOR Rate” means, with respect to a LIBOR Rate Loan for the relevant
Loan Period, the sum of (i) the quotient of (a) the LIBOR Rate applicable to
such Loan Period, divided by (b) one minus the Reserve Requirement (expressed as
a decimal) applicable to such Loan Period, plus (ii) the Applicable Margin.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, when used with respect to any Person, any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For purposes of this Agreement, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agent” means U.S. Bank in its capacity as administrative agent and collateral
agent for the Lenders, and any successor thereto appointed pursuant to
Section 9.11.

“Agent Fee Letter” means the letter agreement by and between Borrower and Agent
referenced as “Fee Letter” dated June 27, 2014.

“Agreement” means this Third Amended and Restated Credit Agreement, as amended,
supplemented or restated from time to time.

“Applicable Margin” means that percent per annum set forth below, which shall be
based upon the consolidated Total Leverage Ratio of the Borrower for the four
(4) full consecutive fiscal quarters of Borrower and its Subsidiaries, taken
together as one accounting period, immediately preceding a Determination Date
(as defined below) as specified below:

 

          Applicable Margin  

Tier

  

Total Leverage Ratio

   Base Rate
Loans     LIBOR
Rate Loans     Non-Use Fee
Percentage   1   

Less than 0.75 to 1.00

     1.50 %      3.50 %      0.375 %  2   

Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00

     2.00 %      4.00 %      0.500 %  3   

Greater than or equal to 1.25 to 1.00

     2.50 %      4.50 %      0.625 % 

The Applicable Margin shall be determined as of the last day of each fiscal
quarter of the Borrower (each, a “Determination Date”). Any change in the
Applicable Margin following each Determination Date shall be determined based on
the computations set forth in the certificate furnished to Agent pursuant to
Section 7.01(d)(ii) and (iii) of this Agreement, subject to review and approval
of such computations by the Agent, and shall be effective commencing on the
fifth (5th) Business Day following the date such certificate is received until
the fifth (5th) Business Day following the date on which a new certificate is
delivered or is required to be delivered, whichever shall first occur; provided,
however, that if Borrower shall fail to deliver any such certificate within the
time period required by Section 7.01(d)(ii) or (iii) then the Applicable

 

2



--------------------------------------------------------------------------------

Margin shall be at the highest rates specified in the foregoing grid from the
date such certificate was due until the appropriate certificate is so delivered.
Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the fifth (5th) Business Day following the date on which the
certificate (required by Section 7.01(d)(ii)) containing financial computations
for the September 30 determination date is due, the Applicable Margin for each
Base Rate Loan, each LIBOR Rate Loan, and the Applicable Non-Use Fee Percentage
shall be determined in accordance with Tier 1 above.

“Applicable Non-Use Fee Percentage” means the percentage referenced in the
definition of “Applicable Margin” as the “Non-Use Fee Percentage.”

“Applicable Rate” means, with respect to any Loans, the Base Rate or the
Adjusted LIBOR Rate, as applicable, as in effect from time to time.

“Applicable Revolving Commitment Percentage” means, for each Lender, the
Revolving Loan percentage from time to time specified for that Lender in
Schedule 2.01 attached hereto, as amended from time to time.

“Applications and Agreements for Letters of Credit” means, collectively, the
Applications and Agreements for Letters of Credit, or similar documentation,
executed by Borrower from time to time and delivered to the Issuing Lender to
support the issuance of Letters of Credit.

“Arranger” means U.S. Bank.

“Assignment and Acceptance” shall have the meaning such term is given in
Section 11.07(a) of this Agreement.

“Base Rate” means the per annum rate of interest equal to the Floating Index
from time to time plus the Applicable Margin, which Base Rate shall change
simultaneously with any change in the Floating Index.

“Base Rate Loan” means any Loan which bears interest at or by reference to the
Base Rate.

“Borrowing Base” means the sum of (y) (i) 60% of Eligible Loan Receivables if
the Loss Ratio is greater than 30%, (ii) 70% of Eligible Loan Receivables if the
Loss Ratio is greater than 25% but less than or equal to 30% or (iii) 80% of
Eligible Loan Receivables if the Loss Ratio is less than or equal to 25%, and
(z) (i) 60% of Eligible Factoring Receivables if the Loss Ratio is greater than
30%, (ii) 70% of Eligible Factoring Receivables if the Loss Ratio is greater
than 25% but less than or equal to 30%, or (iii) 80% of Eligible Factoring
Receivables if the Loss Ratio is less than or equal to 25%.

“Borrowing Base Certificate” means a Borrowing Base Certificate substantially in
the form of Exhibit H hereto.

“Borrowing Date” means a date on which an advance of a Loan is made or a Letter
of Credit is issued hereunder.

 

3



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
the Agent is not open to the public for carrying on substantially all of its
banking functions; provided, however, that, for purposes of determining the
LIBOR Rate or an applicable Loan Period for a LIBOR Rate Loan, references to
Business Day shall include only those days on which dealings in Dollar deposits
are carried out by U.S. financial institutions in the London, England interbank
market.

“Canadian Company” means, QC Canada Holdings Inc., a British Columbia company
and Direct Credit Holdings Inc., a British Columbia company.

“Canadian Pledge Agreement” means, the Pledge Agreement executed on the Third
Closing Date by the Borrower in favor of Agent for the benefit of the Lenders,
with respect to the ownership interests of QC Canada Holdings Inc., a British
Columbia company, as such agreement is further amended, supplemented or restated
from time to time.

“Capital Expenditures” means any expenditure to acquire or improve capital
assets that is required to be capitalized pursuant to GAAP, including, without
limitation, Capital Leases.

“Capital Lease” of any Person means any lease of property which, in accordance
with GAAP, is required to be capitalized on the books of such Person.

“Cash Equivalents” means, as to any Person:

(a) Obligations issued, sponsored, or guaranteed by the U.S. Government or any
of its agencies, including, but not limited to, bills, notes, bonds, and
debentures;

(b) Fixed, floating or variable rate obligations of domestic or foreign banks
their branches, and bank holding companies including, but not limited to,
commercial paper, certificates of deposit, time deposits, notes and bonds;

(c) Investment of money in an investment company organized under the Investment
Company Act of 1940, as amended, or in pooled accounts or funds offered through
mutual funds, investment advisors, banks and brokerage house which invests its
assets in obligations of the type described in (a) through (c) above including,
but not be limited to, money market funds or short-term and intermediate term
bond funds.

Notwithstanding the forgoing, Cash Equivalents shall be subject to the following
limitations: (i) all securities constituting Cash Equivalents shall have short
term ratings of at least A2/P2 and/or long term ratings at least equivalent to
investment grade (Baa), (ii) except for obligations issued by the U.S.
Government or its agencies and investments that can be liquidated within five
Business Days, no single security or group of securities from the same issuer
shall exceed $10,000,000 or 25% of all Cash Equivalents, (iii) a maximum of 50%
of Cash Equivalents may be invested in short term obligations rated A2/P2 at the
time of purchase with a maturity of 60 days or less, (iv) no security shall have
a maturity greater than one year and (v) all securities constituting Cash
Equivalents shall be denominated in the currency of the United States of
America.

 

4



--------------------------------------------------------------------------------

“Cash Holdings” means the sum of (i) cash held in stores, (ii) cash in
depository accounts maintained with the Agent, (iii) cash in depository accounts
with financial institutions that have executed and delivered a Deposit Account
Control Agreement for the benefit of the Agent, (iv) the amount of items in
clearing with the Agent or any financial institution that is a party to a
Deposit Account Control Agreement, and (v) Cash Equivalents held with securities
intermediaries that have executed and delivered a Securities Account Control
Agreement for the benefit of the Agent, and (vi) cash in transit with armored
carriers.

“Cash Operating Expenses” means the sum of Regional Expenses and Corporate
Expenses, as each such item is shown on the financial statements of the
Borrower.

“Change of Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted based (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors) or

(c) any individual(s) or entity(s) acting in concert (but excluding any
individuals or entities acting in concert with Don Early) shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of such Person, or control over the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such

 

5



--------------------------------------------------------------------------------

Person on a fully-diluted basis (and taking into account all such securities
that such individual(s) or entity(s) or group has the right to acquire pursuant
to any option right) representing 25% or more of the combined voting power of
such securities; provided, however, a Change of Control shall not be deemed to
have occurred as a result of any of the foregoing which arose solely as a result
of the death of Don Early and the subsequent disposition of equity securities
owned by Don Early at his death by any trust under which Don Early was the
grantor as long as the purchaser of such equity securities shall not, after such
purchase, own 50% or more of the voting equity securities of such Person.

“Change in Law” means the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Regulations and Supervisory Practices (or any successor or similar authority) or
the United States financial regulatory authorities, in each case of clauses
(x) and (y), regardless of the date enacted, adopted, issued, promulgated or
implemented, or compliance by any Lender or applicable Lending Installation or
the Issuing Lender with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency.

“Closing Date” means the date on which this Agreement has been executed by the
Borrower, the Lenders and the Agent and on which all conditions precedent to the
making of the initial extensions of credit hereunder have been satisfied.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations thereunder.

“Collateral” means all assets of the Borrower and its Subsidiaries identified in
the Security Agreement, the Pledge Agreement, the Canadian Pledge Agreement, the
Negative Pledge Agreement, the Subsidiary Security Agreement(s), and any other
security document delivered pursuant to this Agreement.

“Commitment” means the Revolving Loan Commitments.

“Consolidated” or “consolidated” means, when used with reference to any
financial term in this Agreement, the aggregate for the Borrower and its
Subsidiaries of the amounts signified by such term for all such Persons
determined on a consolidated basis in accordance with GAAP.

“Consolidated Current Assets” of the Borrower means, for any period, the
Consolidated current assets, excluding prepaid expenses, of the Borrower and its
Subsidiaries as shown on the Consolidated financial statements of the Borrower
determined in accordance with GAAP.

“Consolidated Current Assets to Total Consolidated Debt” means the ratio of
Consolidated Current Assets to Total Consolidated Debt as determined on a
particular determination date.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the sum of (a) Consolidated Net
Income during such period, plus (b) to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense during
such period, plus (ii) all provisions for any federal, state, local and/or
foreign income taxes made by the Borrower and its Subsidiaries during such
period (whether paid, accrued or deferred), plus (iii) all depreciation and
amortization expenses of the Borrower and its Subsidiaries during such period,
plus (iv) any non-recurring losses approved by the Agent and any extraordinary
losses approved by the Agent for such period, plus (v) any losses from the sale
or other disposition of Property other than in the ordinary course of business
approved by the Agent during such period, plus (vi) the decrease, if any, during
the subject period in the Rate Hedging Termination Value under any Hedge
Agreement to which such Person is a party to the extent such Rate Hedging
Termination Value is owed or would be owed by such Person, plus (vii) the
aggregate actual out of pocket transaction fees and expenses incurred in
connection with a Permitted Acquisition to the extent not capitalized by the
Borrower and in any event, such aggregate amount not to exceed the greater of
$50,000 or 5% of the purchase price of the acquired business or assets in the
Permitted Acquisition, but not to exceed $250,000, plus (viii) non-cash charges
related to equity based compensation of employees or directors, minus (c) to the
extent added in determining such Consolidated Net Income, the sum of (i) any
non-recurring gains approved by the Agent and any extraordinary gains approved
by the Agent during such period, minus (ii) the increase, if any, during the
subject period in the Rate Hedging Termination Value under any Hedge Agreement
to which such Person is a party to the extent such Rate Hedging Termination
Value is owed or would be owed to such Person, plus (iii) any gains from the
sale or other disposition of Property other than in the ordinary course of
business approved by the Agent during such period, all determined on a
Consolidated basis in accordance with GAAP. Such Consolidated EBITDA may be
adjusted for any Permitted Acquisition occurring after the Closing Date using
the actual trailing twelve (12) month Consolidated EBITDA of the acquired
entity, as reviewed and approved by the Agent.

“Consolidated Net Income” of the Borrower means, for any period, the
consolidated net income of the Borrower and its Subsidiaries determined in
accordance with GAAP, but not including in the computation thereof the amounts
(including related expenses and any tax effect related thereto) resulting from:
(a) any gains resulting from the revaluation of assets, (b) any gains resulting
from an acquisition by the Borrower or any of its Subsidiaries at a discount of
any debt of any Borrower or any of its Subsidiaries, (c) any earnings of any
Person acquired by the Borrower or any of its Subsidiaries through purchase,
merger or consolidation or otherwise for any time prior to the date of
acquisition, (d) any deferred credit representing the excess of equity in any
Subsidiary of the Borrower at the date of acquisition over the cost of the
investment in such Subsidiary, or (e) any net gain from the collection of life
insurance policies.

“Contingent Liabilities” of any Person means, as of any date, all obligations of
such Person or of others for which such Person is contingently liable, as
obligor, guarantor, surety or in any other capacity, or in respect of which
obligations such Person assures a creditor against loss or agrees to take any
action to prevent any such loss (other than endorsements of negotiable
instruments for collection in the ordinary course of business), including all
reimbursement obligations of such Person in respect of any letters of credit,
surety bonds or similar obligations and all obligations of such Person to
advance funds to, or to purchase assets, property or services from, any other
Person in order to maintain the financial condition of such other Person;
provided, Contingent Liabilities shall not include Third Party Guarantees.

 

7



--------------------------------------------------------------------------------

“Current Maturities of Long-Term Debt” means, as of any determination date, the
aggregate amount of principal payments that were required to be paid during
twelve (12) months ending on the determination date on indebtedness (including
the principal portion of payments in respect of Capital Leases, but excluding
principal payments in respect of the Revolving Loans).

“Daily Floating LIBOR Rate” means the one-month LIBOR rate quoted by the Agent
from Reuters Screen LIBOR01 Page or any successor thereto, which shall be that
one-month LIBOR rate in effect and reset each Business Day, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation.

“Default” means any of the events or conditions described in Section 8.01, the
occurrence of which might become an Event of Default with notice or lapse of
time or both.

“Defaulting Lender” means any Lender, as determined by Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swingline Loans within one Business Day of the date such portion is
required in the determination of Agent to be funded by it hereunder,
(b) notified the Borrower, Agent, the Issuing Lender, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations (i) under this
Agreement or (ii) under other agreements in which it is obligated to extend
credit unless, in the case of this clause (ii), such obligation is the subject
of a good faith dispute, (c) failed, within one Business Day after request by
the Agent, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, (d) otherwise failed to pay
over to the Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute, or (e) (i) become or is insolvent or has a parent company
that has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a Defaulting Lender solely as the result of (x) the acquisition
or maintenance of an ownership interest in such Lender or a Person controlling
such Lender or (y) the exercise of control over a Lender or a Person controlling
such Lender, in each case, by a governmental authority or an instrumentality
thereof. Any determination by Agent that a Lender is a Defaulting Lender will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender upon notification of such determination by Agent to the
Borrower, the Issuing Lender, the Swingline Lender and the Lenders.

 

8



--------------------------------------------------------------------------------

“Default Rate” means the rate per annum which is four percent (4%) per annum in
excess of the Base Rate, as adjusted from time to time.

“Deposit Account Control Agreement” means any Deposit Account Control Agreement
required by Agent to perfect its security interest in cash deposits of the
Borrower or a Guarantor which are held in a financial institution other than
U.S. Bank.

“Distribution” means any declaration, payment or setting a part of any sum for
payment of any dividend (except a dividend payable in common stock of the
Borrower) on, or any distribution (except a distribution in common stock of the
Borrower) in respect of, any shares of capital stock of the Borrower.

“Dollars” and “$” means, the lawful money of the United States of America.

“Eligible Factoring Receivable” means a factoring receivable which (i) arose in
the ordinary course of the factoring finance business; (ii) is not more than ten
(10) days past due; (iii) is not subject to a claim or threat of a defense or
set-off; (iv) is not due from a debtor that is deceased or dissolved or which is
subject to a bankruptcy, insolvency, receivership or similar proceeding; (v) is
not owed by an Affiliate; (vi) is not unacceptable to the Agent in the exercise
of its reasonable credit judgment; and (vii) is subject to a first-perfected
security interest held by the Agent for the benefit of the Lenders; provided,
however, any factoring receivable, or portion of a factoring receivable, which
is (y) a factoring receivable that results in the total amount of Eligible
Factoring Receivables to exceed twelve and one-half of one percent (12.5%) of
total loans and factoring receivables, or (z) which is owned by a Canadian
Company or a Subsidiary of a Canadian Company, shall not constitute an Eligible
Factoring Receivable.

“Eligible Loan Receivable” means a loan which (i) arose in the ordinary course
of the payday lending, installment lending or the title loan finance business;
(ii) is not more than ten (10) days past due; (iii) is not subject to a claim or
threat of a defense or set-off; (iv) is not due from a debtor that is deceased
or dissolved or which is subject to a bankruptcy, insolvency, receivership or
similar proceeding; (v) is not owed by an Affiliate; (vi) is not unacceptable to
the Agent in the exercise of its reasonable credit judgment; and (vii) is
subject to a first-perfected security interest held by the Agent for the benefit
of the Lenders; provided, however, any loan, or portion of a loan, which is
(x) a title loan that results in the total amount of title loans exceeding ten
percent (10%) of total loans and factoring receivables, or (y) the rollover of a
previous loan and results in the total amount of rollover loans exceeding thirty
percent (30%) of total loans and factoring receivables, shall not constitute an
Eligible Loan Receivable.

“Environmental Laws” means any and all Governmental Regulations concerning the
protection of, or regulating the discharge of substances into, the environment,
including the Governmental Regulations specified in the definition of Hazardous
Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations thereunder.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person or any Subsidiary
of such Person, would be treated as a single employer under Section 414 of the
Code.

 

9



--------------------------------------------------------------------------------

“Event of Default” means any of the events or conditions described in
Section 8.01.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the Issuing Lender, and the Agent, (i) Taxes imposed on its
overall net income, franchise Taxes, and branch profits Taxes imposed on it, by
the respective jurisdiction under the laws of which such Lender, the Issuing
Lender or the Agent is incorporated or is organized or in which its principal
executive office is located or, in the case of a Lender, in which such Lender’s
applicable Lending Installation is located, (ii) in the case of a Non-U.S.
Lender, any withholding tax that is imposed on amounts payable to such Non-U.S.
Lender pursuant to the laws in effect at the time such Non-U.S. Lender becomes a
party to this Agreement or designates a new Lending Installation, except in each
case to the extent that, pursuant to Section 3.05(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Installation, or is attributable to the Non-U.S. Lender’s failure to
comply with Section 3.05(f), and (iii) any U.S. federal withholding taxes
imposed by FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” for any day means the per annum rate (rounded upwards, if
necessary, to the nearest one-hundredth of one percent (1/100%)) that is equal
to the average of the rates on reserves traded for overnight use among members
of the Federal Reserve System arranged by federal funds brokers, as published
for such day by the Federal Reserve Lender of New York, or, if such rate is not
published for any day, the average of the quotations for such rates received by
the Agent from three federal funds brokers of recognized standing selected by
the Agent in its discretion.

“First Closing Date” means January 19, 2006.

“Fiscal Year” means the twelve (12) month fiscal period of Borrower and its
Subsidiaries which begins on January 1 of each calendar year and ends on
December 31 of the same calendar year.

“Fixed Charge Coverage Ratio” means, as of the date of determination, the ratio
of Operating Cash Flow to Fixed Charges, all such items being calculated for
(i) the trailing three (3) months ending as of September 30, 2014, (ii) the
trailing six (6) months ending as of December 31, 2014, (iii) the trailing nine
(9) months ending as of March 31, 2015, and (iv) the trailing twelve (12) months
ending as of June 30, 2015 and the trailing twelve (12) months ending as of the
end of each calendar quarter thereafter.

“Fixed Charges” means, for the determination period, the sum of (i) Interest
Expense paid or payable during such period (but excluding the issuance or
accrual of PIK Interest), (ii) Current Maturities of Long-Term Debt, and
(iii) Operating Lease Expense, all as determined on a Consolidated basis in
accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Floating Index” means, at any time, the higher of (i) the Prime Rate, (ii) the
Federal Funds Rate plus one-half of one percent (0.50%), or (iii) the Daily
Floating LIBOR Rate plus two percent (2.00%).

“Funding Date” means any Business Day designated by the Borrower as a day on
which (a) a Loan is to be made, (b) a Base Rate Loan is to be converted to a
LIBOR Rate Loan, or (c) a Loan Period is to be renewed or extended, each in
accordance with the terms and conditions of this Agreement.

“GAAP” means generally accepted accounting principles as set forth by governing
accounting authorities in the United States of America, such as the Financial
Accounting Standards Board and the Securities and Exchange Commission, as such
principles may change from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

“Governmental Regulations” means any and all laws, statutes, ordinances, rules,
regulations, judgments, writs, injunctions, decrees, orders, awards and
standards, or any similar requirement, of the government of the United States or
any foreign government or any state, province, municipality or other political
subdivision thereof or therein or any court, agency, instrumentality, regulatory
authority or commission of any of the foregoing.

“Guarantor” means QC Financial Services, Inc., a Missouri corporation, QC
Properties, LLC, a Kansas limited liability company, QC Financial Services of
California, Inc., a California corporation, QC Advance, Inc., a Missouri
corporation, Cash Title Loans, Inc., a Missouri corporation, QC Financial
Services of Texas, Inc., a Kansas corporation, Express Check Advance of South
Carolina, LLC, a Tennessee limited liability company, QC Auto Services, Inc., a
Kansas corporation, and QC Loan Services, Inc., a Kansas corporation, QC
E-Services, Inc., a Kansas corporation, QC Capital, Inc., a Kansas corporation
and any other Person that is now or hereafter becomes a guarantor of some or all
of the Borrower’s Obligations to Agent and the Lenders.

“Guaranty” means (i) the Subsidiary Guaranty delivered by QC Financial Services,
Inc., a Missouri corporation, QC Properties, LLC, a Kansas limited liability
company, QC Financial Services of California, Inc., a California corporation, QC
Advance, Inc., a Missouri corporation, Cash Title Loans, Inc., a Missouri
corporation and QC Financial Services of Texas, Inc., a Kansas corporation to
Agent for the benefit of the Lenders on the First Closing Date, (ii) the
Subsidiary Guaranty delivered by Express Check Advance of South Carolina, LLC, a
Tennessee

 

11



--------------------------------------------------------------------------------

limited liability company, to Agent for the benefit of the Lenders on
December 1, 2006, (iii) the Subsidiary Guaranty delivered by QC Auto Services,
Inc., a Kansas corporation and QC Loan Services, Inc., a Kansas corporation, and
QC E-Services, Inc., a Kansas corporation, to Agent for the benefit of the
Lenders on the Second Closing Date, and (iv) any other guaranty agreement
delivered by a Person after the Closing Date, pursuant to which such Guarantors
guarantee payment and performance of the Obligations, as amended, supplemented
or restated from time to time.

“Hazardous Materials” means asbestos-containing materials, polychlorinated
biphenyls, urea formaldehyde products, radon, radioactive materials and any
“hazardous substance”, “hazardous waste”, “pollutant”, “toxic pollutant”, “oil”
or “contaminant” as used in, or defined pursuant to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
USC § 9601 et seq., and 40 CFR 302.1 et seq.; the Federal Clean Air Act, as
amended, 42 USC § 7401 et seq., and regulations thereunder; the Resource
Conservation and Recovery Act, 42 USC § 6901 et seq., as amended, and
regulations thereunder; the Federal Water Pollution Control Act, 33 USC § 1251
et seq., as amended, and regulations thereunder; 40 CFR § 116.1 et seq. and §
129.1 et seq.; and any other substance, waste, pollutant, contaminant or
material, including petroleum products and derivatives, the use, transport,
disposal, storage, treatment, recycling, handling, release, threatened release,
or emission of which is regulated or governed by any Environmental Laws.

“Hedge Agreement” means any agreement between Borrower and a Lender or any
Affiliate of a Lender now existing or hereafter entered into, which provides for
an interest rate or commodity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross-currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging Borrower’s exposure to fluctuations in interest rates,
currency valuations or commodity prices.

“Indebtedness” of any Person means, (a) all obligations of such Person for
borrowed money, (b) the principal components of all obligations of such Person
as lessee under any Capital Lease, (c) all obligations which are secured by any
Lien existing on any asset or property of such Person whether or not the
obligation secured thereby shall have been assumed by such Person, (d) the
unpaid purchase price for goods, property or services acquired by such Person,
except for trade accounts payable arising in the ordinary course of business,
(e) all obligations of such Person to purchase goods, property or services where
payment therefor is required regardless of whether delivery of such goods or
property or the performance of such services is ever made or tendered (generally
referred to as “take or pay contracts”), (f) all liabilities of such Person in
respect of unfunded benefit liabilities (determined in accordance with
Section 4001(a)(18) of ERISA) under any Plan of such Person or of any ERISA
Affiliate, (g) all obligations of such Person under any Hedge Agreement (valued
in an amount equal to the highest termination payment, if any, that would be
payable by such Person upon termination for any reason on the date of
determination), and (h) all Third-Party Guarantees of such Person.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

 

12



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, all amounts recorded and deducted in
computing the Borrower’s Consolidated Net Income for such period in respect of
interest charges and expense (whether paid or accrued), including the interest
component payable with respect to any Capital Lease.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s or a
Guarantor’s internal controls over financial reporting, in each case as
described in the Securities Laws.

“Investment” means any advance, loan, extension of credit or capital
contribution to, or any investment in the capital stock or other equity
interests, or debt securities or other obligations of, another Person.

“Issuing Lender” means U.S. Bank, as issuer of Letters of Credit issued under
Section 2.12.

“Lender” refers to any bank which is a signatory hereto, any bank which becomes
a party to this Agreement after the Closing Date in accordance with the
provisions of Section 11.07, and their respective successors and permitted
transferees and assigns, and includes each of the Revolving Lenders and the
Swingline Lender.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof.

“Letter of Credit” means a standby or commercial letter of credit issued by the
Issuing Lender pursuant to Section 2.12 for the account of the Borrower which
supports a financial undertaking of the Borrower or a Subsidiary in favor of a
Person advancing credit or securing an obligation on behalf of the Borrower.

“Letter of Credit Commitment” means, with respect to each Lender, the obligation
of such Lender to acquire Participations in respect of Letters of Credit and
Reimbursement Obligations up to an aggregate amount at any one time outstanding
not to exceed the amount for such Lender set forth on Schedule 2.01 attached
hereto. The total aggregate Letter of Credit Commitment of all Lenders as of the
Closing Date is $5,000,000.

“Letter of Credit Outstandings” means, as of any date of determination, the
aggregate amount available to be drawn under all Letters of Credit plus
Reimbursement Obligations then outstanding.

“LIBOR Rate” means, with respect to a LIBOR Rate Loan for the relevant Loan
Period, the applicable interest settlement rate for deposits in Dollar LIBOR
appearing on the applicable Reuters Screen LIBOR01 (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Loan Period, and having a maturity equal to such Loan Period,
provided that, if the applicable Reuters Screen LIBOR01 for Dollar LIBOR (or any
successor or substitute page) is not available to the Agent for any reason, the
applicable LIBOR Rate for the relevant Loan Period shall instead be the
applicable interest settlement rate for deposits in Dollar LIBOR as reported by
any other generally recognized financial information service selected by the
Agent as of 11:00 a.m. (London time) on the Quotation Date

 

13



--------------------------------------------------------------------------------

for such Loan Period, and having a maturity equal to such Loan Period, provided
that, if no such interest settlement rate is available to the Agent, the
applicable LIBOR Rate for the relevant Loan Period shall instead be the rate
determined by the Agent to be the rate at which U.S. Bank or one of its
Affiliate banks offers to place deposits in Dollars with first-class banks in
the interbank market at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Loan Period, in the approximate amount of
U.S. Bank’s relevant LIBOR Rate Loan and having a maturity equal to such Loan
Period.

“LIBOR Rate Loan” means any Loan that bears interest at or by reference to the
Adjusted LIBOR Rate.

“Lien” means any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, conditional sale or title retention contract, sale and
leaseback transaction, financing statement filing, lease for security purposes,
subordination of any claim or right, or any other type of lien, charge,
encumbrance, preferential arrangement or other claim or right.

“Loan” means a Base Rate Loan or a LIBOR Rate Loan, whether a Revolving Loan or
a Swingline Loan, made by a Lender pursuant to this Agreement and evidenced by a
Note.

“Loan Documents” means this Agreement, the Notes, the Security Agreement, any
Guaranty, the Pledge Agreement, the Canadian Pledge Agreement, the Negative
Pledge Agreement, the Subordination Agreement, any Hedge Agreement, any
Subsidiary Security Agreement (as described in Section 7.01(g)), any Deposit
Account Control Agreement or Securities Account Control Agreement and all other
agreements, documents or instruments executed contemporaneously with the
execution of this Agreement or hereafter executed by or on behalf of the
Borrower or the Subsidiaries and delivered to the Agent or the Lenders in
connection with this Agreement.

“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.

“Loan Period” means, with respect to each LIBOR Rate Loan, the period commencing
on the Funding Date for such LIBOR Rate Loan and ending on the numerically
corresponding day one (1) month, three (3) months or six (6) months thereafter,
as specified by the Borrower in the Notice of Borrowing submitted under
Section 2.04; provided, however, that:

(a) if any Loan Period which would otherwise end on a day which is not a
Business Day, then the Loan Period shall end on the next succeeding Business Day
unless the next succeeding Business Day falls in another calendar month, in
which case such Loan Period shall end on the immediately preceding Business Day;

(b) if any Loan Period begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Loan Period), then the Loan Period shall end, subject
to clause (c) below, on the last Business Day of the calendar month at the end
of such Loan Period;

(c) any Loan Period which would otherwise end after the Termination Date shall
end on the Termination Date; and

(d) the interest rate applicable to any Loan Period shall apply from and include
the first day of such Loan Period to, but excluding, the last day of such Loan
Period.

 

14



--------------------------------------------------------------------------------

“Loss Ratio” means, for trailing twelve (12) month period ending on any
determination date, the percentage of the provision for losses to revenues, as
each item is shown on the consolidated income statement of the Borrower and its
Subsidiaries, as determined in accordance with GAAP; provided that, for purposes
of determining such percentage, $750,000 of extraordinary losses of Borrower
shall be excluded from any period of determination which includes the month of
December 2013.

“Material Adverse Event” means any event, occurrence or state of facts which has
or could have a material adverse effect on the business, properties, assets,
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries on a consolidated basis.

“Multi-Employer Plan” means any “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA or Section 414(f) of the Code.

“Negative Pledge Agreement” means, collectively, (i) the Negative Pledge
Agreement executed on the Third Closing Date by the Canadian Companies in favor
of Agent for the benefit of the Lenders, and (ii) any other negative pledge
agreement delivered by a Subsidiary of QC Canada Holdings Inc., a British
Columbia company, pursuant to which such Subsidiary restricts the placement of
Liens upon all real and personal property which such Subsidiary now or
thereafter acquires an interest, as amended supplemented or restated from time
to time.

“Net Proceeds” means cash payments received by Borrower or any Subsidiary from
(i) any public or private offering of any security (other than stock options or
restricted stock granted to employees, officers, directors or other parties
pursuant to a stock option or equity incentive plan or agreement), net of all
customary legal, accounting, banking and underwriting fees and expenses,
commissions or discounts and other issuance expenses incurred in connection
therewith and all taxes required to be paid as a result of such issuance or
(ii) the sale of Property (other than the sale of inventory or bad debt in the
ordinary course of business, but including the sale of stock or membership
interest of any Subsidiary) less customary expenses of the sale and taxes
actually paid due to such sale.

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

“Notes” means, collectively, the Revolving Loan Notes and the Swingline Note.

“Notice of Borrowing” has the meaning given such term in Section 2.04(a).

“Obligations” means the principal of and interest on the Loans, Borrower’s
reimbursement obligations and amounts available to be drawn by Borrower with
respect to the Letters of Credit, and all other indebtedness, obligations and
liabilities of the Borrower to the Agent or the Lenders under, arising out of or
in connection with this Agreement or any other Loan Document (including
indemnities, fees and expenses), whether now existing or hereafter incurred,
direct or indirect, absolute or contingent, matured or unmatured, joint or
several, whether for principal, interest, reimbursement obligations, fees,
expenses or otherwise, and the

 

15



--------------------------------------------------------------------------------

due performance and compliance by the Borrower with the terms and conditions of
this Agreement and the other Loan Documents including, without limitation, all
obligations of the Borrower to a Lender under any Hedge Agreement.

“Operating Cash Flow” means, for the determination period, the sum of
(i) Consolidated EBITDA, plus (ii) Operating Lease Expense, minus (iii) the
greater of (A) Capital Expenditures or (B) $2,000,000 (for any 12 month period;
for testing periods less than 12 months, this figure shall be prorated to the
number of months being tested), minus (iv) the aggregate amount of all federal,
state, local and/or foreign income taxes paid by Borrower and its Subsidiaries,
minus (v) the value or amount of a Distribution, all as determined on a
Consolidated basis in accordance with GAAP. For purposes of the foregoing,
Capital Expenditures for any Fiscal Year that are funded with the proceeds of
Permitted Subordinated Debt, other than the 2011 Subordinated Debt, will be
excluded from the determination of Capital Expenditures above, up to a maximum
amount of $2,000,000.

“Operating Lease Expense” means payments under any leases other than Capital
Leases.

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal Dollar Amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its pro rata share of the aggregate
principal amount of Swingline Loans outstanding at such time, plus (iii) an
amount equal to its pro rata share of the Letter of Credit Outstandings at such
time.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Participation” means, with respect to any Lender (other than the Issuing
Lender) and a Letter of Credit, the extension of credit represented by the
participation of such Lender hereunder in the liability of the Issuing Lender in
respect of a Letter of Credit issued by the Issuing Lender in accordance with
the terms of Section 2.12.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means an Acquisition that satisfies each of the
following requirements: (i) the target Person is in the same line of business as
Borrower, (ii) the total consideration paid for any single Acquisition shall not
exceed $5,000,000, (iii) the aggregate consideration paid for all such
Acquisitions, from the Closing Date through the Termination Date does not exceed
$15,000,000, (iv) after giving effect to the Acquisition, the Borrower shall
have current availability under the Revolving Loans of not less than two months
of Cash Operating Expenses and the Leverage Ratio of the Borrower shall be 0.25x
less than the Leverage Ratio required pursuant to Section 7.02(c) of this
Agreement, (v) if the Acquisition takes the form of a merger, the Borrower or
one of its wholly-owned subsidiaries must be the surviving entity, (vi) the
Acquisition shall not create a Default or Event of Default under this Agreement,
and (vii) not later than five (5) Business Days prior to the consummation of the
proposed Acquisition, the

 

16



--------------------------------------------------------------------------------

Borrower shall have provided to the Agent pro forma financial statements giving
effect to the Acquisition which demonstrate continued compliance with the
financial covenants contained in this Agreement.

“Permitted Investments” means, with respect to any Person:

(a) Investments in Cash Equivalents;

(b) Investments in entities which, as of the Closing Date, are existing
Subsidiaries of the Borrower or one of its Subsidiaries, provided that such
Subsidiary is not a Canadian Company or a Subsidiary of a Canadian Company;

(c) [Intentionally Omitted.]

(d) existing Investments as of the Closing Date, and any renewals, refinancings
or extensions of such existing Investments, in partnerships, joint ventures or
limited liability companies in which the Borrower or one of its Subsidiaries has
less than a majority ownership or other equity interest;

(e) travel or relocation advances or loans extended to officers and employees in
the ordinary course of business of the Borrower or a Subsidiary, not to exceed
$250,000 in the aggregate at any time;

(f) Investments in entities other than QC Capital, Inc., which, after the
Closing Date, become Subsidiaries of the Borrower or any Subsidiary of the
Borrower in compliance with Section 7.01(g);

(g) the purchase of life insurance policies upon the lives of key employees or
directors, each of which (other than policies purchased in conjunction with
deferred compensation plans) shall be assigned to the Agent for the benefit of
the Lenders and shall be described on Schedule 1.01 (Key Man Policies) hereto;

(h) Investments in QC Capital, Inc. not to exceed $5,000,000 in the aggregate,
provided such Subsidiary is in compliance with Section 7.01(g); and

(i) other Investments not to exceed $500,000 in the aggregate at any one time
outstanding on a consolidated basis at any time after the Closing Date.

“Permitted Liens” means the Liens permitted by Section 7.02(e).

“Permitted Subordinated Debt” means (i) the 2011 Subordinated Debt, and
(ii) Indebtedness in favor of a Person who was a shareholder of Borrower as of
the Third Amendment Date, which Indebtedness is subordinated in right of payment
to the prior payment of the Obligations pursuant to subordination provisions
approved in writing by the Agent (including, without limitation, that cash
payments of principal and interest with respect to such Indebtedness shall be
prohibited in the event of the occurrence of any Default or Event of Default
hereunder) and is otherwise pursuant to documentation that is, which is in an
amount that is, and which contains interest rates, payment terms, maturities,
amortization schedules, covenants, defaults, remedies and other material terms
that are in form and substance, in each case satisfactory to the Agent in its
sole discretion.

 

17



--------------------------------------------------------------------------------

“Person” or “person” includes an individual, a corporation, a limited liability
company, an association, a partnership, a trust or estate, a joint stock
company, an unincorporated organization, a joint venture, a trade or business
(whether or not incorporated), a government (foreign or domestic) and any agency
or political subdivision thereof, or any other entity.

“PIK Interest” means any interest on Permitted Subordinated Debt that is payable
in kind by the issuance of additional subordinated notes, whether represented by
book-entry accrual of PIK Interest or physical issuance of subordinated PIK
notes representing the PIK Interest.

“Plan” means, with respect to any Person, any pension plan (other than a
Multi-Employer Plan) subject to Title IV of ERISA or to the minimum funding
standards of Section 412 of the Code which has been established or maintained by
such Person, any subsidiary of such Person or any ERISA Affiliate, or by any
other Person if such Person, any subsidiary of such Person or any ERISA
Affiliate could have liability with respect to such pension plan.

“Pledge Agreement” means, collectively, the Pledge Agreement executed on the
First Closing Date by the Borrower in favor of Agent for the benefit of the
Lenders, as amended by a First Amendment to Pledge Agreement dated as of the
Second Closing Date, and the Pledge Agreement executed on the First Closing Date
by QC Financial Services, Inc. in favor of Agent for the benefit of the Lenders,
as amended by a First Amendment to Pledge Agreement dated December 1, 2006 as
each agreement is further amended, supplemented or restated from time to time.

“Prime Rate” means the prime or base rate of interest as announced by Agent, as
in effect from time to time, which rate may not be the lowest rate charged by
said Agent to any of its customers, and which Prime Rate shall change
simultaneously with any change in such announced rate.

“Prohibited Transaction” means any transaction involving any Plan which is
proscribed by Section 406 of ERISA or Section 4975 of the Code.

“Property” means any kind of asset or property, whether real, personal or mixed,
tangible or intangible, in which Borrower or any of its Subsidiaries has an
interest of any type or right of possession.

“Quotation Date” means, in relation to any Loan Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.

“Rate Hedging Termination Value” means in respect of any Hedge Agreement, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreement, (a) for any date on or after the date such
Hedge Agreement has been closed out and a termination value determined in
accordance therewith, such termination value and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Hedge Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Hedge Agreement (which may include a Lender or any Affiliate of a Lender).

 

18



--------------------------------------------------------------------------------

“Reimbursement Obligation” means at any time the obligation of the Borrower with
respect to any Letter of Credit to reimburse the Issuing Lender for amounts
theretofore paid by the Issuing Lender pursuant to a drawing under such Letter
of Credit.

“Related Company Contingent Liabilities” means Contingent Liabilities of the
Borrower incurred with respect to payment and/or performance obligations of a
Subsidiary and Contingent Liabilities of a Subsidiary incurred with respect to
payment and/or performance obligations of another Subsidiary or the Borrower.

“Reportable Event” means a reportable event as described in Section 4043(b) of
ERISA including those events as to which the 30-day notice period is waived
under Part 2615 of the regulations promulgated by the PBGC under ERISA.

“Required Lenders” means, (a) at any time the number of Lenders is greater than
or equal to four (4), the Lenders owning at least fifty-one percent (51%) of the
aggregate outstanding Commitments, excluding Commitments of any Defaulting
Lender, and (b) at any time the number of Lenders is less than or equal to three
(3), the Lenders owning one hundred percent (100%) of the aggregate outstanding
Commitments, excluding Commitments of any Defaulting Lender.

“Reserve Requirement” means, with respect to an Loan Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“Revolving Lender” means each Lender with a Revolving Loan Commitment, together
with its successors and permitted assigns. The initial Revolving Lenders are set
forth in Schedule 2.01.

“Revolving Loan Commitment” means, with respect to each Revolving Lender:
(i) the obligation of such Lender to make Revolving Loans to the Borrower under
this Agreement in an aggregate principal amount at any one time outstanding not
to exceed the amounts set forth for that Revolving Lender on Schedule 2.01
attached hereto, and (ii) the obligation of such Revolving Lender to purchase
Participations in Letter of Credit and Reimbursement Obligations in an aggregate
amount at any one time outstanding not to exceed the amount set forth for that
Lender on Schedule 2.01 attached hereto.

“Revolving Loans” has the meaning given such term in Section 2.01(a).

“Revolving Loan Note” means a Promissory Note, substantially in the form of
Exhibit A, given to evidence a Revolving Loan, as amended, restated, modified,
supplemented, extended, renewed or replaced.

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

 

19



--------------------------------------------------------------------------------

“Second Closing Date” means December 7, 2007.

“Securities Account Control Agreement” means any control agreement required by
the Agent to perfect its security interest in any securities account or
investment property of the Borrower or a Guarantor.

“Security Agreement” means the Security Agreement executed on the First Closing
Date by Borrower in favor of Agent for the benefit of the Lenders, as amended,
supplemented or restated from time to time.

“Security Laws” means the Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the
Securities Exchange Commission or the Public Company Accounting Oversight Board,
as each of the foregoing may be amended and in effect on any applicable date
hereunder.

“Senior Consolidated Debt” means the sum of: (i) the outstanding principal
balance of the Loans under this Agreement, plus (ii) the Letter of Credit
Outstandings, plus (iii) the aggregate outstanding principal balance of all
other senior indebtedness for borrowed money, including Capital Lease
obligations, plus (iv) guarantees of indebtedness.

“Senior Leverage Ratio” means the ratio of Senior Consolidated Debt to
Consolidated EBITDA, as determined on a particular determination date.

“Solvent” means, with respect to any Person on a particular determination date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of debts and other liabilities, including, without
limitation, contingent and unliquidated liabilities, of such Person, (ii) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (iii) such Person does not intend to, and does not
believe that it will, incur debts or other liabilities beyond such Person’s
ability to pay as such debts and other liabilities mature or become due, and
(iv) such Person is not engaged in a business or a transaction for which such
Person’s property would constitute unreasonably small capital.

“Subordination Agreement” means the Subordination Agreement dated of even date
herewith executed by Don Early and Gregory L. Smith, in their individual
capacity and as the trustees of their revocable trusts, in favor of the Agent
for the benefit of the Lenders.

“Subsidiary” of any Person means any other Person (whether now existing or
hereafter organized or acquired) in which at least a majority of the securities
or other ownership interests of each class having ordinary voting power or
analogous rights of such other Person are owned (other than securities or other
ownership interests which at the time as of which any determination is being
made, are owned or have such power or right only by reason of the happening of a
contingency), beneficially and of record, by such Person or by one or more of
the other Subsidiaries of such Person or by any combination thereof. Unless the
context otherwise provides, “Subsidiary” means a Subsidiary of Borrower.

 

20



--------------------------------------------------------------------------------

“Subsidiary Security Agreement” means (i) the Subsidiary Security Agreement
delivered on the First Closing Date by the initial Guarantors to the Agent for
the benefit of the Lenders, (ii) the Subsidiary Security Agreement delivered on
December 1, 2006 by Express Check Advance of South Carolina, LLC to the Agent
for the benefit of the Lenders, (iii) the Subsidiary Security Agreement
delivered on the Second Closing Date by QC Auto Services, Inc., QC Loan
Services, Inc. and QC E-Services, Inc. for the benefit of the Lenders, (iv) QC
Capital, Inc., a Kansas corporation and (v) any Subsidiary Security Agreement
delivered after the Closing Date by a new Subsidiary pursuant to this Agreement.

“Swingline Lender” means U.S. Bank.

“Swingline Loan” has the meaning given such term in Section 2.02(a).

“Swingline Note” means a Promissory Note, substantially in the form of
Exhibit B, given to evidence a Swingline Loan, as amended, restated, modified,
supplemented, extended, renewed or replaced.

“Swingline Sublimit” means $5,000,000.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.

“Termination Date” means the earlier to occur of (a) July 23, 2016, (b) the date
on which the Commitments shall be terminated pursuant to Section 2.07, or
(c) the date on which the Commitments shall be terminated pursuant to
Section 8.02.

“Third Closing Date” means September 30, 2011.

“Third Party Guarantee” means, with respect to any Person, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person in any manner,
whether directly or indirectly; and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation, provided, that the term Third
Party Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business (including, but not limited to, third-party bill
payment receipts and remittances, money-transfer services, or money-order sales)
or a Guaranty in favor of the Agent.

 

21



--------------------------------------------------------------------------------

“Total Consolidated Debt” means all Indebtedness for borrowed money (including
obligations under this Agreement and the principal component of Capital Leases),
except: (i) loans between Borrower and its Subsidiaries which are Guarantors
hereunder, (ii) Third-Party Guarantees issued by QC Financial Services of Texas,
Inc. as a credit service organization, and (iii) the 2011 Subordinated Debt.

“Total Leverage Ratio” means the ratio of Total Consolidated Debt to
Consolidated EBITDA as determined on a particular determination date.

“Type of Loan” has the meaning given such term in Section 2.01(a).

“U.S. Bank” means U.S. Bank National Association.

1.02 Certain Rules of Construction. For purposes of this Agreement:

(a) Certain References. The words “herein”, “hereof” and “hereunder”, and words
of similar import, refer to this Agreement as a whole and not to any particular
provision of this Agreement, and references to Articles, Sections, Exhibits or
Schedules, and similar references, are to Articles or Sections of, or Exhibits
or Schedules to, this Agreement unless otherwise specified.

(b) General Rules. Unless the context otherwise requires: (i) the singular
includes the plural, and vice versa; (ii) all definitions and references to an
agreement, instrument or document shall mean such agreement, instrument or
document together with all exhibits and schedules thereto and any and all
amendments, supplements or modifications thereto as the same may be in effect at
the time such definition or reference is applicable for any purpose; (iii) all
references to any party shall include such party’s successors and permitted
assigns; and (iv) the term “including” means including, without limitation.

(c) Accounting Terms. All accounting terms used herein that are not expressly
defined in this Agreement shall have the meanings given to them in accordance
with GAAP, all computations made pursuant to this Agreement shall be made in
accordance with GAAP, except as otherwise expressly permitted or directed by
this Agreement, and all financial statements shall be prepared in accordance
with GAAP.

ARTICLE II. THE CREDIT FACILITY

2.01 Revolving Loans.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, each
of the Revolving Lenders, severally and not jointly, agrees to make revolving
credit loans (“Revolving Loans”) to Borrower from time to time from and
including the Closing Date to but excluding the Termination Date on a pro rata
basis as to the total borrowings requested by Borrower based on such Revolving
Lender’s Applicable Revolving Commitment Percentage, up to, but not exceeding in
the aggregate principal amount at any one time outstanding, the amount of such
Lender’s Revolving Loan Commitment; provided, however, that no Revolving Lender
shall have any obligation to make a Revolving Loan if: (i) a Default or Event of
Default exists or would result from such Revolving Loan, (ii) the sum of
outstanding Revolving Loans made

 

22



--------------------------------------------------------------------------------

by the Revolving Lender plus the Revolving Lender’s pro rata share of Letter of
Credit Outstandings based on the Revolving Lender’s Applicable Revolving
Commitment Percentage would exceed that Revolving Lender’s Revolving Loan
Commitment, or (iii) the sum of outstanding Revolving Loans made by all
Revolving Lenders plus all Letter of Credit Outstandings and Swingline Loans
would exceed the lesser of (A) the aggregate Revolving Commitments of all
Revolving Lenders and (B) the Borrowing Base. Revolving Loans may be outstanding
as Base Rate Loans or LIBOR Rate Loans (each a “Type of Loan”). Within the
limits of the aggregate Revolving Loan Commitments and the Borrowing Base and
subject to the other terms and conditions of this Agreement, the Revolving Loans
may be borrowed, repaid and reborrowed by the Borrower, in its discretion, from
time to time prior to the Termination Date. Agent may, with three (3) Business
Days prior notice to or the consent of Borrower, make a Revolving Loan to pay
any interest due, any Reimbursement Obligations, or any fees, cash or expenses
due from Borrower to the Agent or the Revolving Lender under this Agreement and
such Revolving Loan will be deemed made by the Revolving Lenders on a pro rata
basis based on their Applicable Revolving Loan Commitment Percentages. The
principal balance of the Revolving Loans referred to in the Second Amended and
Restated Credit Agreement and outstanding on the Closing Date shall be deemed
outstanding as the Revolving Loans under this Agreement on the Closing Date.
Similarly, accrued but unpaid interest, if any, on such Revolving Loans shall be
deemed owing as accrued but unpaid interest on the Revolving Loans under this
Agreement.

(b) Principal Payments. Unless earlier payment is required under this Agreement,
the Revolving Loans shall be due and payable to the Revolving Lenders on the
Termination Date. If at any time the outstanding principal amount of Revolving
Loans made by a Revolving Lender plus that Revolving Lender’s pro rata share of
Letter of Credit Outstandings based on the Revolving Lender’s Applicable
Revolving Commitment Percentage shall exceed that Revolving Lender’s Revolving
Loan Commitment, the Borrower shall forthwith pay to the Agent for disbursement
to said Revolving Lender an amount not less than the amount of any such excess
for application to the outstanding principal amount of the Revolving Loans of
that Revolving Lender. If at any time the outstanding principal amount of
Revolving Loans made by all Revolving Lenders plus all Letter of Credit
Outstandings and Swingline Loans exceeds the lesser of (i) the aggregate
Revolving Commitments of all Lenders and (ii) the Borrowing Base, the Borrower
shall forthwith pay to the Agent for disbursement to the Revolving Lenders an
amount not less than the amount of any such excess for application to the
outstanding principal amount of the Revolving Loans of all Revolving Lenders;
provided, however, insofar as any excess results from the Agent reclassifying
any Eligible Loan Receivable as ineligible under the Borrowing Base based upon
the exercise of the Agent’s reasonable credit judgment (the amount of such
excess attributable to such reclassification being the “Reclassification
Amount”), the Borrower shall pay the Reclassification Amount to the Agent for
disbursement to the Revolving Lenders not later than fourteen (14) days after
Borrower receives written notice from the Agent of such reclassification and the
Reclassification Amount. Each such payment shall be applied first against
Revolving Loans that are Base Rate Loans which are then outstanding until
payment in full thereof. If any such payment prepays Revolving Loans that are
the Base Rate Loans in full, the balance of such payment shall be applied to any
LIBOR Rate Loans which are then outstanding in the order in which such LIBOR
Rate Loans first become due.

 

23



--------------------------------------------------------------------------------

(c) Revolving Notes. The Revolving Loan of each Revolving Lender to the Borrower
made pursuant to this Agreement shall be evidenced by a single promissory note
in favor of such Lender in the form of Exhibit A, dated the Closing Date, duly
completed and executed by the Borrower.

(d) Use of Proceeds. The Borrower shall use the proceeds of the Revolving Loans
for working capital purposes, to finance the costs of Capital Expenditures, for
its general corporate purposes, including the costs of a Permitted Acquisition,
and to make a payment on the Closing Date with respect to certain outstanding
amounts under the Second Amended and Restated Credit Agreement. The proceeds of
the Revolving Loans shall not be advanced by the Borrower to any Subsidiary
which is not a Guarantor hereunder except for the Investments contemplated under
subparagraph (c) of the definition of “Permitted Investments” in Section 1.01.

2.02 Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth herein, to make revolving credit loans (the “Swingline Loans”)
to Borrower from time to time on any Business Day from and including the Closing
Date, to, but excluding, the Termination Date in an aggregate amount not to
exceed at any time outstanding the Swingline Sublimit; provided, however, that
after giving effect to any Swingline Loan, the Swingline Lender shall not have
any obligation to make a Swingline Loan if: (i) a Default or Event of Default
exists or would result from the making of such Swingline Loan, (ii) the sum of
outstanding Swingline Loans made by the Swingline Lender plus the Swingline
Lender’s pro rata share of Letter of Credit Outstandings and Revolving Loans
based on the Revolving Lender’s Applicable Revolving Commitment Percentage would
exceed that Revolving Lender’s Revolving Loan Commitment, or (iii) the sum of
outstanding Revolving Loans made by all Revolving Lenders plus all Letter of
Credit Outstandings and Swingline Loans would exceed the lesser of (A) the
aggregate Revolving Commitments of all Revolving Lenders and (B) the Borrowing
Base. Swingline Loans will be comprised solely of Base Rate Loans and may be
repaid and reborrowed in accordance with the provisions hereof. Immediately upon
the making of a Swingline Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swingline
Lender a participation interest in such Swingline Loan in an amount equal to the
product of such Lender’s Revolving Commitment Percentage thereof. The principal
balance of the Swingline Loans referred to in the Second Amended and Restated
Credit Agreement and outstanding on the Closing Date shall be deemed outstanding
as Swingline Loans under this Agreement on the Closing Date. Similarly, accrued
but unpaid interest, if any, on such Swingline Loans shall be deemed owing as
accrued but unpaid interest on the Swingline Loans under this Agreement.

(b) Borrowing Procedures. Each Swingline Loan request shall be made upon
Borrower’s irrevocable notice to the Swingline Lender and Agent, which may be
given by telephone. Each such notice must be received by the Swingline Lender
and Agent not later than 1:00 p.m. St. Louis time on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery

 

24



--------------------------------------------------------------------------------

to the Swingline Lender and Agent of a written Notice of Borrowing,
appropriately completed and signed by an authorized officer of Borrower.
Promptly after receipt by the Swingline Lender of any telephonic notice, the
Swingline Lender will confirm with Agent (by telephone or in writing) that Agent
has also received the notice and, if not, the Swingline Lender will notify Agent
(by telephone or in writing) of the contents thereof. Unless the Swingline
Lender has received notice (by telephone or in writing) from Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. St. Louis time on the
date of the proposed Swingline borrowing (A) directing the Swingline Lender not
to make such Swingline Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.02(a), or (B) that a Default or Event
of Default exists or would result from such Swingline Loan, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
St. Louis time on the borrowing date specified in such Swingline Loan notice of
Borrowing, make the amount of such Swingline Loan available to Borrower. The
Revolving Lenders agree that the Swingline Lender may agree to modify the
borrowing procedures used in connection with Swingline Loans in its discretion
and without affecting any of the obligations of Revolving Lenders hereunder
other than notifying Agent of a Swingline Loan Notice.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Revolving Loan Percentage of the amount of Swingline Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Notice of Borrowing for purposes hereof) and in accordance with the
requirements of Section 2.04, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Loan Commitments and the
conditions set forth in Section 5.02. The Swingline Lender shall furnish
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to Agent. Each Revolving Lender shall make an amount
equal to its Applicable Revolving Loan Percentage of the amount specified in
such Notice of Borrowing available to Agent in immediately available funds for
the account of the Swingline Lender at the Agent’s Office not later than 1:00
p.m. St. Louis time on the day specified in such Notice of Borrowing, whereupon,
subject to Section 2.02(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to Borrower in such
amount. Agent shall remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
borrowing of Revolving Loans in accordance with Section 2.02(c)(i), the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving Lender’s payment to Agent for the account of the Swingline Lender
pursuant to Section 2.02(c)(i) shall be deemed payment in respect of such
participation.

 

25



--------------------------------------------------------------------------------

(iii) If any Revolving Lender fails to make available to Agent for the account
of the Swingline Lender any amount required to be paid by such Revolving Lender
pursuant to the foregoing provisions of this Section 2.02(c) by the time
specified in Section 2.02(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute a Revolving Loan made by such
Revolving Lender or funding of its risk participation in the relevant Swingline
Loan, as the case may be. A certificate of the Swingline Lender submitted to any
Revolving Lender (through Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s Commitment to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.02(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swingline Lender,
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.02(c) is subject to the conditions set forth in Section 5.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of Borrower to repay Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Commitment Percentage thereof in the
same funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any circumstance, each Revolving Lender shall pay to the Swingline
Lender its Applicable Revolving Loan Percentage thereof on demand of Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the greater of the Federal Funds Rate and
a rate determined by the Swingline Lender in accordance with banking industry
rules on interbank compensation, plus any administrative processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing. Agent will make such demand upon the request of the Swingline Lender.
The obligations of the Revolving Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

26



--------------------------------------------------------------------------------

(e) Interest for Account of the Swingline Lender. The Swingline Lender shall be
responsible for invoicing Borrower for interest on the Swingline Loans. Until
each Revolving Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.02 to refinance such Revolving Lender’s Applicable Revolving Loan
Percentage of any Swingline Loan, interest in respect of such Applicable
Revolving Loan Percentage shall be solely for the account of the Swingline
Lender.

(f) Payments Directly to the Swingline Lender. Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

(g) Swingline Note. The Swingline Loan of the Swingline Lender to the Borrower
pursuant to this Agreement shall be evidenced by a single promissory note in the
form of Exhibit B, dated the Closing Date, duly completed and executed by the
Borrower.

(h) Use of Proceeds. The Borrower shall use the proceeds of the Swingline Loan
for the purposes set forth in Section 2.01(d).

2.03 [Intentionally Omitted.]

2.04 Borrowings.

(a) Loans and Letters of Credit. In order to obtain a Loan or Letter of Credit,
the Borrower shall give Agent written (which may be a telecopy as provided in
Subsection 11.02) or telephone notice (each telephone notice to be promptly
confirmed in writing if required by Agent) of each borrowing or request for
Letter of Credit to be made hereunder as provided in Sections 2.08 or 2.12. Each
such notice shall be in the form of a “Notice of Borrowing” in substantially the
form of Exhibit E hereto, specifying therein (i) the requested date of the
proposed Loan (or in the case of a Letter of Credit, the proposed date of the
Letter of Credit and the other terms and conditions relating to such Letter of
Credit, which shall be as agreed upon by the Issuing Lender and the Borrower),
(ii) whether the Loan is a Revolving Loan or a Swingline Loan, (iii) the
aggregate amount of the proposed Loan (or where applicable Letter of Credit),
and (iv) in the case of a LIBOR Rate Loan, the Loan Period therefor, or in the
case of a Letter of Credit, the expiry date therefor and the proposed
beneficiary. Not later than 3:00 p.m. St. Louis time on the requested date of
such Loan, the Agent shall, subject to the conditions of this Agreement, make
the amount of the Loan to be made by the Lenders on such day available to the
Borrower in immediately available funds, by crediting an account of the Borrower
designated by the Borrower and maintained with Agent.

2.05 Prepayments and Conversions. Subject to Section 3.04 hereof with respect to
LIBOR Rate Loans, the Borrower shall have the right to make prepayments of
principal on any Loan, in whole or in part, without payment of any penalty or
premium, or to convert one Type of Loan into another Type of Loan (provided,
Swingline Loans shall be Base Rate Loans only), at any time or from time to
time; provided, however, that each partial prepayment shall be in an amount of
at least $500,000, and if greater than $500,000, an integral multiple of
$100,000. The

 

27



--------------------------------------------------------------------------------

Borrower shall give the Agent notice of each such prepayment or conversion as
provided in Section 2.08. The Borrower shall not have the right to convert one
Type of Loan into another Type of Loan during the continuance of an Event of
Default.

2.06 Loan Periods; Renewals.

(a) In the case of each LIBOR Rate Loan, the Borrower shall select a Loan Period
of any duration in accordance with the definition of Loan Period in
Section 1.01.

(b) Provided that no Event of Default has occurred and is continuing, upon
notice to the Agent as provided in Section 2.08, the Borrower may renew any
LIBOR Rate Loan on the last day of the Loan Period therefor as the same Type of
Loan with a Loan Period of the same or different duration in accordance with the
limitations provided in the definition of Loan Period in Section 1.01. If the
Borrower shall fail to give notice to the Agent of such a renewal or, if an
Event of Default has occurred and is continuing, such LIBOR Rate Loan shall
automatically become, as of the last day of the then current Loan Period, a Base
Rate Loan maturing on the Termination Date.

2.07 Changes of Commitments. The Borrower shall have the right to reduce or
terminate the amount of unused Commitments for Loans at any time or from time to
time; provided, however, that: (a) the Borrower shall give written notice of
each such reduction or termination to the Agent as provided in Section 2.08;
(b) each partial reduction shall be in an aggregate amount at least equal to
$1,000,000, and if greater than $1,000,000, an integral multiple of $500,000;
(c) each reduction and termination shall be applied to the Commitments of the
Lenders pro rata according to the amounts of their Applicable Revolving
Commitment Percentages; provided, however, that in no event shall the
Commitments for Loans be partially reduced or terminated pursuant to this
Section 2.07 if, as a result thereof, the Commitment for Loans of any Lender
would thereby be reduced to an amount less than the sum of all Loans and Letter
of Credit Outstandings of such Lender then currently outstanding. The
Commitments once reduced or terminated may not be reinstated.

2.08 Certain Notices. Notices by the Borrower to the Agent pursuant to
Section 2.04, each prepayment or conversion pursuant to Section 2.05 and each
renewal pursuant to Section 2.06(b), and notices by the Borrower to the Agent of
each reduction or termination of the Commitments for Loans pursuant to
Section 2.07, shall be irrevocable and shall be effective only if received by
the Agent not later than 12:00 noon St. Louis time, and (a) in the case of
borrowings and prepayments of, conversions into and (in the case of LIBOR Rate
Loans) renewals of (i) Base Rate Loans, given on the Business Day thereof; and
(ii) LIBOR Rate Loans, given three (3) Business Days prior thereto; and (b) in
the case of reductions or termination of the Commitment for Loans, given three
(3) Business Days prior thereto. Each such notice shall specify the Loans to be
borrowed, prepaid, converted or renewed and the amount (subject to Section 2.09)
and Type of Loans to be borrowed, converted, prepaid or renewed (and, in the
case of a conversion, the Type of Loans to result from such conversion and, in
the case of a LIBOR Rate Loan, the Loan Period therefor) and the date of the
borrowing, prepayment, conversion or renewal (which shall be a Business Day) or
the amount and date (which shall be a Business Day) of such reduction or
termination of the Commitments for Loans and, in the case of a borrowing, such
additional information as may be required by Section 2.04. Each notice received
by the

 

28



--------------------------------------------------------------------------------

Agent from the Borrower pursuant to this Section 2.08, together with the amount
of each Lender’s portion of a borrowing, prepayment, conversion, renewal,
reduction or termination shall be provided by the Agent to each Lender by
telefacsimile transmission with reasonable promptness, but (provided the Agent
shall have received such notice by 12:00 noon St. Louis time) not later than
3:00 p.m. St. Louis time on the same day as the Agent’s receipt of such notice
(if notice is received after 12:00 noon St. Louis time, then such items shall be
supplied by 12:00 noon St. Louis time, the following Business Day). Each request
for the issuance of a Letter of Credit shall be made, together with the fully
completed accompanying Application and Agreement for Letter of Credit, five
(5) Business Days prior to the date of the requested issuance of the Letter of
Credit.

2.09 Minimum Amounts. Each Base Rate Loan shall be in the minimum amount of
$100,000, and if greater than $100,000, an integral multiple of $25,000. Each
LIBOR Rate Loan shall be in the minimum amount of $1,000,000, and if greater
than $1,000,000, an integral multiple of $500,000. In addition, there shall be
no more than six (6) LIBOR Rate Loans outstanding at any time.

2.10 Interest.

(a) Interest shall accrue on the outstanding and unpaid principal amount of each
Loan for the period from and including the date of such Loan to but excluding
the date such Loan is due, at the following rates per annum: (i) for a Base Rate
Loan, at a variable rate per annum equal to the Base Rate; and (ii) for a LIBOR
Rate Loan, at a fixed rate equal to the Adjusted LIBOR Rate. Upon the occurrence
and during the continuance of any Event of Default, the outstanding principal
amount of all Loans, and, to the extent permitted by applicable law, any
interest payments thereon or any fees or other amounts then due and payable
hereunder shall thereafter bear interest (including post-petition interest in
any proceeding under Title 11 of the United States Code or other applicable
bankruptcy laws) payable upon demand at the Default Rate.

(b) Interest on each Base Rate Loan shall be calculated on the basis of a year
of 365 days and the actual number of days elapsed. Interest on each LIBOR Rate
Loan and fees due under this Agreement shall be calculated on the basis of a
year of 360 days and the actual number of days elapsed. The Agent’s internal
records of applicable interest rates shall be determinative in the absence of
manifest error.

(c) Accrued interest shall be due and payable in arrears upon any payment of
principal or conversion and (i) for each Base Rate Loan, on the last day of each
month, commencing on the first such date after the making of such Loan; and
(ii) for each LIBOR Rate Loan, on the last day of each Loan Period with respect
thereto and, in the case of a Loan Period greater than three (3) months, at
three (3) month intervals (as applicable) after the first day of such Loan
Period.

 

29



--------------------------------------------------------------------------------

2.11 Fees.

(a) Non-Use Fee. For the period beginning on the Closing Date and ending on the
Termination Date, the Borrower agrees to pay to the Agent, for the pro rata
benefit of the Lenders based on their Applicable Revolving Commitment
Percentages, a Non-Use Fee equal to the Applicable Non-Use Fee Percentage
multiplied by the sum of the average daily amount by which the aggregate
Revolving Loan Commitments (as reduced from time to time pursuant to
Section 2.07) exceed the sum of outstanding Revolving Loans and Swingline Loans
plus Letter of Credit Outstandings. Such fees shall be due in arrears on the
last Business Day of each March, June, September and December commencing
September 30, 2014 to and including the Termination Date.

(b) Letters of Credit. In addition to the fees and charges described in
Section 2.11(a), on the date of issuance and renewal of each Letter of Credit,
the Borrower shall pay (i) to Agent, for the pro rata benefit of the Lenders
based on their Applicable Revolving Commitment Percentages, a per annum fee
equal to the then current Applicable Margin for LIBOR Rate Loans multiplied by
the face amount of the outstanding Letters of Credit, payable quarterly in
arrears on the last Business Day of each March, June, September and December
commencing September 30, 2014 to and including the Termination Date, (ii) to
Agent, for its own account, a fronting fee of one-tenth of one percent (0.10%)
of the face amount of the Letter of Credit being issued or renewed, payable upon
issuance or renewal of a Letter of Credit and (iii) to Agent, for its own
account, its other customary charges relating to Letters of Credit.

(c) Agent Fees. Borrower agrees to pay to Agent, for the Agent’s individual
account, certain fees in the amounts set forth in the Agent Fee Letter as the
same may be amended, modified, extended, renewed or restated. All obligations of
the Borrower under the Agent Fee Letter shall survive the execution of this
Agreement.

2.12 Letters of Credit.

(a) Letters of Credit. The Issuing Lender agrees, subject to the terms and
conditions of this Agreement, upon request of the Borrower, to issue from time
to time for the account of the Borrower Letters of Credit upon delivery by the
Borrower to the Issuing Lender of an Application and Agreement for Letter of
Credit relating thereto in form and content acceptable to the Issuing Lender;
provided, that (i) the Issuing Lender shall not be obligated to issue (or renew)
any Letter of Credit if it has been notified by the Agent or has actual
knowledge that a Default or Event of Default has occurred and is continuing,
(ii) the Letter of Credit Outstandings shall not exceed the aggregate Letter of
Credit Commitments of all Lenders, and (iii) no Letter of Credit shall be issued
(or renewed) if, after giving effect thereto, Letter of Credit Outstandings plus
outstanding Revolving Loans and Swingline Loans exceed the lesser of the
Borrowing Base or the aggregate Revolving Loan Commitments of all Revolving
Lenders. No Letter of Credit shall have an expiry date (including all rights of
the Borrower or any beneficiary named in such Letter of Credit to require
renewal) or payment date occurring later than the Termination Date.

 

30



--------------------------------------------------------------------------------

(b) Reimbursement and Participations.

(i) The Borrower hereby unconditionally agrees to pay to the Issuing Lender
immediately on demand all amounts required to pay all drafts drawn or purporting
to be drawn under the Letters of Credit and all reasonable expenses incurred by
the Issuing Lender in connection with the Letters of Credit, and in any event
and without demand to place in possession of the Issuing Lender sufficient funds
to pay all debts and liabilities arising under any Letter of Credit. The Issuing
Lender agrees to give the Borrower prompt notice of any request for a draw under
a Letter of Credit. The Issuing Lender may charge any account the Borrower may
have with it for any and all amounts the Issuing Lender pays under a Letter of
Credit, plus charges and reasonable expenses as from time to time agreed to by
the Issuing Lender and the Borrower; provided, that at Agent’s election, such
amounts may be paid by the making of Revolving Loans without notice to or
consent of the Borrower. The Borrower agrees to pay the Issuing Lender interest
on any Reimbursement Obligations not paid according to any method referenced in
this Section 2.12(b)(i) when due hereunder at the Default Rate.

(ii) Each Lender (other than the Issuing Lender) shall automatically acquire on
the date of issuance thereof, a Participation in the liability of the Issuing
Lender in respect of each Letter of Credit in an amount equal to such Lender’s
Applicable Revolving Commitment Percentage of such liability, and to the extent
that the Borrower is obligated to pay the Issuing Lender under
Section 2.12(b)(i), each Lender (other than the Issuing Lender) thereby shall
absolutely, unconditionally and irrevocably assume, and shall be unconditionally
obligated to pay to the Issuing Lender, its Applicable Revolving Commitment
Percentage of the liability of the Issuing Lender under such Letter of Credit in
the manner and with the effect provided in Section 2.13 hereof.

(iii) Simultaneously with the making of each payment by a Lender to the Issuing
Lender pursuant to Section 2.13, such Lender shall, automatically and without
any further action on the part of the Issuing Lender or such Lender, acquire a
Participation in an amount equal to such payment (excluding the portion thereof
constituting interest accrued prior to the date the Lender made its payment) in
the related Reimbursement Obligation of the Borrower. Each Lender’s obligation
to make payment to the Agent for the account of the Issuing Lender pursuant to
Section 2.13 and Section 2.12(b)(ii), and the right of the Issuing Lender to
receive the same, shall be absolute and unconditional, shall not be affected by
any circumstance whatsoever and shall be made without any offset, abatement,
withholding or reduction whatsoever. In the event the Lenders have purchased
Participations in any Reimbursement Obligation as set forth above, then at any
time payment (in fully collected, immediately available funds) of such
Reimbursement Obligation, in whole or in part, is received by the Issuing Lender
from the Borrower, the Issuing Lender shall promptly pay to each Lender an
amount equal to its Applicable Revolving Commitment Percentage of such payment
from the Borrower.

(iv) Promptly following the end of each calendar quarter, the Issuing Lender (if
different than the Agent) shall deliver to the Agent a notice describing the
aggregate undrawn amount of all Letters of Credit at the end of such quarter.
Upon the request of any Lender from time to time, the Issuing Lender (if
different than the Agent) shall deliver to the Agent, and the Agent shall
deliver to such Lender, any other information reasonably requested by such
Lender with respect to each Letter of Credit Outstanding.

 

31



--------------------------------------------------------------------------------

(v) The issuance by the Issuing Lender of each Letter of Credit shall, in
addition to the conditions precedent set forth in Article V, be subject to the
conditions that such Letter of Credit be in such form and contain such terms as
shall be reasonably satisfactory to the Issuing Lender consistent with the then
current practices and procedures of the Issuing Lender with respect to similar
letters of credit, and the Borrower shall have executed and delivered such other
instruments and agreements relating to such Letter of Credit as the Issuing
Lender shall have reasonably requested consistent with such practices and
procedures and shall not be in conflict with any of the express terms herein
contained. All Letters of Credit shall be issued pursuant to and subject to the
Uniform Customs and Practices for Documentary Credits, 1993 revision,
International Chamber of Commerce Publication No. 500 or, if the Issuing Lender
shall elect by express reference in an affected Letter of Credit, the
International Chamber of Commerce International Standby Practices commonly
referred to as “ISP98,” or any subsequent amendment or revision of either
thereof.

(vi) The Borrower agrees that the Issuing Lender may, in its sole discretion,
accept or pay, as complying with the terms of any Letter of Credit, any drafts
or other documents otherwise in order which may be signed or issued by an
administrator, executor, trustee in bankruptcy, debtor in possession, assignee
for the benefit of creditors, liquidator, receiver, attorney in fact or other
legal representative of a party who is authorized under such Letter of Credit to
draw or issue any drafts or other documents.

(vii) Without limiting the generality of the provisions of Section 11.05, the
Borrower hereby agrees to indemnify and hold harmless the Issuing Lender, each
other Lender and the Agent from and against any and all claims and damages,
losses, liabilities, reasonable costs and expenses which the Issuing Lender,
such other Lenders or the Agent may incur (or which may be claimed against the
Issuing Lender, such other Lenders or the Agent) by any Person by reason of or
in connection with the issuance or transfer of or payment or failure to pay
under any Letter of Credit; provided that the Borrower shall not be required to
indemnify the Issuing Lender, any other Lender or the Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent: (i) caused by the willful misconduct or gross negligence of the party to
be indemnified, or (ii) caused by the failure of the Issuing Lender to pay under
any Letter of Credit after the presentation to it of a request for payment
strictly complying with the terms and conditions of such Letter of Credit,
unless such payment is prohibited by any law, regulation, court order or decree.
The indemnification and hold harmless provisions of this Section 2.12(b)(vii)
shall survive repayment of the Obligations, occurrence of the Termination Date
and expiration or termination of this Agreement.

(viii) Without limiting the Borrower’s obligations as set forth in
Section 2.12(b)(vii), the obligation of the Borrower to immediately reimburse
the Issuing Lender for drawings made under Letters of Credit and the Issuing
Lender’s right to receive such payment shall be absolute, unconditional and
irrevocable, and such obligations of the

 

32



--------------------------------------------------------------------------------

Borrower shall be performed strictly in accordance with the terms of this
Agreement and such Letters of Credit and the related Application and Agreement
for Letter of Credit, under all circumstances whatsoever, including the
following circumstances:

(A) any lack of validity or enforceability of the Letter of Credit, the
obligation supported by the Letter of Credit or any other agreement or
instrument relating thereto (collectively, the “Related LC Documents”);

(B) any amendment or waiver of or any consent to or departure from all or any of
the Related LC Documents;

(C) the existence of any claim, setoff, defense (other than the defense of
payment in accordance with the terms of this Agreement) or other rights which
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Agent, the Lenders or any other Person,
whether in connection with the Loan Documents, the Related LC Documents or any
unrelated transaction;

(D) any breach of contract or other dispute between the Borrower and any
beneficiary or any transferee of a Letter of Credit (or any persons or entities
for whom such beneficiary or any such transferee may be acting), the Agent, the
Lenders or any other Person;

(E) any draft, statement or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

(F) any delay, extension of time, renewal, compromise or other indulgence or
modification granted or agreed to by the Agent, with or without notice to or
approval by the Borrower in respect of any of Borrower’s Obligations under this
Agreement; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.13 Payments Generally. All payments under this Agreement (in respect of
Letters of Credit or otherwise) or the Notes shall be made to Agent in Dollars
in immediately available funds not later than 2:00 p.m. St. Louis time on the
relevant dates specified above (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day).
Agent is hereby authorized to charge the account of the Borrower maintained with
U.S. Bank for each payment of principal, interest, Reimbursement Obligations and
fees as it becomes due hereunder. All payments made by Borrower on any of the
Obligations may be applied first to any expenses or fees owed under this
Agreement, then to interest accrued under any such Obligation and then to the
principal balance of such Obligation.

 

33



--------------------------------------------------------------------------------

2.14 No Setoff or Deduction. All payments of principal of and interest on the
Loans and other Obligations shall be paid by the Borrower without setoff or
counterclaim, and free and clear of, and without deduction or withholding for,
or on account of, any present or future taxes, levies, imposts, duties, fees,
assessments, or other charges of whatever nature, imposed by any governmental
authority, or by any department, agency or other political subdivision or taxing
authority or other person.

2.15 Payment on Non-Business Day. Except as otherwise provided in this
Agreement, whenever any installment of principal of, or interest on, any Loan or
any other Obligation becomes due and payable on a day that is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and, in the case of any installment of principal, interest shall be payable
thereon at the applicable rate for such Loan or other Obligation during such
extension.

ARTICLE III. YIELD PROTECTION; ILLEGALITY; ETC.

3.01 Yield Protection. If, after the date of this Agreement, there occurs any
Change in Law which:

(a) subjects any Lender or any applicable Lending Installation, the Issuing
Lender, or the Agent to any Taxes (other than with respect to Indemnified Taxes,
Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the Issuing Lender (other than reserves and assessments
taken into account in determining the interest rate applicable to LIBOR Rate
Loans), or

(c) imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the
Issuing Lender of making, funding or maintaining its LIBOR Rate Loans, or of
issuing or participating in Letters of Credit, or reduces any amount receivable
by any Lender or any applicable Lending Installation or the Issuing Lender in
connection with its LIBOR Rate Loans, Letters of Credit or participations
therein, or requires any Lender or any applicable Lending Installation or the
Issuing Lender to make any payment calculated by reference to the amount of
LIBOR Rate Loans, Letters of Credit or participations therein held or interest
or LC Fees received by it, by an amount deemed material by such Lender or the
Issuing Lender as the case may be,

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Letters of Credit or to reduce the amount received by such Person in connection
with such Loans or Commitment, Letters of Credit or participations therein,
then, within fifteen (15) days after demand by such Person, the Borrower shall
pay such Person, as the case may be, such additional amount or

 

34



--------------------------------------------------------------------------------

amounts as will compensate such Person for such increased cost or reduction in
amount received. Failure or delay on the part of any such Person to demand
compensation pursuant to this Section 3.01 shall not constitute a waiver of such
Person’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Person pursuant to this Section 3.01 for any
increased costs or reductions (i) except to the extent such Person has demanded,
or intends to demand, such compensation from other similarly situated borrowers,
and (ii) suffered more than 270 days prior to the date that such Person notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Person’s intention to claim compensation therefor;
provided further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to in (ii) above
shall be extended to include the period of retroactive effect thereof.

3.02 Changes in Capital Adequacy Regulations. If a Lender or the Issuing Lender
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or the Issuing Lender, any Lending Installation of
such Lender or the Issuing Lender, or any corporation or holding company
controlling such Lender or the Issuing Lender is increased as a result of (i) a
Change in Law or (ii) any change after the date of this Agreement in the
Risk-Based Capital Guidelines, then, within fifteen (15) days after demand by
such Lender or the Issuing Lender, the Borrower shall pay such Lender or the
Issuing Lender the amount necessary to compensate for any shortfall in the rate
of return on the portion of such increased capital or liquidity which such
Lender or the Issuing Lender determines is attributable to this Agreement, its
Outstanding Credit Exposure or its Commitment to make Loans and issue or
participate in Letters of Credit, as the case may be, hereunder (after taking
into account such Lender’s or the Issuing Lender’s policies as to capital
adequacy or liquidity), in each case that is attributable to such Change in Law
or change in the Risk-Based Capital Guidelines, as applicable. Failure or delay
on the part of such Lender or the Issuing Lender to demand compensation pursuant
to this Section 3.02 shall not constitute a waiver of such Lender’s or the
Issuing Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or the Issuing Lender pursuant to
this Section 3.02 for any shortfall (i) except to the extent such Person has
demanded, or intends to demand, such compensation from other similarly situated
borrowers, and (ii) suffered more than 270 days prior to the date that such
Lender or the Issuing Lender notifies the Borrower of the Change in Law or
change in the Risk-Based Capital Guidelines giving rise to such shortfall and of
such Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided further, that if the Change in Law or change in Risk-Based Capital
Guidelines giving rise to such shortfall is retroactive, then the 270-day period
referred to in (ii) above shall be extended to include the period of retroactive
effect thereof.

3.03 Availability of Types of Advances; Adequacy of Interest Rate. If the Agent
or the Required Lenders determine that deposits of a type and maturity
appropriate to match fund LIBOR Rate Loans are not available to such Lenders in
the relevant market or the Agent, in consultation with the Lenders, determines
that the interest rate applicable to LIBOR Rate Loans is not ascertainable or
does not adequately and fairly reflect the cost of making or maintaining LIBOR
Rate Loans, then the Agent shall suspend the availability of LIBOR Rate Loans
and require any affected LIBOR Rate Loans to be repaid or converted to Base Rate
Loans, subject to the payment of any funding indemnification amounts required by
Section 3.04.

 

35



--------------------------------------------------------------------------------

3.04 Funding Indemnification. If (a) any payment of a LIBOR Rate Loan occurs on
a date which is not the last day of the applicable Loan Period, whether because
of acceleration, prepayment or otherwise, (b) a LIBOR Rate Loan is not made on
the date specified by the Borrower for any reason other than default by the
Lenders, (c) a LIBOR Rate Loan is converted other than on the last day of the
Loan Period applicable thereto, or (d) the Borrower fails to borrow, convert,
continue or prepay any LIBOR Rate Loan on the date specified in any notice
delivered pursuant hereto, the Borrower will indemnify each Lender for such
Lender’s costs, expenses and Interest Differential (as determined by such
Lender) incurred as a result of such prepayment. The term “Interest
Differential” shall mean that sum equal to the greater of zero or the financial
loss incurred by the Lender resulting from prepayment, calculated as the
difference between the amount of interest such Lender would have earned (from
the investments in money markets as of the Borrowing Date of such advance) had
prepayment not occurred and the interest such Lender will actually earn (from
like investments in money markets as of the date of prepayment) as a result of
the redeployment of funds from the prepayment. Because of the short-term nature
of this facility, Borrower agrees that Interest Differential shall not be
discounted to its present value.

3.05 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.05) the applicable Lender, the Issuing Lender or
the Agent receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Agent timely reimburse it
for the payment of, any Other Taxes.

(c) The Loan Parties shall indemnify the Lender, the Issuing Lender or the
Agent, within fifteen (15) days after demand therefor, for the full amount of
any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.05) payable or paid by such Lender, the Issuing Lender or the Agent or
required to be withheld or deducted from a payment to such Lender, the Issuing
Lender or the Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes and Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Issuing Lender (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender or Issuing Lender, shall be
conclusive absent manifest error.

 

36



--------------------------------------------------------------------------------

(d) Each Lender shall severally indemnify the Agent, within fifteen (15) days
after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and Other Taxes and
without limiting the obligation of the Loan Parties to do so), and (ii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes the Agent to set off and apply any and all amounts at
any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.05, such Loan Party shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.

(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.05(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

37



--------------------------------------------------------------------------------

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), whichever of the
following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8IMY or IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable.

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

38



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.05 (including by the payment of additional amounts
pursuant to this Section 3.05), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.05 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 3.05 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(i) For purposes of Section 3.05(d) and (f), the term “Lender” includes the
Issuing Lender.

3.06 Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
LIBOR Rate Loans to reduce any liability of the Borrower to such Lender under
Sections 3.01, 3.02 and 3.05 or to avoid the unavailability of LIBOR Rate Loans
under Section 3.03, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Borrower (with a copy to the Agent) as to the
amount due, if any, under Section 3.01, 3.02, 3.04 or 3.05. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a LIBOR Rate Loan shall be calculated as
though each Lender funded its LIBOR Rate Loan through the purchase of a deposit
of the type and maturity

 

39



--------------------------------------------------------------------------------

corresponding to the deposit used as a reference in determining the LIBOR Rate
applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.01, 3.02, 3.04 and
3.05 shall survive payment of the Obligations and termination of this Agreement.

ARTICLE IV. SECURITY

4.01 Security. As security for the full and timely payment and performance of
all Obligations, the Borrower shall, on or before the Closing Date, do or cause
to be done all things necessary in the opinion of the Agent and its counsel to
grant to the Agent for the benefit of the Lenders a duly perfected first
priority security interest in all Collateral subject to no prior Lien or other
encumbrance or restriction on transfer other than the Liens, encumbrances or
restrictions permitted under Section 7.02(e). Borrower shall take such further
action and deliver or cause to be delivered such further documents as required
by the Loan Documents or otherwise as the Agent may request to effect the
transactions contemplated by this Article IV.

4.02 Further Assurances. At the request of the Agent, the Borrower will execute,
by its duly authorized officers, alone or with the Agent, any certificate,
instrument, control agreement, statement or document, or procure any such
certificate, instrument, statement or document, or take such other action (and
pay all connected costs) which the Agent reasonably deems necessary from time to
time to create, continue or preserve the liens and security interests in the
Collateral (and the perfection and priority thereof) of the Agent contemplated
hereby and by the other Loan Documents and specifically including all Collateral
acquired by any Borrower after the Closing Date. The Agent is hereby authorized
to file or cause to be filed all Uniform Commercial Code financing statements
reflecting the Borrower as “debtor” and the Agent as “secured party”, and
continuations thereof and amendments thereto, as the Agent reasonably deems
necessary or advisable to give effect to the transactions contemplated hereby
and by the other Loan Documents.

4.03 Information Regarding Collateral. The Borrower represents, warrants and
covenants that (i) the chief executive office of the Borrower and each Guarantor
providing collateral pursuant to a Loan Document (each, a “Grantor”) at the
Closing Date is located at the address or addresses specified on Schedule 4.03,
and (ii) Schedule 4.03 contains a true and complete list of (a) the exact legal
name, jurisdiction of formation, and address of each Grantor and of each other
Person that has effected any merger or consolidation with a Grantor since
January 1, 2001, (b) the exact legal name, jurisdiction of formation, and each
location of the chief executive office of each Grantor at any time since
January 1, 2001, and (c) each trade style currently used by any Grantor.
Borrower shall not change, and shall not permit any other Grantor to change, its
name, jurisdiction of formation or the location of its chief executive office
without providing Agent fifteen (15) days prior written notice thereof.

 

40



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS TO LOANS

5.01 Conditions for Initial Loans. The obligation of the Lenders to make the
initial Loans hereunder is subject to receipt by the Agent of the following
documents and completion of the following matters on or prior to the Closing
Date, in form and substance satisfactory to the Agent and its counsel:

(a) Charter Documents. Certificates of recent date of the appropriate authority
or official of the state of incorporation or organization of the Borrower, the
Guarantors and the Canadian Companies listing all charter documents of the
Borrower, the Guarantors and the Canadian Companies on file in that office and
certifying as to the good standing and corporate existence of the Borrower, the
Guarantors and the Canadian Companies, together with copies of such charter
documents of the Borrower, the Guarantors and the Canadian Companies, certified
as of a recent date by such authority or official, and certified as true and
correct as of the Closing Date by duly authorized officers of the Borrower, the
Guarantors and the Canadian Companies.

(b) Bylaws and Corporate Authorizations. Copies of the bylaws or operating
agreement of each of the Borrower, the Guarantors and the Canadian Companies
together with all authorizing resolutions and evidence of other corporate or
limited liability company action taken by the Borrower, the Guarantors and the
Canadian Companies to authorize the execution, delivery and performance by such
corporation or limited liability company of the Loan Documents to which such
corporation or limited liability company is a party and the consummation by such
corporation or limited liability company of the transactions contemplated
hereby, certified as true and correct as of the Closing Date by duly authorized
officers of the Borrower, the Guarantors and the Canadian Companies, as
applicable.

(c) Incumbency Certificates. Certificates of incumbency of each of the Borrower,
the Guarantors and the Canadian Companies containing, and attesting to the
genuineness of, the signatures of those officers authorized to act on behalf of
such corporation or limited liability company in connection with this Agreement
and the other Loan Documents to which such corporation or limited liability
company is a party, certified as true and correct as of the Closing Date by duly
authorized officers of the Borrower, the Guarantors and the Canadian Companies,
as applicable.

(d) Notes and Other Loan Documents. The Notes and other Loan Documents to which
the Borrower or the Guarantors are parties appropriately completed and duly
executed on behalf of the Borrower or the Guarantors.

(e) Legal Opinions. The favorable written opinion of counsel for the Borrower,
the Guarantors and the Canadian Companies addressed to the Agent, as to matters
concerning the Borrower, the Guarantors, the Canadian Companies and the Loan in
form and substance satisfactory to the Agent.

(f) Consents, Approvals, Etc. Copies of all governmental and non-governmental
consents, approvals, authorizations, declarations, registrations or filings, if
any, required on the part of the Borrower, the Guarantors or the Canadian
Companies in connection with the execution, delivery and performance of this
Agreement and the other Loan Documents or the transactions contemplated hereby
or as a condition to the legality, validity or enforceability of this Agreement
or the other Loan Documents.

 

41



--------------------------------------------------------------------------------

(g) Satisfaction of Legal Counsel. Satisfaction of legal counsel to the Agent
with all documents and instruments delivered hereunder or under any other Loan
Document and all proceedings related to the consummation of the transactions
contemplated by this Agreement and the other Loan Documents, and delivery to the
Agent and such legal counsel of copies (executed or certified as may be
appropriate) of all legal documents or proceedings which the Agent or such legal
counsel may reasonably request in connection with the consummation of such
transactions.

(h) Material Adverse Event. There shall not have occurred any Material Adverse
Event.

(i) Insurance. Evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, is in a form acceptable
to Agent and that the interest of the Agent as “loss payee” is duly noted on all
property insurance policies.

(j) Fees and Expenses. All fees and expenses required to be paid by Borrower
pursuant to this Agreement and the Agent Fee Letter.

(k) First Liens. Evidence that all Liens in favor of the Agent granted pursuant
to any Loan Document shall constitute first-perfected priority Liens, subject
only to Permitted Liens, including, without limitation, Deposit Account Control
Agreements executed by depository banks and Securities Account Control
Agreements executed by Securities Intermediaries as are necessary to perfect the
security interest in favor of the Agent in Cash Holdings included in the
Borrowing Base.

(l) Agent’s Counsel’s Fees and Expenses. Borrower shall have paid all fees,
charges and disbursements of counsel to the Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings; provided, that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent.

(m) Renewal of 2011 Subordinated Debt. The Agent shall have received evidence,
in form and content satisfactory to it, that the 2011 Subordinated Debt has been
renewed to a date beyond July 23, 2016.

(n) Other Items. The Agent shall have received, in form and content satisfactory
to it, such other assurances, certificates, documents or consents relating to
the foregoing as the Agent or the Required Lenders may reasonably require.

5.02 Further Conditions for Disbursement. The obligation of the Agent and the
Lenders to make any Loan (including the initial Loans or any extension or
conversion of any Loan, other than an automatic conversion of a LIBOR Rate Loan
to a Base Rate Loan) or issue a Letter of Credit is further subject to the
satisfaction of the following conditions precedent:

(a) Representations True. The representations and warranties contained in
Article VI shall be true and correct on and as of the date such Loan is made
(both before and after such Loan is made) as if such representations and
warranties were made on and as of such date (except to the extent such
representations and warranties specifically refer to an earlier date).

 

42



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall exist or shall have
occurred and be continuing on the date such Loan is made (whether before or
after such Loan is made).

(c) No Material Adverse Event. Nothing shall have occurred since the Closing
Date which the Agent shall determine either (i) constitutes a Material Adverse
Event, or (ii) has, or may have, an adverse effect on the rights or remedies of
the Agent and the Lenders under this Agreement or any other Loan Document.

(d) Request for Loans. The Agent shall have timely received the Notice of
Borrowing, or in the case of an extension or conversion of any Loan the
applicable notice of extension or conversion, in accordance with this Agreement,
in form and substance reasonably satisfactory to the Agent.

(e) Other Items. The Agent shall have received, in form and substance
satisfactory to it, such other assurances, certificates, documents or consents
relating to the foregoing as the Agent or the Required Lenders may reasonably
require.

The Borrower shall be deemed to have made a representation and warranty to the
Agent and the Lenders at the time of the making of each Loan and the issuance of
each Letter of Credit to the effect set forth in clauses (a) and (b) of this
Section 5.02.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to Agent and to each Lender as to itself,
and as to each Subsidiary, as follows, on the Closing Date and on each Funding
Date:

6.01 Corporate Existence and Power. The Borrower and each of its Subsidiaries is
a corporation or limited liability company duly organized, validly existing and
in good standing under the laws of the state of its incorporation or
organization, and is duly qualified to do business, and is in good standing, in
all additional jurisdictions where such qualification is necessary under
applicable law. The Borrower and each of its Subsidiaries has all requisite
corporate or limited liability company power to own or lease the properties used
in its business and to carry on its business as now being conducted and as
proposed to be conducted, and to execute and deliver this Agreement and the
other Loan Documents to be executed by the Borrower and to engage in the
transactions contemplated by this Agreement.

6.02 Corporate Authority. The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents (by the Borrower and
each of its Subsidiaries) have been duly authorized by all necessary corporate
or limited liability company action and are not in contravention of any
Governmental Regulation, or of the terms of the Borrower’s or any of its
Subsidiaries charter, bylaws or operating agreement, or of any contract or
undertaking to which Borrower or any of its Subsidiaries is a party or by which
Borrower or any of its Subsidiaries or their property may be bound or affected
and do not result in the imposition of any Lien, except for the Lien granted to
Agent for the benefit of the Lenders pursuant to this Agreement and the Loan
Documents.

 

43



--------------------------------------------------------------------------------

6.03 Binding Effect. This Agreement, and each of the Loan Documents are legal,
valid and binding obligations of the Borrower and each of its Subsidiaries,
enforceable against the Borrower and each of its Subsidiaries in accordance with
their respective terms, except as those terms may be limited by bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting
creditors’ rights generally.

6.04 Subsidiaries. All of the Subsidiaries of the Borrower are listed on
Schedule 6.04. Each Subsidiary is, and each corporation becoming a Subsidiary of
the Borrower after the date hereof will be, a corporation or organization duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and is, or will be, duly qualified
to do business in each additional jurisdiction where such qualification may be
necessary under applicable law. Each Subsidiary of the Borrower has or will have
all requisite corporate or limited liability company power to own or lease the
properties used in its business and to carry on its business as now being
conducted and as proposed to be conducted. Except as set forth in Schedule 6.04,
all outstanding shares of capital stock or other equity interests of each class
of each Subsidiary of the Borrower are and will be validly issued, fully paid
and non-assessable, and owned, beneficially and of record, by Borrower or any
Subsidiary free and clear of any Liens.

6.05 Litigation. Except as set forth in Schedule 6.05, there is no action, suit
or proceeding pending or, to the best of the Borrower’s knowledge, threatened
against or affecting Borrower or any of its Subsidiaries before or by any court,
governmental authority or arbitrator, which if adversely decided would
reasonably be expected to result, either individually or collectively, in any
Material Adverse Event or in any adverse effect on the legality, validity or
enforceability of this Agreement or any other Loan Document and, to the best of
the Borrower’s knowledge, there is no basis for any such action, suit or
proceeding.

6.06 Financial Condition. The financial statements listed in Schedule 6.06,
copies of which have been furnished to the Agent, fairly present, and the
financial statements delivered pursuant to Section 7.0l(d) will fairly present,
the financial position of the Borrower and its Subsidiaries on a consolidated
basis as at the respective dates thereof, and the results of operations of the
Borrower for the respective periods indicated, all in accordance with GAAP
(subject, in the case of interim statements, to normal, immaterial year-end
audit adjustments). There has been no Material Adverse Event since March 31,
2014. There is no Third Party Guarantee by Borrower or any Subsidiary that is
not reflected in such financial statements or in the notes thereto.

6.07 Use of Loans. The Borrower will use the proceeds of the Loans for the
purposes described in Sections 2.01(d) and 2.02(h). Neither the Borrower nor any
Subsidiary extends or maintains, in the ordinary course of business, credit for
the purpose, whether immediate, incidental, or ultimate, of buying or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Loan will be
used for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying any such margin stock or maintaining or extending credit to others for
such purpose.

 

44



--------------------------------------------------------------------------------

6.08 Consents, Etc. Except for such consents, approvals, authorizations,
declarations, registrations or filings delivered by the Borrower or any
Subsidiary pursuant to Section 5.01(f), if any, each of which is in full force
and effect, no consent, approval or authorization of or declaration,
registration or filing with any governmental authority or any non-governmental
person, including any creditor, lessor or shareholder of the Borrower or any
Subsidiary, is required on the part of the Borrower or the Subsidiaries in
connection with the execution, delivery and performance of this Agreement and
the other Loan Documents or the transactions contemplated hereby or as a
condition to the legality, validity or enforceability of this Agreement and the
other Loan Documents.

6.09 Taxes. The Borrower and its Subsidiaries have filed all tax returns
(federal, state and local) required to be filed and have paid all taxes shown
thereon to be due, including interest and penalties, or have established
adequate financial reserves on its books and records for payment thereof. The
Borrower does not know of any actual or proposed tax assessment, or any basis
therefor, for which it has not established adequate financial reserves on its
books and records for payment thereof.

6.10 Title to Properties. Except as otherwise disclosed in the latest balance
sheet delivered pursuant to Sections 6.06 or 7.01(d), the Borrower and its
Subsidiaries have a valid and indefeasible ownership interest in all of the
properties and assets reflected on their consolidated balance sheet or
subsequently acquired by the Borrower or any one or more of its Subsidiaries.
All of such properties and assets are free and clear of any Lien, except for
Permitted Liens.

6.11 Compliance with Governmental Regulations. The Borrower and its Subsidiaries
are in compliance in all material respects with all Governmental Regulations
(including Environmental Laws) applicable to such Person or its business or
properties. Without limiting the generality of the foregoing, all material
licenses, permits, orders or approvals which are required under any Governmental
Regulation in connection with any of the businesses or properties of the
Borrower or its Subsidiaries (“Permits”) are in full force and effect, no notice
of any violation has been received in respect of any such Permits and no
proceeding is pending or, to the knowledge of the Borrower, threatened to
terminate, revoke or limit any such Permits.

6.12 ERISA. The Borrower, its Subsidiaries, their ERISA Affiliates and their
respective Plans are in compliance in all material respects with those
provisions of ERISA and of the Code which are applicable to any Plan. No
Prohibited Transaction and no Reportable Event has occurred with respect to any
such Plan. Neither the Borrower nor any of its Subsidiaries or any of their
ERISA Affiliates is an employer with respect to any Multi-Employer Plan. The
Borrower, its Subsidiaries and each of their ERISA Affiliates have met the
minimum funding requirements under ERISA and the Code with respect to each of
their respective Plans, if any, and have not incurred any liability to the PBGC
or any Plan. There is no material unfunded benefit liability, determined in
accordance with Section 4001(a)(18) of ERISA, with respect to any Plan of the
Borrower, its Subsidiaries or their ERISA Affiliates.

 

45



--------------------------------------------------------------------------------

6.13 Environmental Matters. Except as disclosed in Schedule 6.13, and without
limiting the generality of Section 6.11:

(a) No written demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
governmental authority, private person or otherwise, arising under, relating to
or in connection with any Environmental Laws is pending or, to the best of the
Borrower’s knowledge, threatened against Borrower, any Subsidiary, any Property
or any past or present operation of Borrower or any of the Subsidiaries which
could result in a Material Adverse Event.

(b) The Borrower has no knowledge of any existing violation of Environmental
Laws at or about any Property, and the Borrower does not have any knowledge of
any actions commenced or threatened by any party for or related to or arising
out of non-compliance with Environmental Laws which apply to any Property,
activities at any Property or Hazardous Materials at, from or affecting any
Property.

(c) None of the Property appears on the National Priority List (as defined under
federal law) or any state listing which identifies sites for remedial clean-up
or investigatory actions. To the best of the Borrower’s knowledge, none of the
Property has been contaminated with substances which give rise to a clean-up
obligation under any Environmental Law or common law.

6.14 Investment Company Act; Public Utility Holding Company Act. Neither the
Borrower nor its Subsidiaries (i) are an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended or (ii) a “holding company,” or a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935.

6.15 Solvency. The Borrower individually is, and the Borrower and its
Subsidiaries taken as a whole are, and during the term of this Agreement, the
Borrower individually, and the Borrower and its Subsidiaries taken as a whole,
will be at all times, Solvent, both before and after giving effect to the
transactions contemplated by the Loan Documents.

6.16 Disclosure. No report or other information furnished in writing by the
Borrower to the Agent or the Lenders in connection with the negotiation or
administration of this Agreement, taken as a whole, contains any material
misstatement of fact or omits to state any material fact or any fact necessary
to make the statements contained therein not misleading. Neither this Agreement,
the other Loan Documents, nor any other document, certificate, or report or
statement or other information furnished to the Agent or the Lenders by the
Borrower in connection with the transactions contemplated hereby contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein not misleading.
There is no fact known to the Borrower which materially and adversely affects
the business, properties, operations, condition, financial or otherwise, or
prospects of the Borrower, which has not been set forth in this Agreement or in
the other documents, certificates, statements, reports and other information
furnished in writing to the Agent or the Lenders by or on behalf of the Borrower
in connection with the transactions contemplated hereby.

6.17 Intellectual Properties; Licenses. Borrower and its Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent

 

46



--------------------------------------------------------------------------------

rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person (provided, as of the Closing Date,
Borrower and its Subsidiaries do not possess any registered intellectual
property rights). To the best knowledge of Borrower, no slogan or other
advertising device, product, process, method, substance, part of other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to cause a Material Adverse Event to occur.

6.18 Prior Agreements. Each Loan Document executed and delivered by the Borrower
or a Guarantor on the First Closing Date, the Second Closing Date, the Third
Closing Date or as of a date prior to the Closing Date, which is not amended and
restated in connection with this Agreement, remains in full force and effect as
of the Closing Date and hereafter guarantees or secures repayment of the
Obligations under this Agreement.

ARTICLE VII. COVENANTS

7.01 Affirmative Covenants. The Borrower covenants and agrees that, until the
Termination Date and thereafter until payment in full of the principal of and
accrued interest on the Notes and the payment or performance of all other
Obligations, unless the Required Lenders shall otherwise consent in writing, the
Borrower shall, and shall cause each of its Subsidiaries (excluding Financial
Services of North Carolina, Inc.) to:

(a) Preservation of Corporate Existence; Etc. Except for the liquidation and
termination of the corporate existence of QC Auto Services, Inc., do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, and its qualification as a foreign corporation in
good standing in each jurisdiction in which such qualification is necessary
under applicable law, and the rights, licenses, permits (including those
required under Environmental Laws), franchises, patents, copyrights, trademarks
and trade names material to the conduct of its businesses; and defend all of the
foregoing against all claims, actions, demands, suits or proceedings at law or
in equity or by or before any governmental instrumentality or other agency or
regulatory authority.

(b) Compliance with Laws; Etc. Comply, in all material respects, with all
Governmental Regulations (including ERISA, the Code and Environmental Laws), in
effect from time to time; and pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income, revenues or property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, materials and supplies or
otherwise, which, if unpaid, might give rise to any Lien upon such properties or
any portion thereof, except to the extent that payment of any of the foregoing
is then being contested in good faith by appropriate legal proceedings and with
respect to which adequate financial reserves have been established on the books
and records of the Borrower or a Subsidiary.

(c) Maintenance of Properties; Insurance. Maintain, preserve and protect all
property that is material to the conduct of its business and keep such property
in reasonable

 

47



--------------------------------------------------------------------------------

repair, working order and condition (except for equipment or other property no
longer used or useful in the conduct of its business or the business of its
Subsidiaries) and from time to time make, or cause to be made all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times in accordance with customary and prudent
business practices for similar businesses; and maintain in full force and effect
insurance with responsible and reputable insurance companies or associations in
such amounts, on such terms and covering such risks, including fire and other
risks insured against by extended coverage, as is usually carried by companies
engaged in similar businesses and owning similar properties similarly situated
and maintain in full force and effect public liability insurance, business
interruption insurance, insurance against claims for personal injury or death or
property damage occurring in connection with any of its activities or any
properties owned, occupied or controlled by it, in such amounts as it shall
reasonably deem necessary, and maintain such other insurance as may be required
by Governmental Regulations or as may be reasonably requested by the Agent. Each
policy of insurance shall provide for not less than thirty (30) days’ prior
written notice to the Agent of termination, lapse or cancellation of such
insurance. All policies of casualty insurance shall name the Agent as a loss
payee and general liability policies shall name the Agent as an additional
insured. Insurance proceeds resulting from any casualty shall be applied by
Borrower or any Subsidiary pursuant to the applicable provisions of the Security
Agreement. The Borrower shall deliver to the Agent copies of all or any of such
insurance policies or the related certificates of insurance.

(d) Reporting Requirements. Furnish to the Agent the following:

(i) promptly, and in any event within three (3) Business Days after becoming
aware of the occurrence, notice of (A) any Default or Event of Default, (B) the
commencement of any material litigation against, by or affecting the Borrower or
any Subsidiary, and any material developments therein, (C) any development in
the business or affairs of the Borrower or any Subsidiary which has resulted in
or which is likely, in the reasonable judgment of the Borrower, to result in a
Material Adverse Event, (D) the occurrence of a Reportable Event or Prohibited
Transaction, or (E) the occurrence of an Internal Control Event, together with a
statement of the president or chief financial officer of Borrower setting forth
details of such Event of Default or such event or condition or such litigation
and the action which the affected person has taken and proposes to take with
respect thereto;

(ii) as soon as available and in any event (i) within 30 days of the end of each
of the first two months of each fiscal quarter and (ii) within forty-five
(45) days after the end of each fiscal quarter of the Borrower and its
Subsidiaries (other than the fourth fiscal quarter), the consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal month or
quarter (as applicable) and the consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the month or quarter period then ended
(as applicable) and for the period commencing at the end of the previous fiscal
year and ending with the end of such month or quarter (as applicable), setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding fiscal year, all in reasonable
detail and duly certified (subject to normal, immaterial year-end audit
adjustments) by the chief financial

 

48



--------------------------------------------------------------------------------

officer of the Borrower as having been prepared in accordance with GAAP, and
with respect to each quarterly statement, together with (A) a certificate in the
form of Exhibit G attached hereto of the chief financial officer of the Borrower
stating that no Default or Event of Default has occurred and is continuing or,
if any Default or Event of Default has occurred and is continuing, a statement
setting forth the details thereof and the action which the applicable person has
taken and proposes to take with respect thereto, and setting forth a computation
(which computation shall accompany such certificate and shall be in reasonable
detail) showing compliance with Sections 7.02(a), (b), (c) and (d) of this
Agreement and (B) a management discussion and analysis in form and detail
reasonably satisfactory to the Agent;

(iii) as soon as available and in any event within one hundred twenty (120) days
after the end of each Fiscal Year of the Borrower and its Subsidiaries, a copy
of the consolidated financial statements specified in Section 7.01(d)(ii) as of
the end of, and for, such fiscal year, prepared in accordance with GAAP and with
a customary audit report of such independent certified public accountants
selected by the Borrower and the Subsidiaries and reasonably acceptable to the
Agent, without qualifications unacceptable to the Agent, together with a
certificate in the form of Exhibit G attached hereto of the chief financial
officer of the Borrower (A) stating that no Default or Event of Default has
occurred or is continuing or if any Default or Event of Default has occurred and
is continuing, a statement setting forth the details thereof and the action
which the applicable person has taken and proposes to take with respect thereto,
and (B) setting forth a computation (which computation shall accompany such
certificate and shall be in reasonable detail) showing compliance with
Sections 7.02(a), (b), (c) and (d) of this Agreement;

(iv) within sixty (60) days after each fiscal year end, a budget for the
Borrower and its Subsidiaries for the following fiscal year in form reasonably
acceptable to the Agent;

(v) within thirty (30) days after the end of each month, (A) a Borrowing Base
Certificate in the form of Exhibit H hereto duly completed and executed by the
chief financial officer of the Borrower and (B) a net charge-off report in form
and content acceptable to the Agent;

(vi) promptly after receipt thereof by the Borrower, copies of any audit or
management reports submitted to it by independent accountants which report any
material weakness in the internal controls of the Borrower or any of its
Subsidiaries;

(vii) promptly after the same are filed or otherwise transmitted, copies of each
annual report, proxy or financial statement or other communication sent to the
Borrower’s stockholders and copies of all annual, regular, periodic and special
reports and registration statements which the Borrower may file or be required
to file with the Securities and Exchange Commission or with any securities
exchange or the Nasdaq Stock Market;

 

49



--------------------------------------------------------------------------------

(viii) promptly, and in any event within five (5) Business Days after receipt by
Borrower or any of its Subsidiaries, a copy of each notice or other
correspondence received from the Securities and Exchange Commission concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial and other operational results of Borrower or any of its
Subsidiaries;

(ix) promptly, notice of any material change in the accounting policies or
financial reporting practices by Borrower or any Subsidiary;

(x) promptly after the furnishing thereof, copies of any statement or report
furnished to the holder of debt securities of Borrower or any Subsidiary thereof
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Agent or the Lenders pursuant to
this Section 7.01(d);

(xi) not later than five (5) Business Days prior to the acquisition or creation
of a new Subsidiary, notice of the Borrower’s plan to acquire or create the new
Subsidiary;

(xii) promptly after the liquidation and termination of the corporate existence
of QC Auto Services, Inc., notice of such liquidation and termination; and

(xiii) promptly, such other information respecting the business, properties,
operations or condition, financial or otherwise, of the Borrower or any
Subsidiary as the Agent may from time to time reasonably request upon reasonable
notice.

(e) Accounting, Access to Records, Books, etc. Maintain a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in accordance with GAAP and to comply
with the requirements of this Agreement and, at any reasonable time upon advance
notice from the Agent from time to time, (i) permit the Agent or any agents or
representatives thereof to examine and make, to the extent deemed reasonably
necessary by Agent, copies of and abstracts from the records and books of
account of, and visit the properties of, Borrower and its Subsidiaries and to
discuss the affairs, finances and accounts of Borrower with their respective
directors, officers, employees and independent auditors, and by this provision
the Borrower does hereby authorize the same, and (ii) permit the Agent or any of
its agents or representatives to conduct a comprehensive field audit of the
books, records, properties and assets of the Borrower and its Subsidiaries at
the Borrower’s expense; provided, however, Borrower shall be liable for the
expense of only one such audit each calendar year unless an Event of Default
shall exist, under which circumstances, Borrower shall be liable for all such
audits conducted by Agent. The Borrower shall provide information and access to
the books, records, properties and assets of the Borrower and its Subsidiaries
in a manner that will permit an initial comprehensive field audit to be
performed within ninety (90) days of the date of this Agreement.

(f) Further Assurances. Execute and deliver promptly after request therefor by
the Agent all other instruments and documents and take all other action that may
be necessary or desirable, or that the Agent may reasonably request, in order to
give effect to, and

 

50



--------------------------------------------------------------------------------

to aid in the exercise and enforcement of the rights and remedies of the Agent
and the Lenders under, this Agreement and the other Loan Documents. In addition,
the Borrower agrees to deliver to the Agent from time to time upon the
acquisition or creation of any Subsidiary not listed in Schedule 6.04
supplements to such Schedule, so that such Schedule, together with such
supplements, shall at all times accurately reflect the information provided for
thereon.

(g) New Subsidiaries. Simultaneously with the acquisition or creation of any
Subsidiary that is not a Subsidiary of a Canadian Company, cause to be delivered
to the Agent each of the following:

(i) a Guaranty executed by such Subsidiary substantially in the form of Exhibit
C;

(ii) a Subsidiary Security Agreement of such Subsidiary substantially in the
form of Exhibit D, together with such Uniform Commercial Code financing
statements on Form UCC-1 naming such Subsidiary as “Debtor” and naming the Agent
for the benefit of the Lenders as “Secured Party”, in form, substance and number
sufficient in the reasonable opinion of the Agent and its counsel to be filed in
all Uniform Commercial Code filing offices in all jurisdictions in which filing
is necessary or advisable to perfect in favor of the Agent for the benefit of
the Lenders the Lien on the Collateral to the extent such Lien may be perfected
by Uniform Commercial Code filing;

(iii) an amendment to the Pledge Agreement which results in all of the stock or
other ownership interests of the Subsidiary to be subject to the Pledge
Agreement and further deliver to the Agent all certificates of stock or other
ownership interests as Agent may require in order for Agent to perfect a
security interest in such stock or ownership interests;

(iv) if requested by Agent, an opinion of counsel to the Subsidiary dated as of
the date of delivery of the Guaranty and other Loan Documents provided for in
this Section 7.01(g) and addressed to the Agent and the Lenders, as to the due
execution delivery and enforceability of the Guaranty and the Subsidiary
Security Agreement and such other matters as reasonably required by the Agent;

(v) current copies of the organizational documents of such Subsidiary, minutes
of duly called and conducted meetings (or duly effected consent actions) of the
Board of Directors, partners, or appropriate committees thereof (and, if
required by such organizational documents, operating documents or applicable
law, of the shareholders, members or partners) of such Subsidiary authorizing
the actions and the execution and delivery of documents described in this
Section 7.01(g).

(h) Canadian Companies. Simultaneously with the acquisition or creation of any
Subsidiary of QC Canada Holdings Inc., a British Columbia company, cause to be
delivered to the Agent each of the following:

(i) a Negative Pledge Agreement, in form and content acceptable to Agent,
restricting the placement of Liens upon all real and personal property in which
such Subsidiary now or thereafter acquires an interest;

 

51



--------------------------------------------------------------------------------

(ii) if requested by Agent, an opinion of counsel to such Subsidiary dated as of
the date of delivery of the Negative Pledge Agreement provided for in this
Section 7.01(h) and addressed to the Agent and the Lenders, as to the due
execution, delivery and enforceability of the Negative Pledge Agreement and such
other matters as reasonably required by the Agent;

(iii) current copies of the organizational documents of such Subsidiary, minutes
of duly called and conducted meetings (or duly effected consent actions) of the
Board of Directors, partners, or appropriate committees thereof (and, if
required by such organizational documents, operating documents or applicable
law, of the shareholders, members or partners) of such Subsidiary authorizing
the actions and the execution and delivery of documents described in this
Section 7.01(h).

7.02 Negative Covenants. Until the Termination Date and thereafter until payment
in full of the principal of and accrued interest on the Notes and the payment
and performance of all other Obligations, the Borrower agrees that, unless the
Required Lenders shall otherwise consent in writing, it shall not, nor shall it
allow any of its Subsidiaries to:

(a) [Intentionally omitted.]

(b) Fixed Charge Coverage Ratio. Permit or suffer the Fixed Charge Coverage
Ratio, determined for the Borrower and its Subsidiaries on a Consolidated basis
as of the end of each fiscal quarter of the Borrower commencing with the fiscal
quarter ending September 30, 2014, to be less than 1.30 to 1.00.

(c) Senior Leverage Ratio. Permit or suffer the Senior Leverage Ratio,
determined for the Borrower and its Subsidiaries on a Consolidated basis as of
the end of each fiscal quarter of the Borrower after the Closing Date (for the
twelve (12) month period then ending), to exceed 1.50 to 1.00.

(d) Consolidated Current Assets to Total Consolidated Debt Ratio. Permit or
suffer the Consolidated Current Assets to Total Consolidated Debt Ratio,
determined for the Borrower and its Subsidiaries on a Consolidated basis as of
the end of each fiscal quarter of the Borrower to be less than 1.0 to 1.0.

(e) Liens. Create, incur or suffer to exist any Lien on any of the assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether now owned or hereafter acquired, of Borrower or any Subsidiary, other
than the following (collectively, the “Permitted Liens”):

(i) Liens for taxes not delinquent or for taxes being contested in good faith by
appropriate proceedings and as to which adequate financial reserves have been
established on its books and records;

(ii) Liens (other than any Lien imposed by ERISA) created and maintained in the
ordinary course of business which are not material in the aggregate, and which
would not constitute or result in a Material Adverse Event, and which constitute
(A) pledges or deposits under worker’s compensation laws, unemployment insurance

 

52



--------------------------------------------------------------------------------

laws or similar legislation, (B) good faith deposits in connection with bids,
tenders, contracts or leases to which Borrower is a party for a purpose other
than borrowing money or obtaining credit, including rent security deposits,
(C) Liens imposed by law, such as those of carriers, warehousemen and mechanics,
if payment of the obligation secured thereby is not yet due, and (D) pledges or
deposits to secure public or statutory obligations of Borrower or a Subsidiary,
or surety, customs or appeal bonds to which Borrower or a Subsidiary is a party;

(iii) Liens affecting real property owned by Borrower or any Subsidiary which
constitute minor survey exceptions or defects or irregularities in title, minor
encumbrances, easements or reservations of, or rights of others for, rights of
way, sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of such real property;
provided, however, that all of the foregoing, in the aggregate, do not at any
time materially detract from the value of said properties or materially impair
their use in the operation of the businesses of the Borrower or any Subsidiary;

(iv) each Lien described in Schedule 7.02(e) may be suffered to exist upon the
same terms as those existing on the date hereof, but no extension or renewal
thereof shall be permitted except for a refinancing in the ordinary course of
business for an amount not in excess of the original amount subject to such
Lien;

(v) Liens arising out of judgments or awards against the Borrower or any
Subsidiary with respect to which the Borrower or such Subsidiary shall be
prosecuting an appeal or proceeding for review and with respect to which it
shall have obtained a stay of execution pending such appeal or proceeding for
review; provided, however, that the aggregate amount of judgments or awards,
that are not insured by a financially sound and reputable insurer that has
admitted liability without a reservation of rights, secured by such Liens shall
not exceed $500,000 at any time outstanding;

(vi) Liens on or upon any property of a Person existing at the time such Person
shall be merged into or acquired by the Borrower or any Subsidiary pursuant to
Section 7.02(f); provided, however, that no such Lien shall (A) extend to or
cover any other property of any Borrower or such Subsidiary, (B) have been
created in contemplation or as a result of such merger or acquisition, and
(C) secure Indebtedness assumed by Borrower or any Subsidiary in excess of
$1,500,000;

(vii) purchase money Liens upon or in property of the Borrower or a Subsidiary
acquired after the Closing Date; provided, however, that no such Lien shall
extend to or cover any other property of the Borrower or a Subsidiary;

(viii) Liens granted solely in connection with the execution and delivery of a
Hedge Agreement between the Borrower and a Lender or an Affiliate of a Lender;
and

(ix) Liens created under this Agreement.

 

53



--------------------------------------------------------------------------------

(f) Merger, Purchase of Assets, Acquisitions, Etc. Purchase or otherwise
acquire, whether in one or a series of transactions, all or a substantial
portion of the business, assets, rights, revenues or property, real, personal or
mixed, tangible or intangible, of any Person, or all or a substantial portion of
the capital stock of or other ownership interest in any other Person, other than
a Permitted Acquisition; nor merge or consolidate or amalgamate with any other
person or take any other action having a similar effect (other than a Permitted
Acquisition); nor enter into any joint venture or similar arrangement with any
other person; provided, further, that this Section 7.02(f) shall not prohibit
any merger or consolidation solely between or among the Borrower and its
Subsidiaries, so long as a Borrower is the surviving Person of such merger or
consolidation.

(g) Disposition of Assets; Etc. In a single transaction, sell, lease, license,
transfer, assign or otherwise dispose of any of its business, assets, rights,
revenues or property, real, personal or mixed, tangible or intangible, for sale
consideration in excess of $1,500,000, other than the sale of the real properly
located at 7601-19 Metcalf Avenue, Overland Park, Kansas 66204, the sale of the
real property located at 2812 W. 47th Street, Kansas City, Kansas 66103,
inventory sold in the ordinary course of business upon customary credit terms,
sale of loans receivable that have been charged off, sales of obsolete or
damaged material or equipment, sales of used vehicles and trailers, and sales or
redemptions of life insurance policies owned by the Borrower.

(h) Nature of Business. Make any substantial change in the nature of its
business from that engaged in on the Closing Date or engage in any other
businesses other than those in which it is engaged on the Closing Date.

(i) Investments. Make or commit to make any Investment, other than a Permitted
Investment.

(j) Transactions with Affiliates. Enter into, or permit or suffer to exist, any
transaction or arrangement with any Affiliate, except (i) on terms which are no
less favorable to the Borrower than could be obtained from Persons who are not
Affiliates and (ii) Investments which are permitted under Section 7.02(i).

(k) Restricted Payments. Make or commit to make (i) any Distribution, or
(ii) the redemption, repurchase, retirement or other acquisition of (or the
setting a part of any sum in respect of any of the foregoing actions) shares of
capital stock of the Borrower or warrants, rights or options to purchase or
acquire shares of any capital stock of the Borrower (other than an exchange of
capital stock of the Borrower for other shares of capital stock of the Borrower)
if, a Default or Event of Default has occurred and is continuing or would result
from any of the foregoing.

(l) Indebtedness. Create, incur or suffer to exist any liability for
Indebtedness, except: (i) to Agent and the Lenders under this Agreement, (ii) as
specified in Schedule 7.02(l), (iii) other Indebtedness not exceeding
$500,000.00 in the aggregate, (iv) to any of the Lenders or an Affiliate of a
Lender under a Hedge Agreement, (v) loans between the Borrower and its
Subsidiaries which are Guarantors hereunder, (vi) Third Party Guarantees issued
by QC Financial Services of Texas, Inc. as a credit service organization,
(vii) the 2011 Subordinated Debt and (viii) Permitted Subordinated Debt, other
than the 2011 Subordinated Debt, in an amount not to exceed $6,000,000 in the
aggregate at any time.

 

54



--------------------------------------------------------------------------------

(m) Contingent Liabilities. Create, incur or suffer to exist any Contingent
Liability, except Related Company Contingent Liabilities.

(n) Fiscal Year. Change its Fiscal Year.

(o) Amendment to or Creation of Stock Repurchase Program. Make any modification
or amendment to its existing stock repurchase program to increase the aggregate
authorization for stock repurchases to an amount in excess of $60,000,000 or
create or institute any new stock repurchase program.

(p) Redemption of Stock. Prior to the redemption, repurchase, retirement or
acquisition of capital stock or the issuance of any warrant, right or option to
purchase or acquire capital stock in a transaction that exceeds $1,000,000, the
Borrower shall provide to the Agent pro forma financial statements as of the end
of the most recently completed fiscal quarter (together with calculation of the
financial covenants contained in Section 7.02 and a calculation of the minimum
liquidity of the Borrower as referenced in item (ii) below), in form and content
acceptable to the Agent, which evidence that the making or committing to make
any of the foregoing actions will not result in (i) a violation of any financial
covenant contained in Section 7.02 of this Agreement or (ii) the sum of the
amount available to lend as shown on the most recent Borrowing Base Certificate
plus the amount of cash and Cash Equivalents owned by the Borrower and its
Subsidiaries which are not included in the Borrowing Base to be less than three
(3) months of Cash Operating Expenses.

ARTICLE VIII. DEFAULT

8.01 Events of Default. The occurrence of any one of the following events or
conditions shall be deemed an “Event of Default” hereunder unless waived by the
Required Lenders pursuant to Section 11.01:

(a) Nonpayment. The Borrower shall fail to pay (i) when due (whether by
mandatory prepayment or otherwise) any principal of the Notes or (ii) more than
five (5) days after the due date thereof, any interest on the Notes on any fees
or any other Obligations payable hereunder.

(b) Misrepresentation. Any representation or warranty made by the Borrower in
Article VI or in any certificate, report, financial statement or other document
furnished by the Borrower, a Guarantor or a Canadian Company in connection with
this Agreement or any other Loan Document, shall prove to have been incorrect in
any material respect when made or deemed made.

(c) Certain Covenants. Any term, covenant or agreement contained in Sections
7.01(d), 7.01(g), 7.02 shall be breached.

(d) Other Defaults. Any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than Section 7.02 or with regard to payments)

 

55



--------------------------------------------------------------------------------

shall be breached, and such breach shall remain unremedied for thirty
(30) calendar days after the earlier of (i) notice thereof by the Borrower to
Agent or (ii) the date Borrower was required to give notice to Agent under
Section 7.01(d)(i)(A).

(e) Other Indebtedness to the Lenders. The Borrower shall fail to pay any part
of the principal of, the premium, if any, or the interest on, or any other
payment of money due under, any Indebtedness owed to the Lenders, other than
Obligations under this Agreement, beyond any period of grace provided with
respect thereto.

(f) Cross Default. The Borrower or any Subsidiary shall fail to pay any part of
the principal of, the premium, if any, or the interest on, or any other payment
of money due under, any of its Indebtedness (other than Indebtedness under this
Agreement or other Indebtedness owed to the Lenders), beyond any period of grace
provided with respect thereto, which individually or together with other such
Indebtedness as to which any such failure exists has an aggregate outstanding
principal amount in excess of $500,000; or the Borrower or any Subsidiary shall
fail to perform or observe any other term, covenant or agreement contained in
any agreement, document or instrument evidencing or securing any such
Indebtedness having such aggregate outstanding principal amount, or under which
any such Indebtedness was issued or created, beyond any period of grace, if any,
provided with respect thereto if the effect of such failure is either (i) to
cause, or permit the holders of such Indebtedness (or a trustee on behalf of
such holders) to cause, any payment in respect of such Indebtedness to become
due prior to its due date or (ii) to permit the holders of such Indebtedness (or
a trustee on behalf of such holders) to elect a majority of the board of
directors of the Borrower.

(g) Judgments. One or more judgments or orders for the payment of money in an
aggregate amount of $500,000 or more shall be rendered against the Borrower or
any Subsidiary (other than any judgment for which a financially sound and
reputable insurer has admitted liability without reservation of rights), or any
other judgment or order (whether or not for the payment of money) shall be
rendered against or shall affect the Borrower or any Subsidiary which causes or
could cause a Material Adverse Event or which does or could have an adverse
effect on the legality, validity or enforceability of this Agreement or any
other Loan Document and either (i) such judgment or order shall have remained
unsatisfied and the Borrower shall not have taken action necessary to stay
enforcement thereof by reason of pending appeal or otherwise, prior to the
expiration of the applicable period of limitations for taking such action or, if
such action shall have been taken, a final order denying such stay shall have
been rendered, or (ii) enforcement proceedings shall have been commenced by any
creditor upon any such judgment or order.

(h) ERISA. The occurrence of one or more Reportable Events that result in or
could result in liability of the Borrower, any Subsidiary or their respective
ERISA Affiliates to the PBGC or to any Plan of $250,000 or more, in the
aggregate, and such Reportable Event or Events are not corrected within thirty
(30) days after the occurrence thereof; or the occurrence of any Reportable
Event which could constitute grounds for termination of any Plan of the
Borrower, any Subsidiary or their respective ERISA Affiliates by the PBGC or for
the appointment by the appropriate United States District Court of a trustee to
administer any such Plan and such Reportable Event is not corrected within
thirty (30) days after the occurrence thereof; or the filing by the Borrower,
any Subsidiary or any of their respective ERISA

 

56



--------------------------------------------------------------------------------

Affiliates of a notice of intent to terminate a Plan or the institution of other
proceedings to terminate a Plan; or the Borrower, any Subsidiary or any of their
respective ERISA Affiliates shall fail to pay when due any liability to the PBGC
or to a Plan; or the PBGC shall have instituted proceedings to terminate, or to
cause a trustee to be appointed to administer, any Plan of the Borrower, any
Subsidiary or their respective ERISA Affiliates; or any person engages in one or
more Prohibited Transactions with respect to any Plan which result in or could
result in liability of any Borrower, a Subsidiary, any of their respective ERISA
Affiliates, or any fiduciary of any such Plan of $250,000 or more, in the
aggregate; or one or more failures by the Borrower, any Subsidiary or any of
their respective ERISA Affiliates to make a required installment or other
payment to any Plan within the meaning of Section 302(f) of ERISA or
Section 412(n) of the Code that result in or could result in liability of the
Borrower, any Subsidiary or any of their respective ERISA Affiliates to the PBGC
or any Plan for $250,000 or more, in the aggregate; or the withdrawal of the
Borrower, a Subsidiary or any of their respective ERISA Affiliates from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; or the Borrower, a Subsidiary or any of their
respective ERISA Affiliates becomes an employer with respect to any
Multi-Employer Plan without the prior written consent of the Agent.

(i) Insolvency, Etc. The Borrower shall be dissolved or liquidated (or any final
judgment, order or decree therefor shall be entered); or shall generally not pay
its debts as they become due; or shall admit in writing its inability to pay its
debts generally; or shall make a general assignment for the benefit of
creditors; or shall institute, or there shall be instituted against the
Borrower, any proceeding or case seeking to adjudicate it a bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief or protection of
debtors or seeking the entry of an order for relief, or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its assets, rights, revenues or property, and, if such
proceeding is instituted against the Borrower and is being contested by the
Borrower, in good faith by appropriate proceedings, such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days; or shall take any
action (corporate or other) to authorize or further any of the actions described
above in this subsection.

(j) Change of Control. There occurs any Change of Control with respect to the
Borrower, any Guarantor or QC Canada Holdings Inc., a British Columbia company.

(k) Enforceability of Loan Documents. This Agreement or any of the other Loan
Documents shall, at any time after their respective execution and delivery, and
for any reason, cease to be in full force and effect or shall be declared null
and void, or be revoked or terminated, or the validity or enforceability thereof
or hereof shall be contested by the Borrower or any stockholder of the Borrower,
or the Borrower shall deny that it has any or further liability or obligation
thereunder or hereunder, as the case may be.

(l) Material Adverse Event Resulting From Legislation. Any state in which
Borrower or any Subsidiary operates passes a law or laws that make deferred
check cashing or payday lending illegal or unprofitable, and which would, with
the passage of time, constitute a Material Adverse Event.

(m) Material Adverse Event. The occurrence of a Material Adverse Event.

 

57



--------------------------------------------------------------------------------

8.02 Remedies.

(a) Termination of Commitment; Acceleration. Upon the occurrence and during the
continuance of any Event of Default the Agent shall, at the request of, or may
with the consent of, the Required Lenders, by notice to the Borrower terminate
the Commitments or declare the outstanding principal of, and accrued interest
on, the Notes and all other Obligations to be immediately due and payable, or
both, whereupon the Commitments shall terminate forthwith and all such amounts
shall become immediately due and payable, or both, and the Borrower shall
deliver to Agent cash collateral in an amount equal to the Letter of Credit
Outstandings; provided, however, that in the case of any event or condition
described in Section 8.01(i) with respect to the Borrower, the Commitments shall
automatically terminate forthwith and all such amounts (including, without
limitation, cash collateral for Letters of Credit) shall automatically become
immediately due and payable without notice; in all cases without demand,
presentment, protest, diligence, notice of dishonor or other formality, all of
which are hereby expressly waived.

(b) Other Remedies. Upon the occurrence and during the continuance of an Event
of Default, the Agent shall, at the request of, or may with the consent of, the
Required Lenders, exercise and enforce any and all other rights and remedies
available to the Agent or the Lenders, whether arising under this Agreement or
any other Loan Document or under applicable law, in any manner deemed
appropriate by the Agent, including suit in equity, action at law, or other
appropriate proceedings, whether for the specific performance (to the extent
permitted by law) of any covenant or agreement contained in this Agreement or in
any other Loan Document or in aid of the exercise of any power granted in this
Agreement or any other Loan Document or under applicable law.

(c) Set Off. Upon the occurrence and during the continuance of any Event of
Default, the Lenders may at any time and from time to time, without advance
notice to the Borrower (any requirement for such advance notice being expressly
waived by the Borrower) set off and apply against any and all of the Obligations
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Lenders to or
for the credit or the account of the Borrower and any property of any Borrower
from time to time in possession of the Lenders, irrespective of whether or not
the Agent or the Lenders shall have made any demand hereunder. The Borrower
hereby grants to the Lenders a Lien on all such deposits, indebtedness and
property as collateral security for the payment and performance of the
Obligations. If any Lender exercises the right of set off pursuant to this
Section, such Lender shall remit the proceeds thereof to the Agent to be applied
in accordance with Section 10.01.

ARTICLE IX. AGENCY PROVISIONS

9.01 Appointment of Agent. U.S. Bank is hereby appointed Agent hereunder and
under each of the other Loan Documents. Each Lender irrevocably authorizes U.S.
Bank to act as the Agent for such Lender. Agent shall not have any duties or
responsibilities except those expressly stated in the Loan Documents, nor any
fiduciary relationship with any Lender, and no implied covenants, functions,
duties, responsibilities, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against Agent by reason of this Agreement.

 

58



--------------------------------------------------------------------------------

9.02 Powers. Agent shall have and may exercise such powers hereunder as are
specifically delegated to Agent by the terms hereof, together with such powers
as are reasonably incidental thereto. Agent shall not have any implied duties to
Lenders, or any obligation to Lenders to take any action hereunder except action
specifically provided by this Agreement to be taken by Agent.

9.03 General Immunity of Agent. Neither Agent nor any of its directors,
officers, agents, or employees shall be liable to any Lender for any act or
failure to act with respect to their respective duties hereunder that does not
constitute gross negligence or willful misconduct.

9.04 No Responsibility for Loans, Recitals, etc. Agent and its directors,
officers, agents, and employees shall not be responsible to Lenders for any
recitals, reports, statements, warranties or representations herein or in any
other Loan Document or be bound to ascertain or inquire as to the performance or
observance of any of the terms of this Agreement.

9.05 Actions on Instructions of Required Lenders. Agent and its directors,
officers, agents, and employees shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with written instructions
executed by the Required Lenders, and such instructions and any act or failure
to act pursuant thereto shall be binding on all Lenders and on all holders of
Notes.

9.06 Employment of Agents and Counsel. Agent may execute any of their duties
hereunder by or through employees, agents, and attorneys-in-fact and shall not
be answerable to Lenders, except as to money or securities received by them or
their authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by them with reasonable care. Agent, at its own
expense, shall be entitled to advice of counsel concerning all matters
pertaining to the agency hereby created and its duties hereunder.

9.07 Reliance on Documents; Counsel. Agent shall be entitled to rely upon any
notice, consent, certificate, affidavit, letter, telegram, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by it, which counsel may be its employees.

9.08 Agent’s Reimbursement and Indemnification Rights. Lenders agree to
reimburse and indemnify Agent pro rata according to their applicable Commitment
percentages: (i) for any amounts not reimbursed by the Borrower for which Agent
is entitled to reimbursement by the Borrower under the Loan Documents, including
without limitation, fees and expenses incurred by Agent for its legal counsel,
(ii) for any other expenses incurred by Agent on behalf of the Lenders in
connection with the enforcement of the Loan Documents, and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against Agent in any way relating to or
arising out of this Agreement or any other document delivered in connection with
this Agreement or the transactions contemplated hereby

 

59



--------------------------------------------------------------------------------

or the enforcement of any of the terms hereof or of any such other documents;
provided, however, that no Lender shall be liable for any of the foregoing to
the extent arising from any act or failure to act of Agent that constitutes
gross negligence or willful misconduct with respect to its duties as Agent
hereunder.

9.09 Rights as a Lender. With respect to its Commitments, Loans made by it and
the Notes issued to it, Agent shall have the same rights and powers hereunder as
any Lender and may exercise the same as though it was not Agent and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include
Agent and in its individual capacity as a lender hereunder. Agent may accept
deposits from, lend money to, and generally engage in any kind of banking or
trust business with the Borrower or any Subsidiary or Affiliate of the Borrower
as if it were not Agent hereunder.

9.10 Independent Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
the initial financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents.

9.11 Successor Agents. Agent may resign at any time by giving written notice
thereof to Lenders and the Borrower. At the time of such resignation, Agent
shall have the right to assign its rights and delegate its associated
obligations as Agent under the Loan Documents to one or more other financial
institutions. If Agent resigns without assigning its rights and delegating its
associated obligations as Agent under the Loan Documents, then the Required
Lenders, with (absent the existence of an Event of Default) the consent of the
Borrower which shall not be unreasonably withheld, shall have the right to
appoint, on behalf of the Borrower and Lenders, a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring Agent
or giving notice of resignation, the retiring Agent may appoint, on behalf of
the Borrower and Lenders, a successor Agent. Such successor Agent shall be a
commercial bank having capital and retained earnings of at least $250,000,000.
Agent’s resignation shall not be effective until a successor Agent has been
appointed and accepts such appointment. Upon a successor Agent’s acceptance of
its appointment, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent as such,
and the resigning Agent shall be discharged from its duties and obligations as
Agent hereunder. After the resignation of Agent, the provisions of this Article
IX shall continue in effect for the resigning Agent’s benefit in respect of any
act or failure to act while it was Agent hereunder.

9.12 Notification of Lenders. Each Lender agrees to use its good faith efforts,
upon becoming aware of anything which would likely constitute a Material Adverse
Event, to promptly notify the Agent thereof. Agent shall promptly deliver to
each Lender copies of every written notice, demand, report (including any
financial report), or other writing which Agent gives to or receives from the
Borrower and which itself (i) constitutes, or which contains information about,
something that would likely constitute a Material Adverse Event with respect

 

60



--------------------------------------------------------------------------------

to the Obligations, or (ii) is otherwise delivered to Agent by the Borrower
pursuant to the Loan Documents and is deemed material information by Agent in
its sole discretion. Agent and its directors, officers, agents, and employees
shall have no liability to any Lender for failure to deliver any such item to
such Lender unless the failure constitutes gross negligence or willful
misconduct.

9.13 No Knowledge of Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless Agent has received written notice thereof
from a Lender or the Borrower referring to this Agreement and describing such
Default or Event of Default, or Agent otherwise has actual knowledge thereof. If
Agent receives such notice or otherwise acquires such actual knowledge, Agent
shall notify Lenders of the same, solicit advice from Lenders as to the
appropriate course of action, and take such action as is directed by the
Required Lenders; provided, however, that unless and until Agent has received
such directions, Agent may at its option take such actions as it deems
appropriate without the direction of the Required Lenders in circumstances where
the ability of Lenders to recover the Obligations may otherwise be materially
impaired.

9.14 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower or any
Guarantor, Agent (irrespective of whether the principal of the Loans or any
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, the Reimbursement Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent.
Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding.

9.15 Collateral Matters.

(a) Each Lender hereby irrevocably authorizes and directs Agent to enter into
the Loan Documents relating to Collateral for the benefit of such Lender. Each
Lender hereby

 

61



--------------------------------------------------------------------------------

agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth in Section 11.01, any action taken by
the Required Lenders, in accordance with the provisions of this Agreement or the
other Loan Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.
Agent is hereby authorized (but not obligated) on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to, an Event of Default, to take any action with respect to
any Collateral or Collateral Documents related thereto which may be necessary to
perfect and maintain perfected the Liens upon the Collateral granted pursuant to
such loan Documents.

(b) Each Lender hereby irrevocably authorizes Agent, at its option and in its
discretion,

(i) to release any lien on any property granted to or held by Agent under any
Loan Document (A) upon termination of the Aggregate Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (B) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, (C) if approved, authorized or ratified in writing by
all Lenders, or (D) in connection with any foreclosure sale or other disposition
of Collateral after the occurrence of an Event of Default; and

(ii) to subordinate any Lien on any property granted to or held by Agent under
any Loan Document to the holder of any Lien on such property that is permitted
by this Agreement or any other Loan Document.

Upon request by Agent at any time, each Lender will confirm in writing Agent’s
authority to release or subordinate its interest in particular types or items of
Collateral pursuant to this Section 9.15(b).

(c) Subject to (b) above, Agent shall (and is hereby irrevocably authorized by
each Lender to), execute such documents as may be necessary to evidence the
release or subordination of the Liens granted to Agent for the benefit of Agent
and the Lenders herein or pursuant hereto upon the applicable Collateral;
provided that (i) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to or create any liability
or entail any consequence other than the release or subordination of such Liens
without recourse or warranty and (ii) such release or subordination shall not in
any manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of Borrower or any Guarantor in respect of) all interests retained
by Borrower or any Guarantor, including the proceeds of the sale, all of which
shall continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, Agent shall be authorized to deduct all expenses reasonably incurred
by Agent from the proceeds of any such sale, transfer or foreclosure.

(d) Agent shall have no obligation whatsoever to any Lender or any other Person
to assure that the Collateral exists or is owned by Borrower or any other Person
or is

 

62



--------------------------------------------------------------------------------

cared for, protected or insured or that the Liens granted to Agent herein or in
any of the Collateral Documents or pursuant hereto or thereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to Agent in this
Section 9.15 or in any of the Loan Documents as they relate to the Collateral,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of the Lenders and that Agent shall have no duty or liability
whatsoever to the Lenders.

(e) The Lenders hereby appoint each other Lender as agent for the purpose of
perfecting the Lenders’ security interest in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession. Should any Lender
(other than Agent) obtain possession of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefore shall deliver
such Collateral to Agent or in accordance with Agent’s instructions.

ARTICLE X. PAYMENT CONVENTIONS

10.01 Pro Rata Payments. Except as otherwise specified herein: (a) each payment
on account of the principal of and interest on Loans, the fees described in
Section 2.11(a) and (b), and the Reimbursement Obligations as to which the
Lenders have funded their respective Participations which remain outstanding,
shall be made to the Agent for the account of the Lenders pro rata based on
their Applicable Revolving Commitment Percentages and (b) the Agent will
promptly distribute to the Lenders in immediately available funds payments
received in fully collected, immediately available funds from the Borrower.

10.02 Intraday Funding. Without limiting the provisions of Section 10.03, unless
the Borrower or any Lender has notified the Agent not later than 10:00 a.m. of
the Business Day before the date any payment (including in the case of Lenders
any Loan) to be made by it is due, that it does not intend to remit such
payment, the Agent may, in its discretion, assume that each Borrower or the
Lender, as the case may be, has timely remitted such payment in the manner
required hereunder and may, in its discretion and in reliance thereon, make
available such payment (or portion thereof) to the Person entitled thereto as
otherwise provided herein. If such payment was not in fact remitted to the Agent
in the manner required hereunder, then:

(a) If the Borrower fails to make such payment, each Lender shall forthwith on
demand repay to the Agent the amount of such assumed payment made available to
such Lender, together with interest thereon in respect of each day from and
including the date such amount was made available by the Agent to such Lender to
the date such amount is repaid to the Agent at the Federal Funds Rate; and

(b) If any Lender failed to make such payment, the Agent shall be entitled to
recover such corresponding amount forthwith upon the Agent’s demand therefore,
the Agent promptly shall notify the Borrower, and the Borrower shall promptly
repay such corresponding amount to the Agent in immediately available funds upon
receipt of such demand. Agent also

 

63



--------------------------------------------------------------------------------

shall be entitled to recover interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the Agent
to the Borrower to the date such corresponding amount is recovered by the Agent,
and (i) from such Lender at a rate per annum equal to the daily Federal Funds
Rate, or (ii) from the Borrower, at a rate per annum equal to the interest rate
applicable to the Loan which includes such corresponding amount. Until the Agent
shall recover such corresponding amount together with interest thereon, such
corresponding amount shall constitute a deficiency advance within the meaning of
Section 10.03. Nothing herein shall be deemed to relieve any Lender from its
obligations to fulfill its commitments hereunder or to prejudice any rights
which the Agent or the Borrower may have against any Lender as a result of any
default by such Lender hereunder.

10.03 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) the Commitment of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder;

(c) if any Swingline Loans shall be outstanding or any Letter of Credit
Outstandings shall exist at the time a Lender becomes a Defaulting Lender then:

 

  (i) all or any part of the unfunded participations in and commitments with
respect to such Swingline Loans or Letters of Credit shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Revolving Loan Commitment Percentage but only to the extent (x) that such
reallocation does not result in a non-Defaulting Lender being required to fund
Revolving Loans or participate in Letters of Credit in excess of its Revolving
Loan Commitment or Letter of Credit Commitment and (y) the conditions set forth
in Section 5.01 are satisfied at such time; provided, that the Letter of Credit
fees payable to the Lenders referenced in Section 2.11(b) shall be determined
taking into account such reallocation.

 

  (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay the outstanding Swingline Loans that were
not reallocated and (y) second, cash collateralize such Defaulting Lender’s
Applicable Revolving Commitment Percentage of the Letter of Credit Outstandings
for so long as such Letter of Credit Outstandings exist;

 

  (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Outstandings pursuant to clause (i) above, the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s Letter of
Credit Outstandings during the period such Defaulting Lender’s Letter of Credit
Outstandings is cash collateralized; and

 

64



--------------------------------------------------------------------------------

  (iv) if any Defaulting Lender’s Letter of Credit Outstandings is not cash
collateralized pursuant to clause (ii) above, then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all letter of
credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s Letter of Credit Outstandings shall be payable to the Issuing Lender
until such Letter of Credit Outstandings is cash collateralized;

(d) so long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue or modify any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by cash collateral provided by the
Borrower in accordance with Section 10.03(c); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Agent (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder, (ii) second, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Lender or Swingline
Lender hereunder, (iii) third, to the funding of any Revolving Loan or the
funding or cash collateralization of any participating interest in any Swingline
Loan or Letter of Credit in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Agent, (iv) fourth, if so determined by the Agent and the Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (v) fifth, to the payment of any amounts owing to
the Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (vi) sixth, if so determined by the Agent, distributed to
the Lenders other than the Defaulting Lender until the ratio of the outstanding
credit exposure of such Lenders to the aggregate outstanding exposure equals
such ratio immediately prior to the Defaulting Lender’s failure to fund any
portion of any Revolving Loans or participations in Letters of Credit or
Swingline Loans and (vii) seventh, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided, that if such payment is
a prepayment of the principal amount of any Revolving Loans or Reimbursement
Obligations in respect of draws under Letters of Credit with respect to which
the Issuing Lender has funded its participation obligations, such payment shall
be applied solely to prepay the Revolving Loans of, and Reimbursement
Obligations owed to, all Lenders that are not Defaulting Lenders pro rata prior
to being applied to the prepayment of any Revolving Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.

In the event that the Agent, the Borrower, the Issuing Lender and the Swingline
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Applicable Revolving
Commitment Percentage of all Lenders shall be readjusted to reflect the
inclusion of such Defaulting Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the Agent shall
determine may be necessary in order for such Lender to hold the Revolving Loans
in accordance with its Applicable Revolving Commitment Percentage.

 

65



--------------------------------------------------------------------------------

Nothing contained in the foregoing shall be deemed to constitute a waiver by the
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.

ARTICLE XI. MISCELLANEOUS

11.01 Amendments and Waivers. No modification, amendment or waiver of any
provision of any of the Loan Documents, including, without limitation, this
Agreement, and no consent to any departure therefrom by the Borrower, shall in
any event be effective unless the same shall be in writing and signed by Agent
on behalf of the Required Lenders or by the Required Lenders, and then such
waiver, amendment, modification or consent shall be effective only in the
specific instance and for the purpose for which given; provided, however, that
no such modification, amendment, waiver or consent shall, without the written
consent of all the Lenders (other than any Defaulting Lenders): (i) increase or
decrease the Commitment of a Lender, (ii) extend the Termination Date,
(iii) alter the stated maturity or principal amount of any Loan, the
amortization schedule for any Loan, or the rate of interest payable on any Loan,
the expiry date of any Letter of Credit or the maturity or amount of any other
payment required to be made under this Agreement, (iv) release any portion of
any collateral security which may be granted to the Agent for the pro rata
benefit of the Lenders for the Obligations except in connection with the
disposition of assets as allowed by Section 7.02(g) above, or (v) amend, modify
or waive the definition of Required Lenders; provided, further, that no
amendment, consent, modification or waiver shall affect the rights or duties of
the Agent under any of the Loan Documents, unless in writing and signed by the
Agent in addition to the Lenders required hereinabove to take such action. No
failure on the part of the Agent or any Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof or preclude
any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law. The Agent shall furnish to the Lenders a copy of any written
request from the Borrower for any amendment, waiver or consent, together with
any amendment to this Agreement.

11.02 Notices.

(a) General. All notices, requests, consents and other communications hereunder
shall be in writing and shall be hand delivered or sent by certified or
registered mail or courier service to the Borrower, the Agent, or the Lenders at
the “Address for Notices” set forth on the signature pages hereof; or to such
other address as may be designated by the Borrower, the Agent, or the Lenders by
written notice to each other. All notices, requests, consents and other
communications shall be deemed to have been given when received if hand
delivered, if mailed by certified or registered mail, postage prepaid, on the
third (3rd) day after such mailing, or if deposited with an expedited courier
service such as “Federal Express”, on the Business Day following such deposit,
in all cases, addressed to the respective address set forth on the signature
pages hereof or as may otherwise be designated in accordance herewith.

(b) Notices of Termination or Prepayment. Notices by the Borrower to the Agent
with respect to terminations or reductions of the Commitment pursuant to
Section 2.07, and notices of prepayment pursuant to Section 2.05 shall be
irrevocable and binding on the Borrower.

 

66



--------------------------------------------------------------------------------

11.03 No Waiver By Conduct; Remedies Cumulative. No course of dealing on the
part of the Agent or the Lenders, nor any delay or failure on the part of the
Agent or the Lenders in exercising any right, power or privilege hereunder or
under any other Loan Document shall operate as a waiver of such right, power or
privilege or otherwise prejudice the Agent’s or the Lenders’ rights and remedies
hereunder or under any other Loan Document; nor shall any single or partial
exercise thereof preclude any further exercise thereof or the exercise of any
other right, power or privilege. No right or remedy conferred upon or reserved
to the Agent or the Lenders under this Agreement or under any other Loan
Document, is intended to be exclusive of any other right or remedy, and every
right and remedy shall be cumulative and in addition to every other right or
remedy granted thereunder or now or hereafter existing under any applicable law.
Every right and remedy granted by this Agreement or under any other Loan
Document or by applicable law to the Agent or the Lenders may be exercised from
time to time and as often as may be deemed expedient by the Agent or the
Lenders.

11.04 Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, representations and warranties of the Borrower made herein or in any
certificate, report, financial statement or other document furnished by the
Borrower in connection with this Agreement or any other Loan Document shall be
deemed to have been relied upon by the Agent and the Lenders, notwithstanding
any investigation heretofore or hereafter made by the Agent or the Lenders, and
those covenants and agreements of the Borrower set forth in Section 11.05 shall
survive the repayment in full of the Obligations and the termination of the
Commitments.

11.05 Expenses; Indemnification. The Borrower agrees to pay, or reimburse the
Agent for the payment of, on demand, (a) the reasonable fees and expenses of
outside counsel to the Agent in connection with the preparation, execution,
delivery and administration of this Agreement and the consummation of the
transactions contemplated hereby, and in connection with advising the Agent as
to their rights and responsibilities with respect thereto, and in connection
with any amendments, waivers or consents in connection therewith, and (b) all
stamp and other taxes and fees payable or determined to be payable in connection
with the execution, delivery, filing or recording of this Agreement, the Notes
and the other Loan Documents and the consummation of the transactions
contemplated hereby, and any and all liabilities with respect to or resulting
from any delay in paying or omitting to pay such taxes or fees, and (c) all
reasonable costs and expenses of the Agent and the Lenders (including reasonable
fees and expenses of counsel and whether incurred through negotiations, legal
proceedings or otherwise) in connection with any Default or Event of Default or
the enforcement of, or the exercise or preservation of any rights under, this
Agreement or any other Loan Document or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement. The
Borrower further agrees to indemnify the Agent and the Lenders for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever (including
reasonable attorneys’ fees) which may be imposed on, incurred by or asserted
against the Agent or the Lenders in any way relating to or arising out of their
duties under this Agreement or any other Loan Documents or the

 

67



--------------------------------------------------------------------------------

transactions contemplated hereby (excluding, unless a Default or an Event of
Default has occurred and is continuing, normal administrative costs and expenses
incident to the performance of their duties hereunder); provided however, that
the Borrower shall not be liable for any of the foregoing to the extent they
arise from the gross negligence or willful misconduct of the Agent or the
Lenders. Borrower and its Subsidiaries, taken as a whole, will not be obligated
under this Section 11.05 or any indemnification provision of any Guaranty or
Subsidiary Security Agreement or any other agreement delivered by Borrower or a
Subsidiary pursuant to this Agreement for (i) more than one firm of attorneys
(together with local counsel from other firms, if reasonably necessary)
representing Agent and all Lenders on any matter for which indemnification is
sought, or (ii) any disputes or claims between the Agent and any one or more of
the Lenders or between any Lender with one or more other Lenders.

11.06 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that the Borrower may not assign their rights or obligations
hereunder or under the Notes and the Lenders shall not be obligated to make any
Loan hereunder to any person other than the Borrower.

11.07 Assignments and Participations.

(a) Permitted Assignments. At any time after the Closing Date, any Lender may
assign to one or more banks or financial institutions all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Notes payable to it), provided that the terms of assignment satisfy the
following requirements (the “Assignment and Acceptance”):

(i) The Agent shall have accepted the assignment and, absent the existence of an
Event of Default, the Borrower shall have consented to the assignment, which
acceptance and consent shall not be unreasonably withheld or delayed.

(ii) Each such assignment shall be of a constant, and not a varying, percentage
of all of the assigning Lender’s rights and obligations under this Agreement.

(iii) For each assignment involving the issuance and transfer of Notes, the
assigning Lender, the assignee thereunder, Borrower and Agent shall execute an
Assignment and Acceptance in the form attached hereto as Exhibit F.

(iv) The minimum Commitment which shall be assigned (which shall include the
applicable portion of the assigning Lender’s Commitment) is $1,000,000 or such
lesser amount which constitutes such Lender’s entire Commitment; provided,
however, that no such minimum shall apply between a Lender and its Affiliates.

(v) The assignee shall have an office located in the United States.

(b) Consequences and Effect of Assignments.

(i) From and after the effective date specified in any Assignment and
Acceptance, the assignee shall be deemed and treated as a party to this
Agreement and, to

 

68



--------------------------------------------------------------------------------

the extent that rights and obligations hereunder and under the Notes held by the
assignor have been assigned or negotiated to the assignee pursuant to such
Assignment and Acceptance, to have the rights and obligations of a Lender
hereunder as fully as if such assignee had been named as a Lender in this
Agreement and of a holder of such Notes, and the assignor shall, to the extent
that rights and obligations hereunder or under such Notes have been assigned or
negotiated by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its future obligations under this Agreement.

(ii) By executing and delivering an Assignment and Acceptance, the assignor
thereunder and the assignee confirm to and agree with each other and the other
parties hereto as follows: (i) the assignment made under such Assignment and
Acceptance is made under such Assignment and Acceptance without recourse;
(ii) such assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of their Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements of Borrower, and such other Loan
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, such assignor, or any other Lender, and based on such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender and a
holder of a Note.

(c) Assignment Fee. Any Lender which makes an assignment shall pay to the Agent
a one-time administrative fee of $3,500, which shall not be reimbursed by
Borrower.

(d) Agent to Retain Copies of Assignments and Acceptances. Agent shall maintain
a copy of each Assignment and Acceptance delivered to and accepted by it.

(e) Notice to Borrower of Assignment. Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and the other parties thereto as
aforesaid, if Agent accepts the assignment contemplated thereby, Agent shall
give prompt notice thereof to Borrower. Subject to the Borrower’s consent to the
assignment contemplated thereby if there is no Event of Default hereunder, which
consent shall not be unreasonable withheld, Borrower shall execute and deliver
replacement Notes to the assignor and assignee as requested by Agent and
necessary to give effect to the assignment. Upon its receipt of such Notes,
assignor shall mark its old Note paid or cancelled and shall return the same to
the Borrower.

(f) Sale of Participations. Each Lender may, at its own cost, sell
participations to one or more banks or other entities as to all or a portion of
its rights and obligations under this Agreement provided that the terms of sale
satisfy the following requirements:

(i) Such Lender’s obligations under this Agreement shall remain unchanged.

 

69



--------------------------------------------------------------------------------

(ii) Such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations.

(iii) Such Lender shall remain the holder of any Notes issued to it for the
purpose of this Agreement.

(iv) Such participations shall be in a minimum amount of $1,000,000; provided,
however, that no such minimum amount shall apply between any Lender and its
Affiliates.

(v) Borrower, Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and with regard to Loans and payments to be
made under this Agreement. Participation agreements between a Lender and its
participants may, however, provide that such Lender will obtain the approval of
such participant prior to such Lender agreeing to any amendment or waiver of any
provisions of this Agreement which would require the consent of all of the
Lenders under Section 11.01 of this Agreement.

The sale of any such participations which require Borrower to file a
registration statement with the Securities Exchange Commission or under the
securities laws of any state shall not be permitted.

(g) Assignments to Affiliates. Notwithstanding anything in Section 11.07 to the
contrary, any Lender may assign all or any portion of its interest in the Loans
to its Affiliate without the acceptance or consent of Agent or Borrower and
without payment of any fees.

11.08 Disclosure of Information. The Borrower authorizes the Agent and the
Lenders to disclose to any participant or assignee of the Lenders consented to
by the Borrower as provided in Section 11.07 or to any successor of any Lender
(each, a “Transferee”) and any prospective Transferee any and all financial and
other information in the Agent’s or the Lenders’ possession concerning the
Borrower which has been delivered to the Agent or the Lenders by the Borrower
pursuant to this Agreement or the other Loan Documents or which has been
received by the Agent or the Lenders in connection with its credit evaluation of
the Borrower prior to entering into this Agreement. All such information given
to a Transferee shall be treated by such Transferee as confidential and shall
not be disclosed by such Transferee to any third party or used for any purpose
other than to evaluate the Borrower.

11.09 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart. Any party to this Agreement may execute the same
and return the executed page(s) to Agent by

 

70



--------------------------------------------------------------------------------

facsimile transmission, and said facsimile signature shall be binding on and
enforceable against such party in the same manner as if said signature were an
original. Any party executing this Agreement by facsimile shall promptly
thereafter provide Agent with original signature pages.

11.10 Governing Law.

(a) General. This Agreement is a contract made under, and shall be governed by
and construed in accordance with, the laws of the State of Kansas applicable to
contracts made and to be performed entirely within such State and without giving
effect to choice of law principles of such State. The Borrower further agrees
that any legal action or proceeding with respect to this Agreement or any other
Loan Document or the transactions contemplated hereby may be brought in any
state court of the State of Kansas sitting in Johnson County, Kansas or in any
federal court of the United States of America sitting in the Eastern District of
Kansas, and the Borrower hereby submits to and accepts generally and
unconditionally the jurisdiction of those courts with respect to its person and
property.

(b) Suit in Other Jurisdictions. Nothing in Section 11.10(a) shall affect the
right of the Agent or the Lenders to serve legal process in any other manner
permitted by law or affect the right of the Agent or the Lenders to bring any
action or proceeding against the Borrower or its property in the courts of any
other jurisdictions.

(c) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any service of process (whether
from service or notice, or otherwise) with respect to itself or its property,
the Borrower hereby irrevocably waives such immunity in respect of its
obligations under this Agreement, the Notes and the other Loan Documents.

11.11 Table of Contents and Headings. The table of contents and the headings of
the various Articles, Sections and paragraphs hereof are for the convenience of
reference only and shall in no way modify any of the terms or provisions hereof.

11.12 Construction of Certain Provisions. If any provision of this Agreement
refers to any action to be taken by any person, or which such person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such person, whether or not expressly
specified in such provision.

11.13 Integration and Severability. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Borrower, the Agent
and the Lenders, and supersede all prior agreements and understandings relating
to the subject matter hereof. In case any one or more of the obligations of the
Borrower under this Agreement or any other Loan Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining obligations of the Borrower shall not in any way
be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Borrower under this Agreement or any
other Loan Document in any other jurisdiction.

11.14 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact

 

71



--------------------------------------------------------------------------------

that it would be permitted by an exception to, or would be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default or any event or condition which with notice or lapse of
time, or both, could become such a Default or an Event of Default if such action
is taken or such condition exists.

11.15 Interest Rate Limitation. Notwithstanding any provisions of this Agreement
or any other Loan Document, in no event shall the amount of interest paid or
agreed to be paid by the Borrower exceeds an amount computed at the highest rate
of interest permissible under applicable law. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any other Loan
Document at the time performance of such provision shall be due, shall involve
exceeding the interest rate limitation validly prescribed by law which a court
of competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligations to be fulfilled shall be reduced to an amount computed at the
highest rate of interest permissible under applicable law, and if for any reason
whatsoever the Lenders shall ever receive as interest an amount which would be
deemed unlawful under such applicable law such interest shall be automatically
applied to the payment of principal of the Loans outstanding hereunder (whether
or not then due and payable) and not to the payment of interest, or shall be
refunded to the Borrower if such principal and all other Obligations of the
Borrower to the Lenders have been paid in full.

11.16 Limitation of Liability. Neither the Agent, the Lenders nor any of their
Affiliates, directors, officers, agents, attorneys or employees shall be liable
to the Borrower or any of the Borrower’s Affiliates for any action taken, or
omitted to be taken, by it or them or any of them under this Agreement or any
other Loan Document or in connection herewith or therewith, except that no
person shall be relieved of any liability imposed by law for gross negligence or
willful misconduct. No claim may be made by the Borrower or any of the
Borrower’s Affiliates against the Agent, the Lenders, or any of their
Affiliates, directors, officers, agents, attorneys or employees, for any
special, indirect or consequential damages in respect of any breach or wrongful
conduct (whether the claim is based on contract or tort or duty imposed by law)
arising out of or related to this Agreement or any other Loan Document, or the
transactions contemplated hereby or thereby, or any act, omission or event
occurring in connection herewith or therewith, other than reasonable attorneys’
fees and costs incurred in connection with the successful enforcement by the
Borrower or any of the Borrower’s Affiliates of their rights under this
Agreement. The Borrower, on its own behalf and on behalf of its Affiliates,
hereby waives, releases and agrees not to sue upon any claim for any such
damages, other than reasonable attorneys’ fees and costs as aforesaid, whether
or not accrued, and whether or not known or suspected to exist in their favor.

11.17 Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent

 

72



--------------------------------------------------------------------------------

to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

11.18 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Act”)), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
Borrower in accordance with the Act.

11.19 WAIVER OF JURY TRIAL. THE AGENT, THE LENDERS AND THE BORROWER, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES OR
ANY OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF THEM. NEITHER THE AGENT, THE LENDERS NOR THE BORROWER
SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN
WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE
BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE AGENT, THE LENDERS OR THE
BORROWER EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF THEM.

11.20 NO ORAL AGREEMENTS. THIS IS THE FINAL EXPRESSION OF THE CREDIT AGREEMENT
BETWEEN THE BORROWER, THE AGENT AND THE LENDERS AND SUCH WRITTEN CREDIT
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL AGREEMENT OR OF
A CONTEMPORANEOUS ORAL CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT AND
LENDERS.

 

73



--------------------------------------------------------------------------------

ANY ADDITIONAL NON-STANDARD TERMS OF THE CREDIT AGREEMENT AND THE REDUCTION TO
WRITING OF ANY PREVIOUS ORAL CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT
AND LENDERS IS SET FORTH IN THE SPACE BELOW:

NONE

BORROWER, THE AGENT AND LENDERS AFFIRM THAT NO UNWRITTEN ORAL CREDIT AGREEMENT
BETWEEN THEM EXISTS.

 

Please initial  

 

 

 

 

 

  Borrower   Agent   U.S. Bank  

 

 

 

    BOKF   Enterprise    

 

 

 

    Pulaski   United  

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of this 23rd day of July, 2014, which shall be the date inserted by
the Agent when the Agent has received counterparts of this Agreement executed by
each of the parties hereto, notwithstanding the date first above written or the
date this Agreement is executed by any of the parties hereto on the following
signature pages.

 

    BORROWER: Address for Notices:     QC HOLDINGS, INC.,     a Kansas
corporation 9401 Indian Creek Parkway,       Suite 1500       Overland Park, KS
66210     By:  

/s/ Douglas E. Nickerson

Attn: Chief Financial Officer       Douglas E. Nickerson Telephone: (913)
234-5100       Chief Financial Officer

Telecopy:   (913) 234-5500      



--------------------------------------------------------------------------------

AGENT: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Colleen S. Hayes

  Colleen S. Hayes   Vice President

Address for Notice:

U.S. Bank National Association

Kansas City Metro Commercial Middle Market

9900 West 87th Street

Overland Park, KS 66212

Attention: Colleen S. Hayes

Telephone: (913) 652-5158

Telecopy: (913) 652-5111



--------------------------------------------------------------------------------

LENDERS: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Colleen S. Hayes

  Colleen S. Hayes   Vice President

Address for Notice:

U.S. Bank National Association

Kansas City Metro Commercial Middle Market

9900 West 87th Street

Overland Park, KS 66212

Attention: Colleen S. Hayes

Telephone: (913) 652-5158

Telecopy: (913) 652-5111



--------------------------------------------------------------------------------

Address for Notice:     BOKF, NA d/b/a/ BANK OF KANSAS CITY Bank of Kansas City
    By:  

/s/ Bryan W. Palmer

7500 College Blvd.     Name:   Bryan W. Palmer Suite 1450     Title:   Assistant
Vice President Overland Park, KS 66210       Attention: Bryan W. Palmer      
Telephone: (913) 307-1649      

Telecopy:   (913) 234-6603      



--------------------------------------------------------------------------------

Address for Notice:     ENTERPRISE BANK & TRUST Enterprise Bank & Trust     By:
 

/s/ Kevin M. Antes

12695 Metcalf Ave.     Name:   Kevin M. Antes Overland Park, KS 66213     Title:
  Vice President Attention: Kevin M. Antes       Telephone: (913) 234-6470      

Telecopy:   (314) 810-1079      



--------------------------------------------------------------------------------

Address for Notice:     PULASKI BANK Pulaski Bank     By:  

/s/ Jason P. Conaway

12300 Olive Blvd.     Name:   Jason P. Conaway St. Louis, MO 63141     Title:  
Vice President Attention: Jim Howard       Telephone: (314) 317-4906      

Telecopy:  

 

     



--------------------------------------------------------------------------------

Address for Notice:     UNITED COMMUNITY BANK United Community Bank     By:  

/s/ Allen K. Schmale

301 N. Main Street     Name:   Allen K. Schmale Chatham, IL 62629     Title:  
Executive Vice President/Chief Credit Attention: Allen Schmale       Officer
Telephone: (217) 483-2491      

Telecopy:   (217) 547-3022      



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REVOLVING NOTE

PROMISSORY NOTE

(Revolving Loan)

 

$            Overland Park, Kansas    July 23, 2014

FOR VALUE RECEIVED, THE UNDERSIGNED (“Borrower”), hereby promises to pay, as
provided in the Agreement (as defined below), to the order of
                     (the “Lender”), in its individual capacity, at the office
of U.S. BANK NATIONAL ASSOCIATION, as agent for the Lenders (the “Agent”), 9900
West 87th Street, Overland Park, KS 66212 (or at such other place or places as
the Agent may designate in writing) at the times set forth in the Third Amended
and Restated Credit Agreement dated as of July 23, 2014 among the Borrower, the
lenders party thereto (collectively, the “Lenders”) and the Agent (as amended
from time to time, the “Agreement”), in lawful money of the United States of
America, in immediately available funds, the principal amount of
                     and     /100 DOLLARS ($        ) or, if less than such
principal amount, the aggregate unpaid principal amount of the Revolving Loans
made by the Lender to the Borrower pursuant to the Agreement on the Termination
Date or such earlier date as may be required pursuant to the terms of the
Agreement, and to pay interest from the date hereof on the unpaid principal
amount hereof, in like money, at said office, on the dates and at the rates
provided in Article II of the Agreement. All or any portion of the principal
amount of the Revolving Loans may be prepaid or required to be prepaid as
provided in the Agreement. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

If payment of all sums due hereunder is accelerated under the terms of the
Agreement or under the terms of the other Loan Documents executed in connection
with the Agreement, the then remaining principal amount and accrued but unpaid
interest thereon evidenced by this Note shall become immediately due and
payable, without presentation, demand, protest or notice of any kind, all of
which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees, and interest due
thereon at the rates set forth in the Agreement.

Interest hereunder shall be computed as provided in the Agreement.

This Note is one of the Revolving Loan Notes referred to in the Agreement and is
issued pursuant to and entitled to the benefits and security of the Agreement,
to which reference is hereby made for a more complete statement of the terms and
conditions upon which the Revolving Loans evidenced hereby were or are made and
are to be repaid. This Note is subject to certain restrictions on transfer or
assignment as provided in the Agreement.

 

A-1



--------------------------------------------------------------------------------

All persons bound on this obligation, whether primarily or secondarily liable as
principals, sureties, guarantors, endorsers or otherwise, hereby waive to the
full extent permitted by law: (i) all defenses based on suretyship or impairment
of collateral, (ii) the benefits of all provisions of law for stay or delay of
execution or sale of property or other satisfaction of judgment against any of
them on account of liability hereon until judgment be obtained and execution
issued against any other of them and returned satisfied or until it can be shown
that the maker or any other party hereto had no property available for the
satisfaction of the debt evidenced by this instrument, or until any other
proceedings can be had against any of them, and (iii) their right, if any, to
require the holder hereof to hold as security for this Note any collateral
deposited by any Persons as security. Protest, notice of protest, notice of
dishonor, diligence or any other formality are hereby waived by all parties
bound hereon.

IN WITNESS WHEREOF, the Borrower has caused this Note to be made, executed and
delivered by its duly authorized representative as of the date and year first
above written, all pursuant to authority duly granted.

 

QC HOLDINGS, INC., a Kansas corporation By:  

 

  Douglas E. Nickerson   Chief Financial Officer

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWINGLINE NOTE

PROMISSORY NOTE

(Swingline Loan)

 

$5,000,000.00    Overland Park, Kansas    July 23, 2014

FOR VALUE RECEIVED, THE UNDERSIGNED (“Borrower”), hereby promises to pay, as
provided in the Agreement (as defined below), to the order of U.S. BANK NATIONAL
ASSOCIATION (the “Lender”), in its individual capacity, at 9900 West 87th
Street, Overland Park, KS 66212 (or at such other place or places as the Lender
may designate in writing) at the times set forth in the Third Amended and
Restated Credit Agreement dated as of July 23, 2014 among the Borrower, the
lenders party thereto (collectively, the “Lenders”) and U.S. Bank National
Association, as agent (as amended from time to time, the “Agreement”), in lawful
money of the United States of America, in immediately available funds, the
principal amount of Five Million and NO/100 DOLLARS ($5,000,000) or, if less
than such principal amount, the aggregate unpaid principal amount of the
Swingline Loans made by the Lender to the Borrower pursuant to the Agreement on
the Termination Date or such earlier date as may be required pursuant to the
terms of the Agreement, and to pay interest from the date hereof on the unpaid
principal amount hereof, in like money, at said office, on the dates and at the
rates provided in Article II of the Agreement. All or any portion of the
principal amount of the Swingline Loans may be prepaid or required to be prepaid
as provided in the Agreement. All capitalized terms not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

If payment of all sums due hereunder is accelerated under the terms of the
Agreement or under the terms of the other Loan Documents executed in connection
with the Agreement, the then remaining principal amount and accrued but unpaid
interest thereon evidenced by this Note shall become immediately due and
payable, without presentation, demand, protest or notice of any kind, all of
which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees, and interest due
thereon at the rates set forth in the Agreement.

Interest hereunder shall be computed as provided in the Agreement.

This Note is the Swingline Note referred to in the Agreement and is issued
pursuant to and entitled to the benefits and security of the Agreement, to which
reference is hereby made for a more complete statement of the terms and
conditions upon which the Swingline Loans evidenced hereby were or are made and
are to be repaid. This Note is subject to certain restrictions on transfer or
assignment as provided in the Agreement.

 

B-1



--------------------------------------------------------------------------------

All persons bound on this obligation, whether primarily or secondarily liable as
principals, sureties, guarantors, endorsers or otherwise, hereby waive to the
full extent permitted by law: (i) all defenses based on suretyship or impairment
of collateral, (ii) the benefits of all provisions of law for stay or delay of
execution or sale of property or other satisfaction of judgment against any of
them on account of liability hereon until judgment be obtained and execution
issued against any other of them and returned satisfied or until it can be shown
that the maker or any other party hereto had no property available for the
satisfaction of the debt evidenced by this instrument, or until any other
proceedings can be had against any of them, and (iii) their right, if any, to
require the holder hereof to hold as security for this Note any collateral
deposited by any Persons as security. Protest, notice of protest, notice of
dishonor, diligence or any other formality are hereby waived by all parties
bound hereon.

IN WITNESS WHEREOF, the Borrower has caused this Note to be made, executed and
delivered by its duly authorized representative as of the date and year first
above written, all pursuant to authority duly granted.

 

QC HOLDINGS, INC., a Kansas corporation By:  

 

  Douglas E. Nickerson   Chief Financial Officer

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

UNLIMITED CONTINUING GUARANTY

THIS UNLIMITED CONTINUING GUARANTY (this “Guaranty Agreement”), dated as of
             , 20    , is made by                     , a                     
(each individually a “Guarantor” and collectively, the “Guarantors”), for the
benefit of U.S. BANK NATIONAL ASSOCIATION, a national banking association
organized and existing under the laws of the United States, as agent (in such
capacity, the “Agent”) for each of the lenders (the “Lenders”) now or hereafter
party to the Third Amended and Restated Credit Agreement (as defined below). All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Third Amended and Restated Credit Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, the Lenders have previously provided to QC Holdings, Inc., a Kansas
corporation (“Borrower”) revolving credit (which includes provisions permitting
the issuance of letters of credit), swingline and term loan facilities pursuant
to the terms of that certain Third Amended and Restated Credit Agreement dated
as of July 23, 2014, among the Borrower, the Agent and the Lenders (as from time
to time amended, modified, supplemented or restated, the “Third Amended and
Restated Credit Agreement”); and

WHEREAS, each Guarantor is owned, directly or indirectly, by Borrower and will
materially benefit from the Loans made and the Letters of Credit issued and to
be issued, under the Third Amended and Restated Credit Agreement to Borrower;
and

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Third Amended and Restated Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Third Amended and Restated
Credit Agreement by the Agent and the Lenders was the obligation of the Borrower
to cause each Guarantor to enter into this Guaranty Agreement; and

WHEREAS, the Lenders are unwilling to extend and/or maintain the credit
facilities provided under the Loan Documents unless each Guarantor enters into
this Guaranty Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Guaranty. Each Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees, on a joint and several basis, to the Agent for the
benefit of the Lenders the payment and performance in full of the Borrower’s
Liabilities (as defined below). For all

 

C-1



--------------------------------------------------------------------------------

purposes of this Guaranty Agreement, “Borrower’s Liabilities” means: (a) the
Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Third Amended and Restated Credit Agreement, the Notes, and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from the Borrower to the Agent or any one or more of the Lenders,
including principal, interest, premiums and fees (including, but not limited to,
loan fees and attorneys’ fees and expenses); (b) the Borrower’s prompt, full and
faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
the Borrower under the Third Amended and Restated Credit Agreement and all other
Loan Documents; and (c) the Borrower’s prompt payment in full, when due or
declared due and at all such times, of any obligations now or hereafter arising
under any interest rate or currency swap, rate cap or similar transaction (the
“Hedge Agreements”). The Guarantors’ obligations to the Agent and the Lenders
under this Guaranty Agreement are hereinafter referred to as the “Guarantors’
Obligations”. Notwithstanding the foregoing, the liability of each Guarantor
with respect to the Guarantors’ Obligations shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to challenge under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.

Each Guarantor agrees that it is directly and primarily liable on a joint and
several basis (subject to the limitation in the immediately preceding sentence)
for the Borrower’s Liabilities.

The Guarantors’ Obligations are secured by various security instruments referred
to in the Third Amended and Restated Credit Agreement, including without
limitation the Subsidiary Security Agreement.

2. Payment. If the Borrower shall default in payment or performance of the
Borrower’s Liabilities, whether principal, interest, premium, fee (including,
but not limited to, loan fees and attorneys’ fees and expenses), or otherwise,
when and as the same shall become due, and after expiration of any applicable
grace period, whether according to the terms of the Third Amended and Restated
Credit Agreement, by acceleration, or otherwise, or upon the occurrence and
during the continuance of any Event of Default under the Third Amended and
Restated Credit Agreement, then each Guarantor will, upon demand thereof by the
Agent, fully pay to the Agent, for the benefit of the Lenders, subject to any
restriction on the Guarantors’ Obligations set forth in Section 1 hereof, an
amount equal to all the Borrower’s Liabilities then due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all security instruments to
which it is a party by reason of:

(a) any lack of legality, validity or enforceability of the Third Amended and
Restated Credit Agreement, of any of the Notes, of any other Loan Document, or
of any other agreement or instrument creating, providing security for, or

 

C-2



--------------------------------------------------------------------------------

otherwise relating to any of the Guarantors’ Obligations, the Borrower’s
Liabilities, or any other guaranty of any of the Borrower’s Liabilities (the
Loan Documents and all such other agreements and instruments being collectively
referred to as the “Related Agreements”);

(b) any exercise of any right or power under any of the Related Agreements, any
failure or omission to enforce any right conferred thereby, or any waiver of any
covenant or condition therein provided;

(c) any permitted acceleration of the maturity of the Borrower’s Liabilities, of
the Guarantors’ Obligations, or of any other obligations or liabilities of any
Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for the Borrower’s
Liabilities, for any of the Guarantors’ Obligations, or for any other
obligations or liabilities of any Person under any of the Related Agreements;

(e) any dissolution of any Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of Borrower or any Guarantor or any
other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, and any acceptance of late
or partial payments under, the Third Amended and Restated Credit Agreement, any
of the Notes or any other Loan Document or any other Related Agreement, in whole
or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Borrower’s Liabilities;

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Third Amended
and Restated Credit Agreement, any other Loan Document or any other Related
Agreement, including without limitation any term pertaining to the payment or
performance of the Borrower’s Liabilities, any of the Guarantors’ Obligations,
or any of the obligations or liabilities of any party to any other Related
Agreement; and

(i) any other circumstance whatsoever (with or without notice to or knowledge of
Guarantor) which may or might in any manner or to any extent vary the risks of
Guarantor, or might otherwise constitute a legal or equitable defense available
to, or discharge of, a surety or a guarantor, including without limitation any
right to require or claim that resort be had to the Borrower or any other
Guarantor or to any collateral in respect of the Borrower’s Liabilities or
Guarantors’ Obligations.

 

C-3



--------------------------------------------------------------------------------

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment as herein provided.

4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Borrower’s Liabilities, or the rights of any
Secured Party with respect thereto as against any Borrower, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by the
Borrower of any or all of the Borrower’s Liabilities.

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Borrower’s Liabilities, at the Agent’s election and without notice thereof or
demand therefor, the Guarantors’ Obligations shall immediately be and become due
and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 23 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Borrower, to the payment in full of the Borrower’s
Liabilities, and (ii) of every other Guarantor (an “obligated guarantor”), to
the payment in full of the Guarantors’ Obligations of such obligated guarantor.
All amounts due under such subordinated debts, liabilities, or obligations
shall, upon the occurrence and during the continuance of an Event of Default, be
collected and, upon request by the Agent, paid over forthwith to the Agent for
the benefit of the Lenders on account of the Borrower’s Liabilities, the
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Guarantor as agent
and bailee of the Agent and the Lenders separate and apart from all other funds,
property and accounts, of such Guarantor.

7. Suits. In the event there shall occur and be continuing an Event of Default,
each Guarantor from time to time shall pay to the Agent for the benefit of the
Lenders, on demand, at the Agent’s place of business set forth in the Third
Amended and Restated Credit Agreement or such other address as the Agent shall
give notice of to Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the Agent may
proceed to suit against each Guarantor. At the Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Agent against each
Guarantor, whether or not suit has been commenced against the Borrower, any
other Guarantor, or any other Person and whether or not the Agent has taken or
failed to take any other action to collect all or any portion of the Borrower’s
Liabilities or have taken or failed to take any actions against any collateral
securing payment or performance of all or any portion of the Borrower’s
Liabilities, and irrespective of any event, occurrence, or condition described
in Section 3 hereof.

 

C-4



--------------------------------------------------------------------------------

8. Set-Off and Waiver. Each Guarantor waives any right to assert against any
Secured Party as a defense, counterclaim, set-off, recoupment or cross claim,
any defense (legal or equitable) or other claim which such Guarantor may now or
at any time hereafter have against Borrower or any Secured Party (with respect
to Secured Party, this waiver shall not apply to a defense, counterclaim
set-off, recoupment or cross claim arising solely out of Secured Party’s gross
negligence or willful misconduct) without waiving any additional defenses,
set-offs, counterclaims or other claims otherwise available to such Guarantor.
Each Guarantor agrees that each Secured Party shall have a lien for all the
Guarantors’ Obligations upon all deposits or deposit accounts, of any kind, or
any interest in any deposits or deposit accounts, now or hereafter pledged,
mortgaged, transferred or assigned to such Secured Party or otherwise in the
possession or control of such Secured Party for any purpose (other than solely
for safekeeping) for the account or benefit of such Guarantor, including any
balance of any deposit account or of any credit of such Guarantor with the
Secured Party, whether now existing or hereafter established, and hereby
authorizes each Secured Party from and after the occurrence of an Event of
Default at any time or times with or without prior notice to apply such balances
or any part thereof to such of the Guarantors’ Obligations to the Agent and the
Lenders then due and in such amounts as provided for in the Third Amended and
Restated Credit Agreement. For the purposes of this Section 8, all remittances
and property shall be deemed to be in the possession of the Agent or a Lender as
soon as the same may be put in transit to it by mail or carrier or by other
bailee.

9. Waiver of Notice; Subrogation.

(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or extending credit
to or for the benefit of Borrower, whether pursuant to the Third Amended and
Restated Credit Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof, (iii) presentment, demand, default,
non-payment, partial payment and protest, and (iv) any other event, condition,
or occurrence described in Section 3 hereof.

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantors’ Obligations under this Guaranty Agreement may be enforced by
the Agent on behalf of the Lenders upon demand by the Agent to such Guarantor
without the Agent being required, such Guarantor expressly waiving to the extent
permitted by law any right it may have to require the Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other Guarantor of the Borrower’s Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Agent or any Lender or other party to a Related
Agreement by Borrower, any other Guarantor or any

 

C-5



--------------------------------------------------------------------------------

other Person on account of the Borrower’s Liabilities or any guaranty thereof,
IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH GUARANTOR THAT
DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE AGENT, AND THE
PROVISIONS HEREOF ENFORCED BY THE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE THIRD AMENDED AND RESTATED
CREDIT AGREEMENT.

(c) Each Guarantor further agrees with respect to this Guaranty Agreement that
it shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to security for the Borrower’s Liabilities unless and
until 93 days immediately following the Termination Date shall have elapsed
without the filing or commencement, by or against Borrower or Guarantor, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to Borrower or Guarantor or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by any Guarantor against
the estate of Borrower or Guarantor within the meaning of Section 101 of the
Bankruptcy Code, in the event of a subsequent case involving any other Borrower
or Guarantor. If an amount shall be paid to Guarantor on account of such rights
at any time prior to termination of this Guaranty Agreement in accordance with
the provisions of Section 23 hereof, such amount shall be held in trust for the
benefit of the Agent and the Lenders and shall forthwith be paid to the Agent,
for the benefit of the Lenders, to be credited and applied upon the Guarantors’
Obligations, whether matured or unmatured, in accordance with the terms of the
Third Amended and Restated Credit Agreement or otherwise as the Agent may elect.
The agreements in this subsection shall survive repayment of all of the
Guarantors’ Obligations, the termination or expiration of this Guaranty
Agreement in any manner, including but not limited to termination in accordance
with Section 23 hereof, and occurrence of the Termination Date.

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 23 hereof. Any claim or claims that
the Agent or the Lenders may at any time hereafter have against any Guarantor
under this Guaranty Agreement may be asserted by the Agent for itself or on
behalf of the Lenders by written notice directed to such Guarantor in accordance
with Section 25 hereof.

11. Representations, Warranties and Covenants. Each Guarantor warrants and
represents to the Agent, for the benefit of the Lenders that it is duly
authorized to execute, deliver and perform this Guaranty Agreement; that this
Guaranty Agreement has been duly executed and delivered on behalf of such
Guarantor by its duly authorized representatives; that this Guaranty Agreement
is legal, valid, binding and enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency,

 

C-6



--------------------------------------------------------------------------------

reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that such
Guarantor’s execution, delivery and performance of this Guaranty Agreement do
not violate or constitute a breach of any of its organizational documents, any
agreement or instrument to which such Guarantor is a party, or any law, order,
regulation, decree or award of any governmental authority or arbitral body to
which it or its properties or operations is subject.

12. Expenses. Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including attorneys’ fees, incurred
by any Secured Party in connection with the enforcement of this Guaranty
Agreement, whether or not suit be brought.

13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Borrower’s Liabilities
is rescinded or must be restored for any reason.

14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Agent, for the benefit of the Lenders, as Guarantor’s
attorney-in-fact for the purposes of carrying out the provisions of this
Guaranty Agreement and taking any action and executing any instrument which the
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment is coupled with an interest and is irrevocable; provided, that the
Agent shall have and may exercise rights under this power of attorney only upon
the occurrence and during the continuance of an Event of Default.

15. Reliance. Each Guarantor represents and warrants to the Agent, for the
benefit of the Lenders, that: (a) such Guarantor has adequate means to obtain on
a continuing basis (i) from the Borrower, information concerning the Borrower
and the Borrower’s financial condition and affairs and (ii) from other reliable
sources, such other information as it deems material in deciding to provide this
Guaranty Agreement (“Other Information”’), and has full and complete access to
the Borrower’s books and records and to such Other Information; (b) such
Guarantor is not relying on any Secured Party or its or their employees,
directors, agents or other representatives or affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of the Third Amended and Restated Credit Agreement and
such other Loan Documents as it has requested, is executing this Guaranty
Agreement freely and deliberately, and understands the obligations and financial
risk undertaken by providing this Guaranty Agreement; (d) such Guarantor has
relied solely on the Guarantor’s own independent investigation, appraisal and
analysis of the Borrower, the Borrower’s financial condition and affairs, the
“Other Information”, and such other matters as it deems material in deciding to
provide this Guaranty Agreement and is fully aware of the same; and (e) such
Guarantor has not depended or relied on any Secured Party or its or their
employees, directors, agents or other representatives or affiliates, for any
information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to Guarantor’s decision to
provide this Guaranty Agreement, or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision. Each
Guarantor

 

C-7



--------------------------------------------------------------------------------

agrees that no Secured Party has any duty or responsibility whatsoever, now or
in the future, to provide to such Guarantor any information concerning the
Borrower or the Borrower’s financial condition and affairs, or any Other
Information, other than as expressly provided herein, and that, if such
Guarantor receives any such information from any Secured Party or its or their
employees, directors, agents or other representatives or affiliates, such
Guarantor will independently verify the information and will not rely on any
Secured Party or its or their employees, directors. agents or other
representatives or affiliates, with respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Third Amended and Restated Credit Agreement shall be
applicable to this Guaranty Agreement and are hereby incorporated by reference.
All representations and warranties contained herein shall survive the delivery
of documents and any extension of credit referred to herein or guaranteed
hereby.

17. Entire Agreement. This Guaranty Agreement, together with the Third Amended
and Restated Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements,
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof. Except as provided in Section 23, neither this Guaranty
Agreement nor any portion or provision hereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Third Amended and Restated Credit
Agreement.

18. Binding Agreement; Assignment. This Guaranty Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto, and to their respective heirs, legal representatives,
successors and assigns; provided, however, that no Guarantor shall not be
permitted to assign any of its rights, powers, duties or obligations under this
Guaranty Agreement or any other interest herein without the prior written
consent of the Agent. Without limiting the generality of the foregoing sentence
of this Section 18, any Lender may assign to one or more Persons, or grant to
one or more Persons participations in or to, all or any part of its rights and
obligations under the Third Amended and Restated Credit Agreement (to the extent
permitted by the Third Amended and Restated Credit Agreement); and to the extent
of any such assignment or participation such other Person shall, to the fullest
extent permitted by law, thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise, subject however, to
the provisions of the Third Amended and Restated Credit Agreement, including
Article IX thereof (concerning the Agent) and Section 11.07 thereof concerning
assignments and participations. All references herein to the Agent shall include
any successor thereof.

19. Hedge Agreements. All obligations of the Borrower under Hedge Agreements to
which any Lender or its Affiliates are a party shall be deemed to be Borrower’s
Liabilities, and each Lender or Affiliate of a Lender party to any such Hedge
Agreement shall be deemed to be a

 

C-8



--------------------------------------------------------------------------------

Secured Party hereunder with respect to such Borrower’s Liabilities; provided,
however, that such obligations shall cease to be Borrower’s Liabilities at such
time as such Person (or Affiliate of such Person) shall cease to be a “Lender”
under the Third Amended and Restated Credit Agreement.

20. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

21. Counterparts. This Guaranty Agreement may be executed in any number of’
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor.

22. Indemnification. Without limitation of Section 11.05 of the Third Amended
and Restated Credit Agreement or any other indemnification provision in any Loan
Document, each Guarantor agrees to indemnify and hold harmless each Secured
Party and each of their affiliates and their respective officers, directors,
employees, agents, and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities, costs, and expenses
(including, without limitation, reasonable attorneys’ fees) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of (including, without limitation, in
connection with any litigation or proceeding or preparation of defense in
connection therewith) the Loan Documents, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Loans or other
extension of credit under the Loan Documents, except to the extent such claim,
damage, loss, liability, cost, or expense resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of litigation or other
proceeding to which the indemnity in this Section 22 applies, such indemnity
shall be effective whether or not such litigation or proceeding is brought by
such Guarantor or any other Borrower or any other Guarantor, any of their
respective directors, shareholders or creditors, or an Indemnified Party or any
other Person, or any Indemnified Party is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated. Each Guarantor
agrees that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to it, any of its subsidiaries or
Affiliates, or any security holders or creditors thereof arising out of, related
to or in connection with the transactions contemplated herein, except to the
extent that such liability resulted from such Indemnified Party’s gross
negligence or willful misconduct. Each Guarantor agrees not to assert any claim
against any Secured Party, any of its Affiliates, or any of their directors,
officers, employees, attorneys, agents, or advisers, on any theory of liability,
for special, indirect, consequential, or punitive damages arising out of or
otherwise relating to the Loan Documents, any of the transactions contemplated
therein or the actual or proposed use of the proceeds of the Loans or other
extension of credit under the Loan Documents. The Guarantors and the Borrower,
as a whole, will not be obligated under this Section 22 or any indemnification

 

C-9



--------------------------------------------------------------------------------

provision of any other Loan Document for (i) more than one firm of attorneys
(together with local counsel from other firms, if reasonably necessary)
representing Agent and all Lenders on any matter for which indemnification is
sought, or (ii) any disputes or claims between the Agent and any one or more of
the Lenders or between any Lender with one or more other Lenders. The agreements
in this Section 22 shall survive repayment of all of the Guarantors’ Obligations
and the termination or expiration of this Guaranty Agreement in any manner,
including but not limited to termination upon occurrence of the Termination
Date.

23. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and all of the Guarantors’ Obligations hereunder (excluding
those obligations and liabilities that expressly survive such termination) shall
terminate on the Termination Date.

24. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Agent or any other
Secured Party provided by law or under the Third Amended and Restated Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other extensions of credit to the
Borrower pursuant to the Third Amended and Restated Credit Agreement shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon each Guarantor’s guaranty of the Borrower’s Liabilities pursuant to the
terms hereof. Any amounts not paid when due under this Guaranty Agreement shall
bear interest at the Default Rate.

25. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to each Guarantor, at the address of the Borrower indicated in
Section 11.02 of the Third Amended and Restated Credit Agreement and (b) with
respect to the Agent or any other Secured Party, at the Agent’s address
indicated in Section 11.02 of the Third Amended and Restated Credit Agreement.
All such addresses may be modified, and all such notices shall be given and
shall be effective, as provided in Section 11.02 of the Third Amended and
Restated Credit Agreement.

26. Governing Law, Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF KANSAS APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

(b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF JOHNSON, STATE OF KANSAS, UNITED STATES OF AMERICA AND,
BY THE EXECUTION AND DELIVERY OF THIS

 

C-10



--------------------------------------------------------------------------------

AGREEMENT, GUARANTOR EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND
ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH
GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO
SECTION 25 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF KANSAS.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE AGENT
FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
GUARANTORS’ PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT PERMITTED
BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, EACH GUARANTOR AND THE AGENT FOR ITSELF AND ON BEHALF OF THE BANKS
HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND
HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

 

C-11



--------------------------------------------------------------------------------

(f) EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

[Signature page follows.]

 

C-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTOR:  

 

  , a  

 

 

By:  

 

Name:  

 

Title:  

 

 

C-13



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SUBSIDIARY SECURITY AGREEMENT

THIS SUBSIDIARY SECURITY AGREEMENT (the “Security Agreement”) is made and
entered into as of              , 20    , by EACH OF THE UNDERSIGNED
SUBSIDIARIES (each a “Grantor” and collectively the “Grantors”) for the benefit
of U.S. BANK NATIONAL ASSOCIATION, a national banking association, as agent (the
“Agent”) for each of the lenders (the “Lenders”) now or hereafter party to the
Third Amended and Restated Credit Agreement (as defined below). All capitalized
terms used but not otherwise defined herein or pursuant to Section 1 hereof
shall have the respective meanings assigned thereto in the Third Amended and
Restated Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Lenders have previously provided to QC Holdings, Inc., a Kansas
corporation (“Borrower”) certain credit facilities pursuant to the Third Amended
and Restated Credit Agreement dated as of July 23, 2014 by and among the
Borrower, the Agent and the Lenders (as from time to time amended, revised,
modified, supplemented or amended and restated, the “Third Amended and Restated
Credit Agreement”); and

WHEREAS, each Grantor is, directly or indirectly, a Subsidiary of the Borrower
and will materially benefit from the Loans made and the Letter of Credits issued
and to be issued under the Third Amended and Restated Credit Agreement; and

WHEREAS, contemporaneously with the execution of this Security Agreement, each
Grantor is executing and delivering to Agent for the benefit of the Lenders a
guaranty agreement (the “Subsidiary Guaranty”) pursuant to which such Grantor
has guaranteed payment and performance of Borrower’s obligations under the Third
Amended and Restated Credit Agreement and the other Loan Documents; and

WHEREAS, each Grantor is required to enter into this Security Agreement pursuant
to the terms of the Third Amended and Restated Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Third Amended and Restated
Credit Agreement by the Agent and the Lenders was the obligation of the Borrower
to cause each Grantor to enter into this Security Agreement; and

WHEREAS, the Lenders are unwilling to extend and/or maintain the credit
facilities provided under the Loan Documents unless each Grantor enters into
this Security Agreement; and

WHEREAS, each Grantor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Third Amended and Restated Credit
Agreement and the Agent and the Lenders are unwilling to enter into the Loan
Documents unless the Grantor enters into this Security Agreement;

 

D-1



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to induce the Agent and the Lenders to enter into the
Loan Documents and to make Loans and issue Letters of Credit pursuant to the
Third Amended and Restated Credit Agreement, and in further consideration of the
premises and the mutual covenants contained herein, the parties hereto agree as
follows:

1. Certain Definitions. Terms used in this Security Agreement, not otherwise
expressly defined herein or in the Third Amended and Restated Credit Agreement,
and for which meanings are provided in the Uniform Commercial Code of the State
of Kansas (the “UCC”), shall have such meanings. The parties agree that with
respect to terms that describe items or types of Collateral, the parties intend
to and do hereby give effect, upon their respective effective dates, to
revisions to the UCC effective after the date hereof to the extent, but only to
the extent, such revisions either (i) provide meanings of terms not previously
defined as items or types of property or (ii) expand the items of or interests
in property that are included within a previously defined term, with the effect
that each of such terms describing items or types of property shall at all times
be interpreted in its broadest sense.

2. Grant of Security Interest. Each Grantor hereby grants, as collateral
security for the payment, performance and satisfaction of all of its obligations
and liabilities under the Subsidiary Guaranty (collectively, the “Secured
Obligations”), to the Agent for the benefit of the Lenders a continuing security
interest in and to, and collaterally assigns to the Agent for the benefit of the
Lenders, the following property of such Grantor or in which such Grantor has or
may have or acquire an interest, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located, including the following:

(a) All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);

(b) All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process, finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);

 

D-2



--------------------------------------------------------------------------------

(c) All goods, including all machinery, equipment, motor vehicles (including
those subject to and not subject to motor vehicle certificate of title
statutes), parts, supplies, apparatus, appliances, tools, patterns, molds, dies,
blueprints, fittings, furniture, furnishings, fixtures and articles of tangible
personal property of every description (collectively referred to hereinafter as
“Equipment”);

(d) All general intangibles, including all rights now or hereafter accruing to
such Grantor under contracts, leases, agreements or other instruments to perform
or receive services, to purchase or sell goods, to hold or use land or
facilities, and to enforce all rights thereunder, all causes of action,
corporate or business records, inventions, designs, goodwill, trademarks, trade
names, trade secrets, trade processes, licenses, permits, franchises, customer
lists, computer programs and software, all payment intangibles, all claims under
guaranties, tax refund claims, all rights and claims against carriers and
shippers, leases, all claims under insurance policies, all interests in general
and limited partnerships, limited liability companies, and other Persons not
constituting Investment Property (as defined below), all rights to
indemnification and all other intangible personal property and intellectual
property of every kind and nature (collectively referred to hereinafter as
“General Intangibles”);

(e) All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

(f) All investment property, all other securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor (collectively referred to hereinafter as
“Investment Property”);

(g) All instruments, including all promissory notes and payday loan notes
(collectively referred to hereinafter as “Instruments”);

(h) All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter, as “Documents”);

(i) All supporting obligations pertaining to any of the foregoing, including all
letter of credit rights (including rights to proceeds of letters of credit),
personal or other checks, and all guaranties and other Contingent Obligations of
any Person (collectively referred to hereinafter as “Supporting Obligations”);

(j) The commercial tort claims, if any, identified on Schedule 2(j) hereto, as
such Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

 

D-3



--------------------------------------------------------------------------------

(k) All deposits and deposit accounts;

(l) All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

(m) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

All of the property and interests in property described in subsections
(a) through (l) are herein collectively referred to as the “Collateral”.

3. Perfection. At the time of execution of this Security Agreement, each Grantor
shall have, to the extent expressly required by the terms hereof or of the Third
Amended and Restated Credit Agreement, or otherwise as the Agent may request,
furnished the Agent with properly executed control agreement, registrars’
certificates, issuer acknowledgments of the Agent’s interest in letter of credit
rights, and evidence of the electronic identification of the Agent’s interest in
electronic chattel paper and of the placement of a restrictive legend on
tangible chattel paper, as appropriate, with respect to Collateral in which
either (i) a security interest can be perfected only by control or such
electronic identification or restrictive legending, or (ii) a security interest
perfected by control or accompanied by such electronic identification or
restrictive legending shall have priority as against a security interest
perfected by Persons not having control or not accompanied by such electronic
identification or restrictive legending, in each case in form and substance
acceptable to the Agent and sufficient under applicable law so that the Agent,
for the benefit of the Lenders, shall have a security interest in all such
Collateral perfected by control, subject only to Liens allowed to exist under
Section 7.02(e) of the Third Amended and Restated Credit Agreement. All
financing statements (including all amendments thereto and continuations
thereof), control agreements, certificates, acknowledgments, stock powers and
other documents, electronic identification, restrictive legends, and instruments
furnished in connection with the creation, enforcement, protection, perfection
or priority of the Agent’s security interest in Collateral, including such items
as are described above in this Section 3 are sometimes referred to herein as
“Perfection Documents”. The delivery of possession of items of or evidencing
Collateral, causing other Persons to execute and deliver Perfection Documents as
appropriate, the filing or recordation of Perfection Documents, and the taking
of such other actions as may be necessary or advisable in the determination of
the Agent to create, enforce, protect, perfect, or establish or maintain the
priority of, the security interest of the Agent for the benefit of the Lenders
in the Collateral is sometimes referred to herein as “Perfection Action”.

 

D-4



--------------------------------------------------------------------------------

4. Maintenance of Security Interest; Further Assurances.

(a) Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Agent may reasonably request in connection with the
administration or enforcement of this Security Agreement or related to the
Collateral or any part thereof in order to carry out the terms of this Security
Agreement, to perfect, protect, maintain the priority of or enforce the Agent’s
security interest in the Collateral, or otherwise to better assure and confirm
unto the Agent its rights, powers and remedies for the benefit of the Lenders
hereunder. Without limiting the foregoing, each Grantor hereby irrevocably
authorizes the Agent to file (with, or to the extent permitted by applicable
law, without the signature of the Grantor appearing thereon) financing
statements or other Perfection Documents (including copies thereof) showing such
Grantor as “debtor” at such time or times and in all filing offices as the Agent
may from time to time determine to be necessary or advisable to perfect or
protect the rights of the Agent and the Lenders hereunder, or otherwise to give
effect to the transactions herein contemplated.

(b) Notwithstanding anything herein or in the other Loan Documents to the
contrary, each Grantor may retain possession of all payday loan promissory notes
payable to such Grantor; provided, however, that so long as any Event of Default
is in effect, each Grantor shall promptly deliver to the Agent, if the Agent so
requests, the originals of all such promissory notes together with any checks
and supporting obligations held for the payment of such promissory notes.

(c) With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Agent for the benefit
of the Lenders, including, but not limited to, the prompt payment upon demand
therefor by the Agent of all fees and expenses (including documentary stamp,
excise or intangibles taxes) incurred in connection with the preparation,
delivery, or filing of any Perfection Document or the taking of any Perfection
Action to perfect, protect or enforce a security interest in Collateral in favor
of the Agent for the benefit of the Lenders, subject only to Permitted Liens.
All amounts not so paid when due shall constitute additional Secured Obligations
and (in addition to other rights and remedies resulting from such nonpayment)
shall bear interest from the date of demand until paid in full at the Default
Rate.

(d) Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Agent for the benefit of the Lenders.

5. Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, Subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Collateral, including without limitation monies, checks, notes, drafts or any
other items of payment, each Grantor shall hold all such

 

D-5



--------------------------------------------------------------------------------

items of payment in trust for the Agent for the benefit of the Lenders, and as
the property of the Agent for the benefit of the Lenders, separate from the
funds and other property of such Grantor, and no later than the first Business
Day following the receipt thereof, at the election of the Agent, such Grantor
shall cause such Collateral to be forwarded to the Agent for its custody,
possession and disposition on behalf of the Lenders in accordance with the terms
hereof and of the other Loan Documents.

6. Preservation and Protection of Collateral.

(a) The Agent shall be under no duty or liability with respect to the
collection, protection or preservation of the Collateral, or otherwise, except
for the use of reasonable care in the custody and preservation thereof while in
its possession and to the extent expressly contemplated under Section 25. Each
Grantor shall be responsible for the safekeeping of its Collateral, and in no
event shall the Agent have any responsibility for (i) any loss or damage thereto
or destruction thereof occurring or arising in any manner or fashion from any
cause, (ii) any diminution in the value thereof, or (iii) any act or default of
any carrier, warehouseman, bailee or forwarding agency thereof or other Person
in any way dealing with or handling such Collateral.

(b) Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted.

(c) Each Grantor agrees (i) to pay when due all taxes, charges and assessments
against the Collateral in which it has any interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate reserves have been established in accordance with GAAP applied on a
consistent basis and evidenced to the satisfaction of the Agent in the nature of
levy or foreclosure are effectively stayed, and (ii) to cause to be terminated
and released all Liens on the Collateral other than Liens in respect of such
Collateral expressly permitted under Section 7.02(e) of the Third Amended and
Restated Credit Agreement (“Permitted Liens”).

Upon the failure of any Grantor to so pay or contest such taxes, charges, or
assessments, or cause such Liens to be terminated, the Agent at its option may
pay or contest any of them or amounts relating thereto (the Agent having the
sole right to determine the legality or validity and the amount necessary to
discharge such taxes, charges, Liens or assessments) but shall not have any
obligation to make any such payment or contest. All sums so disbursed by the
Agent, including reasonable attorneys’ fees, court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Agent and shall be additional Secured Obligations secured by the Collateral,
and any amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

 

D-6



--------------------------------------------------------------------------------

7. Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Agent for the benefit of the Lenders, with
respect to itself and the Collateral as to which it has or acquires any
interest, that:

(a) It is (or as to Collateral acquired after the date hereof will be upon the
acquisition of the same) and, except as permitted by the Third Amended and
Restated Credit Agreement and subsection (b) of this Section 7, will continue to
be, the owner of the Collateral, free and clear of all Liens, other than the
security interest hereunder in favor of the Agent for the benefit of the Lenders
and Permitted Liens, and that it will at its own cost and expense defend such
Collateral and any products and proceeds thereof against all claims and demands
of all Persons (other than holders of Permitted Liens) at any time claiming the
same or any interest therein adverse to the Agent. Upon the failure of any
Grantor to so defend, the Agent may do so at its option but shall not have any
obligation to do so. All sums so disbursed by the Agent, including reasonable
attorneys’ fees, court costs, expenses and other charges related thereto, shall
be payable on demand by the applicable Grantor to the Agent and shall be
additional Secured Obligations secured by the Collateral, and any amounts not so
paid on demand (in addition to other rights and remedies resulting from such
nonpayment) shall bear interest from the date of demand until paid in full at
the Default Rate.

(b) It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except for
dispositions permitted under the Third Amended and Restated Credit Agreement,
(ii) create or suffer to exist any Lien upon or with respect to any of the
Collateral except for the security interests created by this Security Agreement
and Permitted Liens, or (iii) take any other action in connection with any of
the Collateral that would materially impair the value of the interest or rights
of such Grantor in the Collateral taken as a whole or that would materially
impair the interest or rights of the Agent for the benefit of the Lenders.

(c) It has full power, legal right and lawful authority to enter into this
Security Agreement and to perform its terms, including the grant of the security
interests in the Collateral herein provided for.

(d) No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person is required either
(i) for the grant by such Grantor of the security interests granted hereby or
for the execution, delivery or performance of this Security Agreement by such
Grantor, or (ii) for the perfection of or the exercise by the Agent, on behalf
of the Lenders, of its rights and remedies hereunder, except for action required
by the Uniform Commercial Code to perfect the security interest conferred
hereunder.

(e) No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on

 

D-7



--------------------------------------------------------------------------------

behalf of any other Person and which remains effective as against all or any
part of the Collateral) has been filed in any recording office, delivered to
another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Agent for the benefit of the Lenders in connection
with the security interests conferred hereunder.

(f) Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its organizational documents as of the date hereof and at any time during the
five (5) year period ending as of the date hereof (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor,
(iii) each address of the chief executive office of each Grantor as of the date
hereof and at any time during the Covered Period, (iv) all trade names or trade
styles used by such Grantor as of the date hereof, (v) the address of each
location of such Grantor at which any tangible personal property Collateral is
located as of the date hereof and, with respect to each location that is not
owned beneficially and of record by such Grantor, such Grantor will provide to
Agent, upon the request of Agent, the name and address of the owner thereof. No
Grantor shall change its name or its jurisdiction of formation without providing
Agent fifteen (15) days prior written notice thereof.

(g) No Grantor shall engage in any consignment transaction in respect of any of
the Collateral, whether as consignee or consignor, without the prior written
consent of the Agent in each instance.

8. Inspection. The Agent (by any of its officers, employees and agents), on
behalf of the Lenders, shall have the right upon prior notice to an executive
officer of any Grantor, and at any reasonable times during such Grantor’s usual
business hours, to inspect the Collateral, all records related thereto (and to
make extracts or copies from such records), and the premises upon which any of
the Collateral is located, to discuss such Grantor’s affairs and finances with
any Person and to verify with any Person the amount, quality, quantity, value
and condition of, or any other matter relating to, the Collateral. Upon or after
the occurrence and during the continuation of an Event of Default, the Agent,
acting in a commercially reasonable manner, may at any time and from time to
time employ and maintain on such Grantor’s premises a custodian selected by the
Agent who shall have full authority to do all acts necessary to protect the
Agent’s (for the benefit of the Lenders) interest. All reasonable expenses
incurred by the Agent, on behalf of the Lenders, by reason of the employment of
such custodian shall be paid by such Grantor on demand from time to time and
shall be added to the Secured Obligations secured by the Collateral, and any
amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

9. [Intentionally Omitted].

 

D-8



--------------------------------------------------------------------------------

10. Casualty and Liability Insurance Required.

(a) Each Grantor will keep the Collateral continuously insured against such
risks in a manner consistent with the past practice of each Grantor and
otherwise as required under Section 7.01(c) of the Third Amended and Restated
Credit Agreement.

(b) Each insurance policy obtained in satisfaction of the requirements of
Section 10(a):

(i) may be provided by blanket policies now or hereafter maintained by each or
any Grantor or by the Borrower;

(ii) shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the Agent;

(iii) shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause, the
deductible amount, if any, and the standard mortgagee endorsement clause) as are
generally considered standard provisions for the type of insurance involved and
are reasonably acceptable in all respects to the Agent;

(iv) shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Agent, except for non-payment of premium, as to which such
policies shall provide for at least ten (10) days’ prior written notice to the
Agent;

(v) without limiting the generality of the foregoing, all insurance policies
where applicable under Section 10(a)(i) carried on the Collateral shall name the
Agent, for the benefit of the Lenders, as loss payee and as a party insured
thereunder in respect of any claim for payment.

(c) Prior to expiration of any such policy, such Grantor shall furnish the Agent
with evidence satisfactory to the Agent that the policy or certificate has been
renewed or replaced or is no longer required by this Security Agreement.

(d) Each Grantor hereby makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent), for the benefit of the
Lenders, as such Grantor’s true and lawful attorney (and agent-in-fact) for the
purpose of making, settling and adjusting claims under such policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item or payment for the proceeds of such policies of insurance and for
making all determinations and decisions

 

D-9



--------------------------------------------------------------------------------

with respect to such policies of insurance, which appointment is coupled with an
interest and is irrevocable; provided, however, that the powers pursuant to such
appointment shall be exercisable only upon the occurrence and during the
continuation of an Event of Default.

(e) In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the Agent may
(but shall be under no obligation to), without waiving or releasing any Secured
Obligation or Default or Event of Default by such Grantor hereunder, contract
for the required policies of insurance and pay the premiums on the same or make
any required repairs, renewals and replacements; and all sums so disbursed by
Agent, including reasonable attorneys’ fees, court costs, expenses and other
charges related thereto, shall be payable on demand by such Grantor to the
Agent, shall be additional Secured Obligations secured by the Collateral, and
(in addition to other rights and remedies resulting from such nonpayment) shall
bear interest from the date of demand until paid in full at the Default Rate.

(f) Each Grantor agrees that to the extent that it shall fail to maintain, or
fail to cause to be maintained, the full insurance coverage required by
Section 10(a), it shall in the event of any loss or casualty pay promptly to the
Agent, for the benefit of the Lenders, to be held in a separate account for
application in accordance with the provisions of Sections 10(h), such amount as
would have been received as Net Proceeds (as hereinafter defined) by the Agent,
for the benefit of the Lenders, under the provisions of Section 10(h) had such
insurance been carried to the extent required.

(g) The Net Proceeds of the insurance carried pursuant to the provisions of
Sections 10(a)(ii) and 10(a)(iii) shall be applied by such Grantor toward
satisfaction of the claim or liability with respect to which such insurance
proceeds may be paid.

(h) The Net Proceeds of the insurance carried with respect to the Collateral
pursuant to the provisions of Section 10(a)(i) hereof shall, as long as no Event
of Default shall have occurred and be continuing, be paid to Grantor and applied
as follows: (1) if such Net Proceeds are $500,000 or less, as Grantor shall
elect, or (2) if such Net Proceeds are greater than $500,000, then after any
loss under any such insurance and payment of the proceeds of such insurance,
each Grantor shall have a period of thirty (30) days after payment of the
insurance proceeds with respect to such loss to elect to either (x) repair or
replace the Collateral so damaged, (y) deliver such Net Proceeds to the Agent,
for the benefit of the Lenders, as additional Collateral or (z) apply such Net
Proceeds to the acquisition of tangible assets constituting Collateral used or
useful in the conduct of the business of such Grantor, subject to the provisions
of this Security Agreement. If such Grantor elects to repair or replace the
Collateral so damaged, such Grantor agrees the Collateral shall be repaired to a
condition substantially similar to or of better quality or higher value than its
condition prior to damage or replaced with Collateral

 

D-10



--------------------------------------------------------------------------------

in a condition substantially similar to or of better quality or higher value
than the condition of the Collateral so replaced prior to damage. At all times
during which an Event of Default shall have occurred and be continuing, the
Agent shall be entitled to receive direct and immediate payment of the proceeds
of such insurance and such Grantor shall take all action as the Agent may
reasonably request to accomplish such payment. Notwithstanding the foregoing, in
the event such Grantor shall receive any such proceeds, such Grantor shall
immediately deliver such proceeds to such Agent for the benefit of the Lenders
as additional Collateral, and pending such delivery shall hold such proceeds in
trust for the benefit of the Agent on behalf of the Lenders and keep the same
segregated from its other funds.

(i) “Net Proceeds” when used with respect to any insurance proceeds shall mean
the gross proceeds from such proceeds, award or other amount, less all taxes,
fees and expenses (including attorneys’ fees) incurred in the realization
thereof.

(j) In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the Agent. Each
such notice shall describe generally the nature and extent of such damage,
destruction, loss, claim or proceeding. Subject to Section 10(d), each Grantor
is hereby authorized and empowered to adjust or compromise any loss under any
such insurance other than losses relating to claims made directly against any
the Agent or any Lender as to which the insurance described in Section 10(a)(ii)
or (iii) is applicable.

11. Rights and Remedies Upon Event of Default. Upon the occurrence and during
the continuation of an Event of Default, the Agent shall have the following
rights and remedies on behalf of the Lenders in addition to any rights and
remedies set forth elsewhere in this Security Agreement or the other Loan
Documents, all of which may be exercised with or, if allowed by law, without
notice to a Grantor:

(a) All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

(b) The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

(c) The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the Agent’s
claim and without any obligation to pay rent to such Grantor, or any other place
or places where any Collateral is located and kept, and remove the Collateral
therefrom to the premises of the Agent or any agent of the Agent, for such time
as the Agent may desire, in order effectively to collect or liquidate the
Collateral, and (ii) require such Grantor or any

 

D-11



--------------------------------------------------------------------------------

bailee or other agent of such Grantor to assemble the Collateral and make it
available to the Agent at a place to be designated by the Agent that is
reasonably convenient to both parties;

(d) The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment or proceeds referred to in Section 5 above;
(v) prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to any Collateral to which
a Grantor has access; (viii) open such Grantor’s mail and collect any and all
amounts due to such Grantor from any Account Debtors or other obligor in respect
of Payment Collateral; (ix) take over such Grantor’s post office boxes or make
other arrangements as the Agent, on behalf of the Lenders, deems necessary to
receive such Grantor’s mail relative to the Payment Collateral, including
notifying the post office authorities to change the address for delivery of such
mail to such address as the Agent, on behalf of the Lenders, may designate;
(x) notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Agent for the benefit of
the Lenders and that Agent has a security interest therein for the benefit of
the Lenders (provided that the Agent may at any time give such notice to an
Account Debtor that is a department, agency or authority of the United States
government); each Grantor hereby agrees that any such notice, in the Agent’s
sole discretion, may (but need not) be sent on such Grantor’s stationery, in
which event such Grantor shall co-sign such notice with the Agent; (xi) require
a Grantor to establish a lockbox account with the Agent, which lockbox shall be
under the control of the Agent and to which payment of all Accounts shall be
directed upon demand of the Agent; and (xii) do all acts and things and execute
all documents necessary, in Agent’s sole discretion, to collect the Payment
Collateral; and

(e) The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Agent, in its sole discretion, may deem advisable. The
Agent shall have the right to conduct such sales on a Grantor’s premises or
elsewhere and shall have the right to use a Grantor’s premises without charge
for such sales for such reasonable time or times as is necessary

 

D-12



--------------------------------------------------------------------------------

to conduct such sales. The Agent may, if it deems it reasonable, postpone or
adjourn any sale of the Collateral from time to time by an announcement at the
time and place of such postponed or adjourned sale, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that the Agent has no obligation to preserve rights to the
Collateral against prior parties or to marshal any Collateral for the benefit of
any Person. The Agent for the benefit of the Lenders is hereby granted a license
or other right to use, without charge, each Grantor’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks
and advertising matter, or any property of a similar nature, as it pertains to
the Collateral, in completing production of, advertising for sale and selling
any Collateral and a Grantor’s rights under any license and any franchise
agreement shall inure to the Agent’s benefit. If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Agent shall have the right, but shall not be obligated, to
perform such repairs, maintenance, preparation, processing or completion of
manufacturing for the purpose of putting the same in such saleable form as the
Agent shall deem appropriate, but the Agent shall have the right to sell or
dispose of the Collateral without such processing and no Grantor shall have any
claim against the Agent for the value that may have been added to such
Collateral with such processing. In addition, each Grantor agrees that in the
event notice is necessary under applicable law, written notice mailed to such
Grantor in the manner specified herein ten (10) days prior to the date of public
sale of any of the Collateral or prior to the date after which any private sale
or other disposition of the Collateral will be made shall constitute
commercially reasonable notice to such Grantor. All notice is hereby waived with
respect to any of the Collateral which threatens to decline speedily in value or
is of a type customarily sold on a recognized market. The Agent may purchase all
or any part of the Collateral at public or, if permitted by law, private sale,
free from any right of redemption which is hereby expressly waived by such
Grantor and, in lieu of actual payment of such purchase price, may set off the
amount of such price against the Secured Obligations. Each Grantor recognizes
that the Agent may be unable to effect a public sale of certain of the
Collateral by reason of certain prohibitions contained in the Securities Act of
1933, as amended (the “Securities Act”), and applicable state law, and may be
otherwise delayed or adversely affected in effecting any sale by reason of
present or future restrictions thereon imposed by governmental authorities
(“Affected Collateral”), and that as a consequence of such prohibitions and
restrictions the Agent may be compelled (i) to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire Affected Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, or (ii) to
seek regulatory approval of any proposed sale or sales, or (iii) to limit the
amount of Affected Collateral sold to any Person or group. Each Grantor agrees
and acknowledges that private sales so made may be at prices and upon terms less
favorable to such Grantor than if such Affected Collateral was sold either at
public sales or at private sales not subject to other regulatory restrictions,
and that the Agent has no obligation to delay the sale of any Affected
Collateral for the period of time necessary to permit the Grantor or any other

 

D-13



--------------------------------------------------------------------------------

Person to register or otherwise qualify them under or exempt them from any
applicable restriction, even if such Grantor or other Person would agree to
register or otherwise qualify or exempt such Affected Collateral so as to permit
a public sale under the Securities Act or applicable state law. Each Grantor
further agrees, to the extent permitted by applicable law, that the use of
private sales made under the foregoing circumstances to dispose of Affected
Collateral shall be deemed to be dispositions in a commercially reasonable
manner. Each Grantor hereby acknowledges that a ready market may not exist for
Affected Collateral that is not traded on a national securities exchange or
quoted on an automated quotation system.

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all attorneys’ fees) of retaking, holding, storing, processing and preparing for
sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in such manner as Agent may determine in
its sole discretion. Each Grantor shall be liable to the Agent, for the benefit
of the Lenders, and shall pay to the Agent, for the benefit of the Lenders, on
demand any deficiency which may remain after such sale, disposition, collection
or liquidation of the Collateral. In the event any surplus of net cash proceeds
exists after satisfaction of all Secured Obligations, such surplus shall be
promptly paid to the Grantor(s).

12. Attorney-in-Fact. Each Grantor hereby appoints the Agent as the Grantor’s
attorney-in-fact for the purposes of carrying out the provisions of this
Security Agreement and taking any action and executing any instrument which the
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest; provided, that the
Agent shall have and may exercise rights under this power of attorney only upon
the occurrence and during the continuance of an Event of Default. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Agent shall have the right and power:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

(c) to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Agent’s possession or the Agent’s control, and deposit the same to the
account of the Agent, for the benefit of the Lenders, on account and for payment
of the Secured Obligations;

(d) to file any claims or take any action or institute any proceedings that the
Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Agent, for the benefit of
the Lenders, with respect to any of the Collateral; and

(e) to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

 

D-14



--------------------------------------------------------------------------------

13. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by Agent or any Lender, whether upon the
insolvency, bankruptcy or reorganization of any Grantor or any Guarantor or
otherwise, all as though such payment had not been made. The provisions of this
Section 13 shall survive repayment of all of the Secured Obligations and the
termination or expiration of this Security Agreement in any manner, including
but not limited to termination upon occurrence of the Termination Date;
provided, this provision shall not alter the Agent’s obligation with respect to
termination contained in Section 24 hereof.

14. Certain Waivers by the Grantors. Each Grantor waives to the extent permitted
by applicable law (a) any right to require the Agent or any other obligee of the
Secured Obligations to (x) proceed against any Person, including without
limitation any Guarantor, (y) proceed against or exhaust any Collateral or other
collateral for the Secured Obligations, or (z) pursue any other remedy in its
power; (b) any defense arising by reason of any disability or other defense of
any other Person, or by reason of the cessation from any cause whatsoever of the
liability of any other Person, (c) any right of subrogation, (d) any defense or
claim arising by reason of any impairment of any of the Collateral, (e) any
right to enforce any remedy which the Agent or any other obligee of the Secured
Obligations now has or may hereafter have against any other Person and any
benefit of and any right to participate in any collateral or security whatsoever
now or hereafter held by the Agent for the benefit of the Lenders, (f) require
the Agent or any Lender to disclose to the Grantor any information which it may
now have or hereafter acquire regarding the financial condition of the Borrower,
and (g) provide notices of default or nonperformance by the Borrower to the
Grantor. The Grantors authorize the Agent and the Lenders, without affecting the
Grantors’ obligations under this Agreement, to enter into agreements with the
Borrower to change the interest rate on or renew the Borrower’s Obligations,
accelerate, extend, compromise or otherwise change the repayment terms of the
Borrower’s Obligations. Upon the occurrence of an Event of Default, each Grantor
authorizes each Secured Party and each obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) apply such Collateral or other security and
direct the order or manner of sale thereof as such Agent or obligee in its
discretion may determine.

 

D-15



--------------------------------------------------------------------------------

The Agent may at any time deliver (without representation, recourse or warranty)
the Collateral or any part thereof to a Grantor and the receipt thereof by such
Grantor shall be a complete and full acquittance for the Collateral so
delivered, and the Agent shall thereafter be discharged from any liability or
responsibility therefor.

15. Continued Powers. Until the Termination Date shall have occurred, the power
of sale and other rights, powers and remedies granted to the Agent for the
benefit of the Lenders hereunder shall continue to exist and, upon the
occurrence and during the continuation of an Event of Default, may be exercised
by the Agent at any time and from time to time irrespective of the fact that any
of the Secured Obligations or any part thereof may have become barred by any
statute of limitations or that any part of the liability of any Grantor may have
ceased.

16. Other Rights. The rights, powers and remedies given to the Agent for the
benefit of the Lenders by this Security Agreement shall be in addition to all
rights, powers and remedies given to the Agent or any Lender under any Loan
Documents or by virtue of any statute or rule of law. Any forbearance or failure
or delay by the Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Agent and the
Lenders shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Third Amended
and Restated Credit Agreement.

17. Anti-Marshaling Provisions. The right is hereby given by each Grantor to the
Agent, for the benefit of the Lenders, to make releases (whether in whole or in
part) of all or any part of the Collateral agreeable to the Agent without notice
to, or the consent, approval or agreement of other parties and interests,
including junior lienors, which releases shall not impair in any manner the
validity of or priority of the Liens and security interests in the remaining
Collateral conferred hereunder, nor release any Grantor from personal liability
for the Secured Obligations. Notwithstanding the existence of any other security
interest in the Collateral held by the Agent, for the benefit of the Lenders,
the Agent shall have the right to determine the order in which any or all of the
Collateral shall be subjected to the remedies provided in this Security
Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Loan Documents.

18. Entire Agreement. This Security Agreement, together with the Third Amended
and Restated Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as contained in the Loan Documents. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. Neither this Security Agreement nor
any portion or provision hereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Third Amended and Restated Credit Agreement.

 

D-16



--------------------------------------------------------------------------------

19. Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof as conclusive evidence of the right of the Agent, on behalf of
the Lenders, to exercise its rights hereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

20. Binding Agreement; Assignment. This Security Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto, and to their respective successors and assigns, except
that no Grantor shall be permitted to assign this Security Agreement or any
interest herein or, except as expressly permitted herein or in the Third Amended
and Restated Credit Agreement, in the Collateral or any part thereof, or
otherwise, except as expressly permitted herein or in the Third Amended and
Restated Credit Agreement, pledge, encumber or grant any option with respect to
the Collateral or any part thereof. Without limiting the generality of the
foregoing sentence of this Section 20, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Third Amended and Restated Credit
Agreement (to the extent permitted by the Third Amended and Restated Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Third Amended and Restated
Credit Agreement, including Article IX thereof (concerning the Agent) and
Section 11.07 thereof (concerning assignments and participations). All
references herein to the Agent and to the Lenders shall include any successor
thereof or permitted assignee, and any other obligees from time to time of the
Secured Obligations.

21. Intentionally Omitted.

22. Severability. The provisions of this Security Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

23. Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought.

24. Termination. Subject to the provisions of Section 13, this Security
Agreement and all obligations of the Grantors hereunder (excluding those
obligations and liabilities that expressly survive such termination) shall
terminate without delivery of any instrument or performance of any act by any
party on the Termination Date. Upon such termination of this

 

D-17



--------------------------------------------------------------------------------

Security Agreement, the Agent shall, at the request and sole expense of the
Grantors, promptly deliver to the Grantors such termination statements and take
such further actions as the Grantors may reasonably request to terminate of
record, or otherwise to give appropriate notice of the termination of, any Lien
conferred hereunder.

25. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to any Grantor, at the address for the giving of notice then in effect
under the Third Amended and Restated Credit Agreement for the Borrower, and
(b) with respect to the Agent or a Lender, at the Agent’s address indicated in
the Third Amended and Restated Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 11.02 of the Third Amended and Restated Credit Agreement.

26. Rules of Interpretation. The rules of interpretation contained in Sections
1.02 of the Third Amended and Restated Credit Agreement shall be applicable to
this Security Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or secured hereby.

27. Governing Law; Waivers.

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF KANSAS APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE; PROVIDED THAT (i) WITH RESPECT TO THOSE
INSTANCES IN WHICH THE APPLICABLE CHOICE OF LAWS RULES OF SUCH STATE, INCLUDING
SECTION 9-103 OF THE UCC, REQUIRE THAT THE MANNER OF CREATION OF A SECURITY
INTEREST IN SPECIFIC COLLATERAL OR THE MANNER OR EFFECT OF PERFECTION OR
NONPERFECTION OR THE RULES GOVERNING PRIORITY OF SECURITY INTERESTS ARE TO BE
GOVERNED BY THE LAWS OF ANOTHER JURISDICTION, THEN THE LAWS OF SUCH OTHER
JURISDICTION SHALL GOVERN SUCH MATTERS, AND (ii) IN THOSE INSTANCES IN WHICH THE
LAWS OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED GOVERN MATTERS
PERTAINING TO THE METHODS AND EFFECT OF REALIZING ON COLLATERAL, SUCH LAWS SHALL
BE GIVEN EFFECT WITH RESPECT TO SUCH MATTERS.

(b) EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR
FEDERAL COURT SITTING IN THE COUNTY OF JOHNSON, STATE OF KANSAS, UNITED STATES
OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT,

 

D-18



--------------------------------------------------------------------------------

EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING
OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 26 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF KANSAS.

(d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE ANY
SECURED PARTY FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF
ANY PLACE WHERE ANY OTHER PARTY OR ANY OF SUCH PARTY’S PROPERTY OR ASSETS MAY BE
FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH
JURISDICTION, EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS WHICH NOW OR
HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE
AVAILABLE UNDER APPLICABLE LAW.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS SECURITY AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY AND HEREBY EXPRESSLY WAIVES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH
ACTION, SUIT OR PROCEEDING.

(f) EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

D-19



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

D-20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has duly executed this Security Agreement on the
day and year first written above.

 

GRANTOR:  

 

  , a  

 

By:  

 

  Name:  

 

  Title:  

 

 

 

D-21



--------------------------------------------------------------------------------

Schedule 7(f)

 

  1. Exact Legal Name:

 

  2. Previous Legal Names (5 years):

 

  3. Jurisdiction of formation:

 

  4. Form of Organization:

 

  5. Chief Executive Office:

 

  6. Trade Names:

 

  7. Location of Collateral:

 

D-22



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF BORROWING

 

To:    U.S. BANK NATIONAL ASSOCIATION    Kansas City Metro Commercial Middle
Market    9900 West 87th Street    Overland Park, KS 66212    Attention: Colleen
S. Hayes    Telephone: (913) 652-5158    Telecopy: (913) 652-5111

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of July 23, 2014 (as amended from time to time, the “Agreement”) among
QC Holdings, Inc., (the “Borrower”), the Lenders party thereto and U.S. Bank
National Association, in its capacity as Agent (the “Agent”). Capitalized terms
used but not defined herein shall have the respective meanings therefor set
forth in the Agreement.

The Borrower hereby gives notice to the Agent that [Revolving Loans/Swingline
Loans] of the type and amount set forth below be made on the date indicated:

 

Type of Loan (check one)

   Interest Period(1)    Aggregate Amount (2)    Date of Loan(3)

Base Rate Loan

   N.A.         

 

  

 

  

 

LIBOR Rate Loan

           

 

  

 

  

 

 

(1) For any LIBOR Rate Loan, one, two, three or six months.

(2) Must be $100,000 or if greater an integral multiple of $25,000 if a Base
Rate Loan or $1,000,000 or if greater an integral multiple of $500,000 if a
LIBOR Rate Loan.

(3) At least (3) Business Days later if a LIBOR Rate Loan.

The Borrower hereby certifies that:

 

  1. No Default or Event of Default exists either now or after giving effect to
the borrowing described herein; and

 

  2. All the representations and warranties set forth in Section 4 of the
Agreement and in the Loan Documents (other than those expressly stated to refer
to a particular date) are true and correct as of the date hereof.

 

  3. All conditions contained in the Agreement to the making of any Loan
requested hereby have been met or satisfied in full.

 

E-1



--------------------------------------------------------------------------------

QC HOLDINGS, INC., a Kansas corporation By:  

 

Name:  

 

Title:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any Letters of Credit and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

  1. Assignor:                                         

 

  2. Assignee:                                         

 

  3. Borrower: QC Holdings, Inc.

 

  4. Agent: U.S. Bank National Association, as Agent under the Credit Agreement

 

  5. Credit Agreement: Third Amended and Restated Credit Agreement dated as of
July 23, 2014, as amended, restated, supplemented or otherwise modified from
time to time, among the Borrower, the Lenders party thereto and U.S. Bank
National Association as Agent and Arranger

 

F-1



--------------------------------------------------------------------------------

  6. Assigned Interest1:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2  

Revolving Loan Commitment

   $                    $                           % 

Letter of Credit Commitment

   $                    $                           % 

Effective Date:             , 20     [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].

 

1  Must comply with the minimum assignment amount set forth in
Section 11.07(a)(iv) of the Credit Agreement, to the extent such minimum
assignment amounts are applicable.

2  Set forth, to at least nine decimals, as a percentage of the
Commitments/Loans of all Revolving Loan Lenders.

 

F-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor By:  

 

Name:  

 

Title:  

 

[NAME OF ASSIGNEE], as Assignee By:  

 

Name:  

 

Title:  

 

 

F-3



--------------------------------------------------------------------------------

Accepted: U.S. Bank National Association, as Agent, Issuing Lender and Swingline
Lender By:  

 

Name:  

 

Title:  

 

[Consented to:]3 QC Holdings, Inc., as Borrower By:  

 

Name:  

 

Title:  

 

 

3  To be included only if the consent of the Agent is required by
Section 11.07(a)(i) of the Credit Agreement.

 

F-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ACCEPTANCE

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of the Borrower’s Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of the Borrower’s Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 (d) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (v) if it is a Lender that is a U.S. Person, attached to this
Assignment and Acceptance is IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax, and (vi) it does not bear a
relationship to the Borrower as described in Section 108(e)(4) of the Code; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

F-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be construed in accordance with
and governed by the law of the State of Kansas.

 

F-6



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

U.S. Bank National Association

Kansas City Metro Commercial Middle Market

9900 West 87th Street

Overland Park, KS 66212

Attention: Colleen S. Hayes

Telephone: (913) 652-5158

Telecopy: (913) 652-5111

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of July 23, 2014 (the “Agreement”) among QC Holdings, Inc. a Kansas
corporation (the “Borrower”), the Lenders (as defined in the Agreement) and U.S.
Bank National Association, as agent for the Lenders (“Agent”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
therefore set forth in the Agreement. The undersigned, a duly authorized and
acting officer of the Borrower, hereby certifies to you, solely in his or her
capacity as an officer of Borrower, as of                      (the
“Determination Date”) as follows:

1. Calculations. The calculations contained in the attached Financial Covenants
worksheet are true and correct as of the date of this Certificate.

2. No Default.

A. Since                      (the date of the last similar certification),
(a) Borrower has not defaulted in the keeping, observance, performance or
fulfillment of its obligations pursuant to any of the Loan Documents; and (b) no
Default or Event of Default specified in Article VIII of the Agreement has
occurred and is continuing.

B. If a Default or Event of Default has occurred since                      (the
date of the last similar certification), the Borrower proposes to take the
following action with respect to such Default or Event of Default:
                                        .

(Note, if no Default or Event of Default has occurred, insert “Not Applicable”).

The Determination Date is the date of the last required financial statements
submitted to the Agent in accordance with Section 7.01(d) of the Agreement.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this     day of         ,
20    .

 

By:  

 

  Authorized Officer of Borrowing Agent Name:  

 

Title:  

 

 

G-2



--------------------------------------------------------------------------------

Financial Covenants

 

I. Fixed Charge Coverage Ratio (build-up to rolling 4 quarters):

 

1.

  

Consolidated EBITDA

   $            

2.

  

Operating Lease Expense

   $            

3.

  

Capital Expenditures

   $            

4.

  

Income Tax Expense

   $            

5.

  

Distributions

   $            

6.

  

Operating Cash Flow (line 1+2-3-4-5)

   $            

7.

  

Cash Interest Expense

   $            

8.

  

Current Maturities of Long Term Debt

   $            

9.

  

Operating Lease Expense

   $            

10.

  

Total Fixed Charges (sum of line 7+8+9)

   $            

11.

  

Fixed Charge Coverage Ratio (6 ÷ 10)

   $               

Minimum Ratio permitted

     1.30 to 1.00      

Compliance

     Yes/No   

 

II. Senior Leverage Ratio (rolling 4 quarters):

 

1.

  

Sum of Consolidated EBITDA for last 4 quarters

   $            

2.

  

Loans outstanding under the Third Amended and Restated Credit Agreement

   $            

3.

  

Letter of Credit Outstanding

   $            

4.

  

All other Indebtedness (including principal component of Capital Leases)

   $            

5.

  

Guarantees

   $            

6.

  

Senior Consolidated Debt (2+3+4-5)

   $            

7.

  

Senior Leverage Ratio (6÷ 1)

   $               

Maximum Ratio permitted

     1.50 to 1.00      

Compliance

     Yes/No   

 

III. Consolidated Current Assets to Total Consolidated Debt Ratio

 

1.

  

Consolidated Current Assets

   $            

2.

  

Total Consolidated Debt

   $            

3.

  

Ratio

     

Minimum Permitted Ratio

     1.0     

Compliance

     Yes/No   

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF BORROWING BASE CERTIFICATE

Certificate Date:              , 20    

 

1.

 

Eligible Loan Receivables

   $            

2.

 

Collateral Value of Eligible Loan Receivables

   $              

•     60% of Line 1 if the Loss Ratio is greater than 30%

    

•     70% of Line 1 if the Loss Ratio is greater than 25% but less than or equal
to 30%

    

•     80% of Line 1 if the Loss Ratio is less than or equal to 25%

  

3.

 

Eligible Factoring Receivables

   $            

4.

 

Collateral Value of Eligible Factoring Receivables

   $              

•     60% of Line 3 if the Loss Ratio is greater than 30%

    

•     70% of Line 3 if the Loss Ratio is greater than 25% but less than or equal
to 30%

    

•     80% of Line 3 if the Loss Ratio is less than or equal to 25%

  

5.

 

Collateral Base (Line 2 plus Line 4)

   $            

6.

 

Aggregate Revolving Loan Commitments

   $ 20,000,000   

7.

 

Borrowing Limit (Lesser of Line 5 or Line 6)

   $            

8.

 

Revolving Loans Outstanding

   $            

9.

 

Swingline Loans Outstanding

   $            

10.

 

Letter of Credit Outstandings

   $            

11.

 

Current Revolving and Swingline Loans and Letters of Credit Line 8 plus Lines 9
and 10

   $            

12.

 

Amount Available for Revolving and Swinglines Loans or Letters of Credit Line 7
less Line 11

   $            

 

H-1



--------------------------------------------------------------------------------

For the purposes of inducing the Lenders to extend Loans and issue Letters of
Credit to the undersigned Borrower pursuant to the Third Amended and Restated
Credit Agreement (the “Third Amended and Restated Credit Agreement”) dated
July 23, 2014, and any and all other agreements executed by the undersigned
Borrower and given to Agent and/or the Lenders, we hereby certify that the
foregoing is true and correct in all respects. We further certify that: (1) the
Loans and Letters of Credit listed above were properly authorized for the
benefit of the undersigned Borrower and constitute Obligations under the Third
Amended and Restated Credit Agreement, and (2) no Default or Event of Default
presently exists and is continuing under the Third Amended and Restated Credit
Agreement. Capitalized terms used herein have the meanings assigned thereto
under the Third Amended and Restated Credit Agreement.

 

QC Holdings, Inc., a Kansas corporation By:  

 

Name:  

 

Title:  

 

 

H-2



--------------------------------------------------------------------------------

SCHEDULE 1.01

(Key Man Policies)

 

1. Company-owned Life Insurance policies on Darrin J. Andersen, President and
Chief Executive Officer, and Douglas E. Nickerson, Chief Financial Officer, in
connection with the QC Holdings, Inc. 409(a) Deferred Compensation Plan.



--------------------------------------------------------------------------------

SCHEDULE 2.01

(Revolving Loan Commitments)

 

Lender

   Applicable Revolving
Commitment
Percentage     Revolving
Loan
Commitment      Letter of
Credit
Commitment  

U.S. Bank

     37.50 %    $ 7,500,000       $ 1,875,000   

BOKF, N.A. dba Bank of Kansas City

     22.50 %    $ 4,500,000       $ 1,125,000   

Enterprise Bank & Trust

     22.50 %    $ 4,500,000       $ 1,125,000   

Pulaski Bank

     10.00 %    $ 2,000,000       $ 500,000   

United Community Bank

     7.50 %    $ 1,500,000       $ 375,000      

 

 

   

 

 

    

 

 

 

Total:

     100.0 %    $ 20,000,000.00       $ 5,000,000.00      

 

 

   

 

 

    

 

 

 

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 4.03

 

(i) Chief executive offices of Borrower and each other Grantor listed in (ii),
below:

9401 Indian Creek Parkway, Suite 1500

Overland Park, Kansas 66210

 

(ii) Legal Name, Jurisdiction of Formation and address of each Grantor:

 

Legal Name

  

Jurisdiction of Formation

  

Address

QC Properties, LLC    Kansas   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

QC Financial Services, Inc.    Missouri   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

QC Financial Services of California, Inc.    California   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

QC Financial Services of Texas, Inc.    Kansas   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

QC Advance, Inc.    Missouri   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

Cash Title Loans, Inc.    Missouri   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

Express Check Advance of South Carolina, LLC    Tennessee   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

QC Auto Services, Inc.    Kansas   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

 

S-2



--------------------------------------------------------------------------------

Q E-Services, Inc.    Kansas   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

QC Capital, Inc.    Kansas   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

QC Loan Services, Inc.    Kansas   

9401 Indian Creek Parkway

Suite 1500

Overland Park, Kansas 66210

 

(b) Any difference in legal name, jurisdiction of formation or location of chief
executive office of any Grantor since January 1, 2006: QC Advance, Inc. previous
legal name was Title Loans, Inc. QC E-Services, Inc. previous legal name was QC
Services Inc. Borrower and each Grantor has within the last five years had its
chief executive office at (1) 1718 Central Avenue, Kansas City, KS, and (2) 2812
W. 47th Avenue, Kansas City, KS.

 

(c) Trade style used by any Grantor.

 

  •   QC Financial Services used the trade name “Quick Cash” in Mississippi.

 

  •   QC Financial Services of Texas uses the trade name “Quick Cash” in Texas.

 

  •   Express Check Advance of South Carolina uses the trade name “Express Check
Advance” in South Carolina.

 

  •   QC Auto Services uses the trade names “The Car Spot” and “Auto Start USA”.

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 6.04

SUBSIDIARIES

 

  1. QC Financial Service, Inc., a Missouri corporation

 

  2. QC Properties, LLC, a Kansas limited liability company

 

  3. QC Financial Services of California, Inc., a California corporation

 

  4. Financial Services of North Carolina, Inc., a Delaware corporation

 

  5. QC Advance, Inc., a Missouri corporation

 

  6. Cash Title Loans, Inc., a Missouri corporation

 

  7. QC Financial Services of Texas, Inc., a Kansas corporation

 

  8. Express Check Advance of South Carolina, LLC, a Tennessee limited liability
company

 

  9. QC Auto Services, Inc., a Kansas corporation

 

  10. QC Loan Services, Inc., a Kansas corporation

 

  11. QC E-Services, Inc., a Kansas corporation

 

  12. QC Capital, Inc., a Kansas corporation

 

  13. QC Canada Holdings Inc., a British Columbia company

 

  14. Direct Credit Holdings Inc., a British Columbia company

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 6.05

LITIGATION

 

1. Reference is made to Borrower’s Annual Report on Form 10-K for the year ended
December 31, 2013, as filed with the Securities and Exchange Commission, and
Borrower’s subsequent Quarterly Reports on Form 10-Q for information regarding
material legal proceedings affecting Borrower and its Subsidiaries.

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 6.06

FINANCIAL CONDITION

 

1. Annual Report on Form 10-K for the year ended December 31, 2013.

 

2. Quarterly Report for Period Ended March 31, 2014.

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 6.13

ENVIRONMENTAL MATTERS

None.

 

S-7



--------------------------------------------------------------------------------

SCHEDULE 7.02(e)

EXISTING LIENS

 

1. QC Holdings, Inc.

 

  a. Lien as of Closing Date in favor of Ricoh Americas Corporation evidenced by
UCC Financial Statement No. 97713143 filed in the Office of Kansas Secretary of
State.

 

  b. Lien as of Closing Date in favor of Qwest Communications Company, LLC
evidenced by UCC Financial Statement No. 70842914 filed in the Office of Kansas
Secretary of State.

 

  c. Lien as of Closing Date in favor of Qwest Communications Company, LLC
evidenced by UCC Financial Statement No. 70842948 filed in the Office of Kansas
Secretary of State.

 

2. QC Properties, LLC

None

 

3. QC Advance, Inc.

None

 

4. Cash Title Loans, Inc.

None

 

5. QC Financial Services, Inc.

None

 

6. QC Financial Services of Texas, Inc.

None

 

7. QC Financial Services of California, Inc.

None

 

8. Express Check Advance of South Carolina, LLC

None

 

S-8



--------------------------------------------------------------------------------

9. QC Auto Services, Inc.

None

 

10. QC Loan Services, Inc.

None

 

  15. QC E-Services, Inc.

None

 

S-9



--------------------------------------------------------------------------------

SCHEDULE 7.02(1)

INDEBTEDNESS

NONE.

 

S-1